Exhibit 10.1

[g209122kk01i001.jpg]

 

 

The Children’s Place
Fort Payne, Alabama

Project 103522
Material Handling System and Engineering Services
2006-September-27

 

 

Creating Logistics Results

 

Dematic

 


--------------------------------------------------------------------------------


 

[g209122kk03i001.jpg]

 

Proposal for Conveyor System

Introduction

Dematic’s goal is to provide The Children’s Place with the best system solution
available, including cost-effective technologies, control systems, software,
visualization systems, integration and services. This will help The Children’s
Place to optimize service to its customers, reduce distribution lead-time,
enhance material tracking, and support reduction of overall operating costs. We
look forward to working together with The Children’s Place to build this
innovative Material Handling System.

Executive Summary

This Proposal covers a Material Handling System encompassing conveyor equipment,
controls, software, commissioning and training and is summarized with the
following tasks.

Project Management

Project Management assures that the material handling system is delivered on
time according to the Schedule and coordinates the final design that meets the
operational requirements defined in this Proposal. A successful project
management plan is accomplished through interactions between Dematic and The
Children’s Place Personnel.

Mechanical Engineering

Mechanical Engineering refines the layout drawings that are submitted with this
Proposal. They also prepare installation drawings, design nonstandard equipment
components, and integrate the standard and nonstandard equipment into an
operational system.

Controls Engineering

Controls Engineering provides the development of an electrical controls scheme,
selection of controls components, preparation of schematic wiring diagrams, and
preparation of detailed Descriptions of Operation(s).

Software Engineering

Software Engineering implements the information technology portion of the
system, including programming, integration, testing, training, and Functional
Description documentation. Operator manuals are created for the training.

i


--------------------------------------------------------------------------------


Training and Support

·                                          Dematic provides in-depth training to
enable Personnel to properly operate and maintain the system

·                                          Dematic provides technical and
operational support for the first week of The Children’s Place’s operations

·                                          Extended maintenance support packages
are available

·                                          Dematic has an Engineering staff that
understands The Children’s Place’s expectations and has the resources to meet
The Children’s Place’s needs

·                                          Dematic provides detailed Operations
and Maintenance training tailored to The Children’s Place’s specific needs

·                                          Dematic has Customer Service
Emergency Support available 24 hours a day, 7 days a week by way of a toll free
number

ISO 9001:2000 Registered

Dematic is registered to the ISO-9001:2000 International Standard for Quality
Management Systems.

The registration applies to all Dematic Manufacturing, Engineering, Project
Management and Customer Service processes.

ii


--------------------------------------------------------------------------------


Revisions

Revision Level

 

Date of Revision

 

Detail of Revision

 

 

 

 

 

 

 

2006-September-27

 

Initial Release.

 

iii


--------------------------------------------------------------------------------


Table of Contents

1

 

Title Page

 

1

1.1

 

Proposal Content

 

2

 

 

 

 

 

2

 

Scope of Work

 

3

2.1

 

Design and Engineering

 

3

2.2

 

Material Handling System

 

3

2.3

 

Integration

 

4

2.4

 

Training

 

4

2.5

 

Documentation

 

5

 

 

 

 

 

3

 

System Overview

 

6

3.1

 

System Material Flows

 

6

3.2

 

Receiving

 

6

3.3

 

Receiving Merge

 

7

3.4

 

SKU Sorter

 

7

3.5

 

Tote Make-up

 

8

3.6

 

Carton Make-up

 

8

3.7

 

Tote Sorter

 

9

3.8

 

Put-to-Light Carton Build Area

 

9

3.9

 

Tapers and Dunnage

 

10

3.10

 

Label Print and Apply Area

 

10

3.11

 

Shipping Sorter

 

11

3.12

 

Startup-Procedure (Typical)

 

12

3.13

 

Emergency Stop Procedure (Typical)

 

12

3.14

 

Accumulation Flow Control (Typical)

 

12

 

 

 

 

 

4

 

Project Management

 

13

4.1

 

Project Team Organization

 

13

4.2

 

Project Scheduling

 

14

4.3

 

Training

 

15

4.4

 

Schedule

 

20

 

 

 

 

 

5

 

Material Handling System

 

21

5.1

 

Materials to be Handled

 

21

 

 

 

 

 

6

 

Mechanical Equipment Details

 

25

6.1

 

C-L Conveyor Components

 

25

6.2

 

Detailed Mechanical Equipment List

 

26

6.3

 

Detail Sheets

 

56

6.4

 

Mechanical Specifications

 

82

 

 

 

 

 

7

 

Controls Equipment Details

 

84

 

iv


--------------------------------------------------------------------------------


 

7.1

 

C-L100 Integrated Conveying Solution

 

84

7.2

 

Control Devices

 

86

7.3

 

E-stops and Interlocking

 

93

7.4

 

Control Cabinets

 

94

7.5

 

Standard Controls Hardware

 

94

7.6

 

GSMi Visualization

 

95

 

 

 

 

 

8

 

Computer Information System

 

112

8.1

 

Integrated Software System – Proposal Overview

 

112

8.2

 

System Deliverables

 

115

8.3

 

SortDirector Overview

 

115

8.4

 

PickDirector Overview

 

122

8.5

 

Project Parameters

 

127

 

 

 

 

 

9

 

Proposal Specifications

 

133

9.1

 

General

 

133

9.2

 

The Children’s Place Deliverables

 

134

 

 

 

 

 

10

 

Safety

 

135

10.1

 

Mutual Commitment to Safety

 

135

10.2

 

OSHA Lockout / Tagout Rules

 

136

 

 

 

 

 

11

 

Service Support

 

137

11.1

 

Additional Optional Services Available from Dematic

 

138

 

 

 

 

 

12

 

System Pricing

 

142

12.1

 

Base System

 

142

12.2

 

Pricing Notes

 

142

12.3

 

Delivery and Shipping Terms

 

143

12.4

 

Export Laws and Regulations

 

143

12.5

 

Payment Terms

 

143

12.6

 

Commercial Terms

 

144

 

 

 

 

 

13

 

Sales Agreement

 

145

13.1

 

General Terms and Conditions – Exhibit A

 

146

 

v


--------------------------------------------------------------------------------


 

1         Title Page

Dematic Corp. (hereinafter referred to as “Dematic”) with offices located at:

6 Powder Horn Drive

Warren, New Jersey 07059

Submits this Proposal to:

 

Equipment to be installed at:

The Children’s Place Services Company, LLC

 

The Children’s Place

(Hereinafter referred to as “The Children’s Place”)

 

 

915 Secaucus Road

 

Airport Road West

Secaucus, New Jersey 07094

 

Fort Payne, Alabama 35968

Don Whiteford

 

Don Whiteford

 

This Proposal consists of the following:

1.                         Sales Agreement No. 103522, including General Terms
and Conditions - Exhibit A.

2.                         Sections 1 through 13.

3.                         Dematic drawings: Q103522-C010, Rev. C, Sheets 1 and
2, Dated September 6, 2006.

4.                         Other documents: None.

If information in any document conflicts with that in another, governing
priority shall be given to documents in the order listed above.

All information in this Proposal is confidential and has been prepared for The
Children’s Place’s use solely in considering the purchase of the equipment
and/or services described herein. The Children’s Place’s use for any other
purpose, or transmission to others of all or any part of this information,
including, but not limited to, drawings, process flow diagrams, sequence of
operation, and pricing, is unauthorized without Dematic’s prior written consent.
All Dematic specifications and drawings remain the property of Dematic and are
subject to recall at any time.

© copyright 2006, Dematic Corp. All rights reserved. The contents of this
Proposal may not be reproduced without the prior written permission of Dematic
Corp.

This Proposal is submitted by:

/s/ Thomas R Dancer

 

Business Development Manager

 

732 563-1330 ext. 300

Thomas Dancer

 

Title

 

Phone

 

 

 

 

 

/s/ John Van Walleghem

 

General Manager

 

732 563-1330 ext. 500

John Van Walleghem

 

Title

 

Phone

 

The Offer Period for this Proposal shall terminate 30 days from the date of this
Proposal. Dematic may extend the Offer Period; however, the price, schedule, and
other portions of this Proposal may be subject to change. Extensions of the
Offer Period shall be valid only if in writing and signed by an authorized
Dematic representative. This Proposal shall become binding only upon full
execution of the Sales Agreement by duly authorized agents of the parties.

1


--------------------------------------------------------------------------------


1.1      Proposal Content

This Proposal is provided to furnish all of the necessary Hardware and
Engineering Services for The Children’s Place material handling system. This
Proposal must be purchased with Dematic Proposal Number 104846, which provides
all of the necessary Third-party commodities, Mechanical Installation, and
Electrical Installation.

This Proposal is summarized as follows:

·                            Mechanical Design - The refinement of layout
drawings submitted with this Proposal, preparation of installation drawings,
design of nonstandard equipment components and the integration of the standard
and nonstandard equipment into an operational system.

·                            Air Piping Design - Mechanical drawings will
include air-piping diagrams as applicable.

·                            Control Design - The development of control scheme,
selection of control components, preparation of schematic wiring diagrams and
preparation of detailed descriptions of operations.

·                            Computer Design - Development of the computer level
of system management scheme, selection of computer components and development of
functional specifications.

·                            Manufacture of Mechanical Equipment - Supplied as
specified in the Mechanical Equipment List.

·                            Manufacture of Controls Equipment - Supplied as
specified in Electrical Equipment List.

·                            Air Piping - Supply field devices such as filters,
regulators and piping. Piping to be copper tubing connected to existing air
supply system.

2


--------------------------------------------------------------------------------


2         Scope of Work

The following scope of work is intended to be comprehensive, based on Dematic’s
knowledge and understanding of the project. The Engineering and Design effort is
expected to be a confirmation of the scope listed below. In general, The
Children’s Place is responsible for any scope not specifically identified as
Dematic’s responsibility.

2.1      Design and Engineering

Dematic Deliverables

 

Comments

Project Management

 

Coordinate all disciplines and schedule all phases of the project. See the
“Project Management” Section for specific details.

Engineering

 

Layout, design, and proper application of equipment to furnish the Material
Handling System described in this Proposal.

 

2.2      Material Handling System

Dematic Deliverables

 

Comments

Mechanical Hardware

 

Consists of the following equipment:

 

 

·  (10) Receiving Lines

 

 

·  (1) Receiving Slapper Line

 

 

·  Receiving Merge and SKU Sorter

 

 

·   (32) SKU Divert Lines

 

 

·   (4) SKU Sorter Divert Lines To LPA Merge

 

 

·  LPA Merge To Shipping Sorter

 

 

·   (8) LPA Lines

 

 

·   (4) Taper/LPA Lines

 

 

·  Tote Build Area With (24) Work Stations

 

 

·  Tote Build Take-away Lines To Tote Build Merge

 

 

·  Tote Build Merge and Tote Sorter

 

 

·  (40) Tote Sorter Divert Lines

 

3


--------------------------------------------------------------------------------


 

Dematic Deliverables

 

Comments

Mechanical Hardware

 

·  (20) PTL Take-away Lines To Shipping Merge

 

 

·  Shipping Merge and Sorter

 

 

·  (42) Ship Lines

 

 

·  (2) New Store Loops

 

 

·  (4) Slapper Lines

 

 

See the “Mechanical Equipment Details” Section for specific details.

Control Hardware

 

Consists of the following equipment:

 

 

·  PLC based conveyor control components necessary to operate the conveyor
system.

 

 

·  RapidSORT Controllers for carton routing on sorters.

 

 

·  GSMi Visualization System application software.

 

 

See the “Controls Equipment Details” Section for specific details

Integrated Computer

 

Interface to The Children’s Place’s WMS

System

 

·  SortDirector and PickDirector applications Software.

 

 

See the “Computer Information Systems” Section for specific details.

 

2.3                  Integration

Dematic Deliverables

 

Comments

Complete check-out and integration of all Dematic Deliverables

 

See the “Project Management” Section for full details and description.

 

2.4                  Training

Dematic Deliverables

 

Comments

Operator and Maintenance Training for all equipment.

 

Each training session will include classroom and hands-on instruction, and will
be conducted during the first shift.

See the “Project Management” Section for full details and description.

Operator and System Administrator Training for all Computer Hardware and
Software

 

Each training session will include classroom and hands-on instruction, and will
be conducted during the first shift.

See the “Project Management” Section for full details and description.

 

4


--------------------------------------------------------------------------------


2.5      Documentation

Dematic Deliverables

 

Comments

System Functional Design Document


(1) CD-ROM electronic copy and (1) hard copy

 

Includes a complete description and narrative of the system controls and a
step-by-step walk-through of all system functionality.

System Operator Manuals


(1) CD-ROM electronic copy and (1) hard copy

 

Detailed description of equipment and system operation, including handling of
anomaly conditions and error recovery procedures. Standard Dematic documentation
for hardware and software will be provided.

Equipment Maintenance Manuals


(1) CD-ROM electronic copy and (1) hard copy

 

Includes a complete description of equipment operation, troubleshooting,
diagnostics, preventive maintenance, and repair procedures. Also included are
equipment drawings and electrical schematics as required for maintenance
purposes, as well as spare parts listings.

Software Functional Specification


(1) CD-ROM electronic copy and (1) hard copy

 

An approval document for defined software scope to be delivered.


Includes a description of all features, functions, platform, operating systems,
and computer hardware to be provided.

 

5


--------------------------------------------------------------------------------


3         System Overview

3.1                  System Material Flows

A logical sketch of the proposed system is provided below. The primary purpose
of the sketch is to show how product flows throughout the system and identify
the major functional areas of the system.

Figure 1 System Flow Diagram

[g209122kk05i001.jpg]

3.2                  Receiving

There are 10 receiving doors (2 future doors) and a slapper line. Each pair of
receiving doors is serviced by a traversing powered trailer unloader that
transports cartons to incline belt conveyor. From the ground level, belt
conveyors

6


--------------------------------------------------------------------------------


transport received cartons up to the mezzanine level. When a trailer has been
completely unloaded the unloading associate moves the traversing trailer
unloader to the other door. The slapper line transports cartons to the Receiving
merge from the floor level near the SKU sorter.

Before received cartons and cartons from the slapper line reach the mezzanine
level they are transported to a scanner/scale (one for each pair of receiving
doors and one for the slapper line). The barcode information and the weight of
the received carton are received by SortDirector. SortDirector notifies PkMS the
carton has been scanned and supplies the weight of the carton. PkMS in turn
sends SortDirector a Divert Directive message that provides the destination of
the carton. The possible destinations are:

·                            A palletizing lane on the SKU sorter

·                            A palletizing lane on the Shipping sorter

·                            A store lane on the shipping sorter

·                            A new store lane on the shipping sorter

The carton continues down the receiving lane to the Receiving merge.

The scanners at receiving are programmed so that if the 4-digit quantity barcode
is not correctly scanned the whole label is treated as a no-read.

3.3                  Receiving Merge

The receiving merge combines cartons into a single line before induction into
the SKU sorter. This merge consists of six (6) induction lines that exit the six
(6) scanner/scales and a recirculation line. The scanner/scales receive cartons
from the receiving doors and the slapper line. An additional receiving line may
be added in the future.

3.4                  SKU Sorter

Cartons are released from the Receiving merge onto the SKU sorter. When the
carton arrives at the SKU sorter it is scanned by the SKU sorter scanner. The
cartons arriving at the SKU sorter have labels with case number barcode and
quantity barcode or a shipping label. SortDirector in collaboration with the
sorter diverts the carton based on the Divert Directive from PkMS. Upon
receiving a divert confirmation form the sorter, SortDirector sends a Divert
Confirm message to PkMS.

The cartons are sorted to one of the 31 palletizing lanes or to one of the four
cross-dock lanes. The cartons diverted to the cross-dock lanes proceed to the
label print and apply (LPA) area. The cartons diverted to the palletizing lanes
proceed down to palletizing stations at the end of the lane. The operator at the

7


--------------------------------------------------------------------------------


end of the lane will build one to three SKU pallets. Building pallets and
storing them when they are complete is manual and is controlled by PkMS.

Cartons whose label could not be successfully read are diverted to the no-read
divert. Cartons that are unknown to SortDirector are routed to the jackpot
divert.

3.5                  Tote Make-up

There are 24 operator stations in the Tote make-up area. These operator stations
are used to fill totes for use in the Put-To-Light area. The 24 stations are
arranged in two banks of 12 stations each. Operators remove stacks of empty
totes from the empty tote conveyor that is about 5-foot above floor level. Empty
totes are scanned and filled with merchandise from corrugate cartons under the
direction of PkMS using PkMS controlled equipment. The filled totes are placed
on a conveyor that is eighteen-inches in elevation and transported to the tote
sorter. There are three conveyors to take away filled totes from each bank of
operator stations. When a tote has been filled, PkMS creates and downloads
order-putting instructions to the PickDirector System and routing instructions
to SortDirector.

There is an empty corrugate (trash) conveyor above the empty tote conveyor. When
a carton is emptied of merchandise the operator places the empty corrugate
carton onto the empty corrugate conveyor which is at an 87-inch elevation. The
empty corrugate conveyor transports corrugate to a compactor. The empty
corrugate conveyor will be started each morning and turned off from a pushbutton
start/stop switch on the cabinet within line-of-sight of the empty corrugate
conveyor system. The conveyor will operate continuously at a fixed speed.

Pallets of product are brought to the tote make-up area under the direction of
PkMS. The pallets are deposited on pallet flow rails. The pallets flow toward
the operator stations. A metal ramp is provided which allows using a pallet jack
to deliver the pallets.

When the empty corrugate conveyor is stopped no additional empty corrugate is to
be placed on the conveyor. If the empty corrugate conveyor is loaded when it is
stopped motor overloads will occur.

The empty corrugate conveyor is interlocked with the bailer. Specifically the
bailer must be on for the empty corrugate conveyor to run. If the bailer is
stopped the empty corrugate conveyor stops.

3.6                  Carton Make-up

An automatic carton erector builds and labels shipping cartons. Immediately
after the carton erector, a pair of scanners verify the labels on each side of
the carton match. A red beacon is illuminated if both labels on the carton do
not match (or

8


--------------------------------------------------------------------------------


one is a no-read). Operators place the cartons onto one of the two empty carton
monorail systems that lead to the Put-to-Light Carton Build Area.

3.7                  Tote Sorter

Totes from the six (6) conveyors exiting the Tote Make-up Area merge into three
(3) conveyors that feed the Tote Sorter Merge. The recirculation lane from the
Tote Sorter Merges with one of the three (3) lanes that feed the Tote Sorter
Merge.

The Tote Sorter Merge releases totes onto the tote sorter. When the tote arrives
at the tote sorter it is scanned by Tote Sorter Scanner. Totes arriving at the
tote sorter have labels contain an 18-character license plate label that will
always start with a “T” (Capital T). SortDirector in collaboration with the
sorter diverts the tote to the correct pack line based on the Divert Directive
from PkMS. Upon receiving a divert confirmation form the sorter, SortDirector
sends a Divert Confirm message to PkMS.

3.8                  Put-to-Light Carton Build Area

Before operators can work in the put area inbound totes must be built in the
make-up tote area. Once a tote’s build process is complete, PkMS sends a message
to PickDirector with the inbound tote’s contents and store requirements. The
totes are then routed to the pack lines where they are grabbed by the operator
and pulled onto the side conveyor spur for processing.

3.8.1        Put Operations

To initiate the put process the operator must first log into their assigned zone
by the using the zone’s wireless hand held scanner and personal identification
barcode. Next the operator pulls a make-up tote from the infeed line and scans
the make-up tote’s barcode label. The associated BayDisplay device in the zone
informs the put operator of the tote’s barcode and the number of locations
requiring puts the zone. Additionally, the MaxiPick devices will identify the
locations and quantities required. The put operator proceeds to each identified
location and puts the displayed quantity from the make-up tote to the shipping
carton and confirms their action by pressing the “OK” button on the MaxiPick. As
the puts are acknowledged PickDirector sends messages to PkMS for each line item
put to a shipping carton. The message contains the inbound tote ID, the shipping
carton ID, the logical location, quantity requested, quantity put, and the
operator.

Where there is insufficient stock at a location to fill the order, the put
operator must notify a supervisor to short the location. The supervisor
decrements the displayed quantity on the MaxiPick until the display reads the
actual quantity put and then must scan a special SHORT barcode to actually short
the put. All other lit locations requiring product from the inbound tote will be
shorted. If an operator

9


--------------------------------------------------------------------------------


decrements the quantity and presses the “OK” button on the MaxiPick,
PickDirector will suspend the make-up tote and the location will not be shorted.
Re-scanning the same make-up tote will relight the remaining quantity.

3.8.2        Carton Closing

When a shipping carton has been closed, PickDirector sends PkMS a carton closed
message with the store number, shipping carton ID, and status. The put operator
pushes the shipping carton out of the put slot onto the outbound conveyor for
transport to the Put Label Print and Apply area. The filled shipping carton is
transported to the routing sorter. PkMS sends the Print and Apply system the
shipping label information and sends SortDirector the destination for the
carton. Lastly the put operator assigns an empty shipping carton (obtained from
the overhead monorail) to the now empty slot.

When all zones in the put line have been visited the make-up tote should be
empty. The empty make-up tote is nested with other make-up totes (up to 4 high)
and are placed on the outbound conveyor and transported to the Tapers.

3.9                  Tapers and Dunnage

There are tapers and dunnage fill machines on the four conveyor lines that exit
the Put-to-Light Carton Build area. Conveyors transport cartons to the dunnage
fill and tapers. Operators assist in the operation of the tapers and dunnage
fill machines. After the shipping carton is closed and sealed it is transported
to the Label Print and Apply area. Stacks of empty totes placed on the conveyors
in the put lines are diverted off and routed to the tote make up area prior to
the dunnage fill area.

3.10    Label Print and Apply Area

There are two areas of label print and apply. The label print and apply area
downstream of the put area has four (4) print and apply line. The label print
and apply area receiving product from the SKU sorter, the slapper lines and the
cross dock lines have eight (8) print and apply lines.

Cartons arriving at the Print and Apply area from the put area have a case
number label pre-applied at Carton Make-up. This case label number is scanned by
the Print and Apply Scanner. The Print and Apply System uses its database to
determine the shipping label to apply, then prints and applies the label.
Immediately down stream of the printer label applicator a verification scanner
(a component of the Print and Apply System) reads the label. If the scanned
label matches the label that was to be printed the carton continues on to the
scanner/scales.

NOTE if the carton is not known to the Print and Apply System a special label
will be generated that routes the carton to the jackpot line on the shipping
sorter.

10


--------------------------------------------------------------------------------


For the four lines exiting the Put-to-Light Carton Build area, if the label
scanned does not match the label that was to be printed, the carton is diverted
to the error spur for that print and apply line. An operator removes the carton
and determines the nature of the error. If there is a printer problem it is
corrected and the carton is placed on a conveyor upstream of the print and apply
scanner. If the problem is not caused by a printer problem, the operator must
use the PkMS system to determine the nature of the problem and the corrective
action to take.

The cross dock lines from the SKU sorter, the slapper lines and the cross dock
lines transporting cartons to the Shipping shorter have an LPA area. However
these lines to not have separate error correction lines; cartons with
incorrect/missing labels will be diverted to the No Read/Jackpot line at the
Shipping sorter.

Scales are located after the Print and Apply System and before the shipping
merge. The barcode information and the weight of the shipping carton are
received by SortDirector. SortDirector notifies PkMS the carton has been scanned
and supplies the weight of the carton. PkMS in turn sends SortDirector a Divert
Directive message that provides the destination of the carton. The possible
destinations are:

·                            The shipping no read/jackpot lane

·                            A store lane on the shipping sorter

·                            A new store lane on the shipping sorter

·                            A palletizing lane on the shipping sorter

The carton continues down the receiving lane to the shipping sorter merge.

3.11           Shipping Sorter

Totes and cartons from the four (4) conveyors exiting Put-to-Light Carton Build
area merge into two (2) lines, the four (4) cross dock lines, and the four (4)
slapper lines feed the shipping sorter merge. The recirculation line of the
shipping sorter merges with the line exiting the merge.

When a carton arrives at the shipping sorter it is scanned by the Shipping
Sorter Scanner. The cartons arriving at the shipping sorter have either a
shipping label or a UPS tracking number barcode label. SortDirector in
collaboration with the sorter diverts the carton to the correct lane based on
the Divert Directive from PkMS. Upon receiving a divert confirmation form the
sorter, SortDirector sends a Divert Confirm message to PkMS.

The cartons are sorted to one of the 42 shipping lanes, two (2) palletizing
lanes, two (2) new store lanes or the no-read /jackpot lane. The cartons
diverted to the new store lanes proceed to the new store loop. The operator at
the new store loop will build pallets containing cartons for only a single
store. When the pallet is

11


--------------------------------------------------------------------------------


‘complete’ it is stored in the conventional warehouse under the direction of
PkMS.

3.12           Startup-Procedure (Typical)

When the main disconnect switch is turned to the “On” position, the conveyors
are energized from “Start” pushbutton(s) mounted on the main control panel(s).
When a “Start pushbutton is pressed a start-up warning horn sounds for 10
seconds prior to any equipment movement. This is to warn Personnel to stand
clear of the equipment. When the horn stops sounding, the equipment will be
energized.

3.13           Emergency Stop Procedure (Typical)

Manually actuated emergency stops have been provided at various points along the
conveyor system to de-energize the conveyors if an emergency occurs. The
emergency stop pushbutton is “Push to Stop” and “Pull to Reset”. The emergency
stop pull cords are “Pull to Stop” and must be reset manually at the actuated
switch. When actuated, the emergency stops are maintained contact-manual reset
and will remain in the actuated position until reset. When the problem has been
cleared, the actuated stop must be reset and the conveyor equipment must be
restarted at the control panel(s) as previously described.

3.14           Accumulation Flow Control (Typical)

In each area where an accumulation conveyor may be loaded with product by
another conveyor, a photoelectric controller with time delay relay is included
to stop the preceding conveyor(s) or activate an air operated stop when the
accumulation conveyor is fully loaded and the controller is blocked for a preset
time. When the accumulation conveyor is allowed to begin discharging its load,
the controller will be cleared indicating that space is again available on the
accumulation conveyor. When this occurs, the stopped conveyor(s) will be
restarted automatically or the air-operated stop will be lowered.

12


--------------------------------------------------------------------------------


4         Project Management

Dematic is committed to the value of effective Project Management in cooperation
with The Children’s Place. Each party shares an equal responsibility in quality
management of the implementation process. The primary benefit and purpose of
effective Project Management is to contain risk for both The Children’s Place
and Dematic. Risk will be mutually contained by delivering a system that:

·                            Meets Specified System Performance

·                            Imposes Minimal Interruption to Existing Operations

·                            Provides Reliability and Support

Effective and timely project implementation is heavily influenced by quality
Project Management. The fundamental requirements of successful project
management are:

·                            Cooperation

·                            Communication

·                            Teamwork

Dematic believes in providing the best products available, unparalleled service,
and undivided attention to each Customer’s needs. All Dematic products are
manufactured under strict quality procedures. Dematic is registered to the ISO
9001:2000 International Standard for Quality Management Systems. Engineering and
Project Management methodologies are also controlled under Dematic’s Quality
Management System, ensuring all projects are well managed and stay on schedule.

4.1      Project Team Organization

Upon award of contract, a Project Team will be assigned to the project. The team
will have the responsibility for the management and implementation of the entire
project from receipt of order through Customer acceptance testing and launch
support. The team will be directed by a Project Manager. The Project Manager
will have full responsibility for the entire project and will be the Dematic
representative for all matters relating to the implementation of the System.

13


--------------------------------------------------------------------------------


4.2      Project Scheduling

In order to effectively co-ordinate the activities of the project
implementation, the Project Manager will prepare a detailed Project Schedule.
The Project Schedule will be based upon the overall delivery requirements of the
schedule outlined in the Proposal document.

During implementation the Project Manager will update the Project Schedule
regularly to identify critical activities and ensure proper implementation
scheduling. Updates to the Project Schedule are reviewed with The Children’s
Place’s Project Manager.

4.2.1   Acceptance Testing

The Dematic Project Manager along with The Children’s Place’s Project Manager
will create a System Acceptance Test Plan. The Test Plan defines a systematic
approach for each level of required sub-system testing, and the expectations of
the specific tests. The Test Plan additionally defines the time periods,
personnel, equipment, and test loads that are required for each test.

4.2.1.1     Operational Acceptance

·                            Conducted under actual or simulated working
conditions with The Children’s Place packaging, and labels, and The Children’s
Place Supervision, Operational, and Maintenance Personnel operating the system.

·                            Duration not to exceed five (5) days.

·                            It should be recognized that during the Operational
Acceptance phase, it is likely that adjustments will be required and
malfunctions or failures may occur. Any defect in material or workmanship, found
during the Operational Acceptance Testing, will be remedied by Dematic as
expeditiously as possible.

·                            It should be recognized that during this
Operational Acceptance period, it may not be possible for the mechanized system
to function at normal operating levels. This can be due to conditions, beyond
Dematic’s control and related to the unavailability of product, skills of
Maintenance and Operations Personnel, or the status of supporting logistics.
Such conditions will be taken into account in evaluating the results of the
testing period.

·                            Dematic will be on-site during this Operational
Acceptance Testing period for the purpose of monitoring results and to provide
assistance as conditions dictate.

14


--------------------------------------------------------------------------------


4.2.2                     Final Acceptance

After completion of the Acceptance Procedures, Dematic’s Project Manager will
furnish The Children’s Place a letter which will address the following:

·                            The subject system has been accepted. Acceptance
may include an agreed to punch-list or set of conditions. Issues not resolved
during the acceptance proceedings can be noted in an Action Item List and
rectified within an agreed period.

·                            Confirmation of the commencement of the warranty
period.

·                            Final payment required and due date.

4.3                               Training

This section outlines training provided by Dematic for The Children’s Place’s
facility. Training will be provided to cover the Automated Material Handling
System functional areas, including Operations, Maintenance, and Information
Technology.

4.3.1                     Business-Linked Learning

Dematic uses a business-linked learning approach in its training design,
development, delivery, and evaluation efforts.

4.3.1.1           Dematic’s Approach

Dematic’s business-linked learning approach is shaped by our experience in
helping Customers to use learning as a powerful tool to achieve critical
business results. Dematic’s learning systems are based on the following
principles:

·                            Learning must be tightly linked to desired business
outcomes.

·                            Business linkage is explicitly understood by
learners and made evident by the facilitators of learning.

·                            The content of learning should be “just-in-time” so
that learners can apply their new knowledge and skill soon after learning.

·                            The content of learning should be “just-enough”
providing the correct and right amount of learning content to each audience.

·                            There must be systems and processes in place to
provide timely and constructive feedback to those using new skills on the job.

15


--------------------------------------------------------------------------------


4.3.1.2           Dematic’s Process

To consistently and reliably produce desired business results, Dematic follows
an established process for creating learning that is specific to The Children’s
Place’s installation and application of Dematic systems (see the following
Figure). The following is the outcome for each phase of the business-linked
development process.

Analyze – Clearly defined business goals and environmental context

Design – Blended learning solution that is aligned with business goals

Develop – Learning content, activities, and exercises aimed at critical skills
and knowledge

Implement – Practice and feedback on performance that mirrors real world
performance requirements

Evaluate – Assessment of learner performance and training effectiveness at
meeting key business results

Figure 2   Business-Linked Learning Development Process

Analyzer

 

Design

 

Develop

 

Implement

 

Evaluate

·  Identify Customer business goals

 

·       Customize learning solution

 

·       Review learning solutions with Dematic subject matter experts

 

·       Pilot design and learning solution

 

·       Assess learner performance

·  Assess Customer work environment and workforce attributes

 

·        Manuals

 

·       Validate learning solution with customer

 

·       Finalize design and learning solution

 

·       Assess learning solution effectiveness

·  Assess Customer learning systems

 

·        Classes

 

 

 

·       Deliver learning solution

 

·       Assess business impact of learning

 

 

·        Placards

 

 

 

 

 

 

 

 

·        Job Aids

 

 

 

 

 

 

 

 

·        Simulations

 

 

 

 

 

 

 

 

·        Videos

 

 

 

 

 

 

 

Using this approach, Managers, Supervisors and Operators should feel highly
empowered and confident, learning should be viewed as a valuable tool for
success, and individual and team learning should be maximized.

4.3.2                     Training Program

4.3.2.1           Operations Training

Dematic’s business-linked learning systems provide critical learning
opportunities and experiences for The Children’s Place’s employees. Dematic’s
operations learning solutions are directed at three levels within The Children’s
Place’s organization — Management, Supervisors and Leads, and Operators. Dematic
provides a blended learning solution that covers product flow, design
considerations and decisions, system layout and operations, and control devices.

16


--------------------------------------------------------------------------------


System Operations training is provided to give participants an understanding of
their assigned area from an operational perspective. Dematic targets critical
operations in the assigned functional area while explaining flow control,
equipment operation, and control devices. Additionally, discussions focus on
upstream and downstream customers, and how individual and area performance can
impact those customers.

At the end of this training, Operators should understand the operations of their
functional area, the area devices, their upstream and downstream customers, and
should be able to start/stop their portion of the system.

Target Audience

Dematic will train ten (10) DC Personnel.

Audiences generally include DC Managers, Operations Supervisors, Operators, and
Maintenance Personnel.

Courses

Dematic will provide the following operations courses.

1.                         Six (6) sessions, approximately 3 hours per session,
conducted over two consecutive days — Operations Management Training.

4.3.2.2           Maintenance Training

The maintenance curriculum is designed to cover the mechanical, electrical, and
controls aspects of the installed equipment. Topics include safety, equipment
construction and installation, equipment operation, maintenance and repair
procedures, and technical documentation.

Dematic recommends that all Personnel responsible for maintaining the system be
assigned to work with the installation and commissioning crews during their
final weeks on-site.

Dematic will conduct formal training courses for the Maintenance Personnel prior
to system startup. These training classes will include classroom lectures,
audio-­visual presentations, and hands-on demonstrations on the installed
equipment. Site tours will be conducted to point out common operational issues
that affect equipment uptime.

Knowledge gained on common system anomalies can be used to increase system
efficiencies.

Target Audience

Dematic will train ten (10) DC Maintenance Personnel.

17


--------------------------------------------------------------------------------


These Personnel must have existing knowledge in mechanical and electrical
fundamentals, as well as a solid understanding of maintenance practices and
procedures. It is strongly recommended that participants be in attendance for
the entire session of each course.

Courses

Dematic will provide the following maintenance courses:

1.                         One (1) session, approximately 3 days per session,
conducted over three consecutive days, first shift only – Conveyor Maintenance –
Mechanical.

2.                         One (1) session, approximately 3 days per session,
conducted over three consecutive days, first shift only – Conveyor Maintenance –
Electrical Controls.

4.3.2.3           Information Systems Training

Information System training is provided to cover the computer hardware and
software aspects of The Children’s Place’s Automated Material Handling System.
Software Application Engineering (SAE) topics include system administration,
data storage, computer system operation, and other computer related tasks.

Participants can use the skills and knowledge gained in this curriculum to
perform administration, support, and troubleshooting procedures on computer
system equipment and applications. Knowledge gained in computer system areas can
be used to increase system uptime and fault recovery.

Target Audience

Dematic will train ten (10) DC Personnel.

Audiences generally include Network Administrators, Operations Supervisors, Key
Operators, and Maintenance Supervisors.

Courses

Dematic will provide the following information systems courses:

1.                         Six (6) sessions, conducted over two (2) consecutive
days, first shift only, (2 hours per session) – SortDirector Administrator.

18


--------------------------------------------------------------------------------


4.3.3                     The Children’s Place Requirements

The Children’s Place is to provide the following to support the training
program:

4.3.3.1           Learner Availability

4.3.3.1.1      Management Responsibility

It is important for DC management to ensure that Learners and their Supervisors
are informed of scheduled training dates and times. Dematic looks to DC
Management to support us in Dematic’s coordination efforts by communicating the
importance of training to their staff.

4.3.3.1.2      Learner Responsibility

It is important that Learners are prepared and at the training location on time.
Supervisors should understand, in advance, that their Personnel will be
unavailable for work during training periods. This prevents the disruption of
training and ensures that all Learners have the opportunity to learn critical
conveyor system related job skills.

4.3.4                     Facilities and Equipment

4.3.4.1           Training Room

For all training sessions, Dematic requires The Children’s Place to provide a
well-lit training room. Sufficient space and seating arrangements should be made
based on the number of people attending.

·                            Operations Training – seating for 10

·                            Maintenance Training – seating for 10

·                            Information Systems Training – seating for 10

4.3.4.2           Equipment

For all training sessions, Dematic requires The Children’s Place to provide the
following equipment:

·                            Television and VCR

·                            White board

·                            Dry-erase markers and eraser

·                            Safety equipment (if necessary) for site tours

19


--------------------------------------------------------------------------------


4.4                               Schedule

The Preliminary Project Schedule indicating milestone dates is provided on the
following page.

20


--------------------------------------------------------------------------------


[g209122kk09i001.gif]


--------------------------------------------------------------------------------


[g209122kk09i002.gif]


--------------------------------------------------------------------------------


[g209122kk11i001.jpg]

Proposal for Conveyor System

 

5                            Material Handling System

The equipment will perform as described in this Proposal, when properly managed,
operated, and maintained. Please refer to the Dematic drawings referenced on the
Title Page of this Proposal while reviewing the rate and equipment listings.

5.1                  Materials to be Handled

The system design is based on the following material and rate specifications.

5.1.1        Physical Load Characteristics

The equipment will convey materials having the dimensions, weights, shapes,
surfaces and other characteristics, as set forth in this Section. The equipment
will have the mechanical capability to convey such materials at the rates
specified in this Section.

The items to be conveyed will have the following physical properties:

5.1.1.1 Carton Parameters

 

Length
(inches)

 

Width
(inches)

 

Height
(inches)

 

Weight
(pounds)

 

Shipping Carton

 

18.5

”

16.25

”

15.5

”

40 lbs.

 

Vendor Carton

 

 

 

 

 

 

 

 

 

Minimum

 

9

”

7

”

4.5

”

2 lbs.

 

Standard

 

22

”

16

”

15

”

25 lbs.

 

Maximum

 

34

”

22

”

16

”

70 lbs.

 

--------------------------------------------------------------------------------

*         Package weight cannot exceed 33 pounds per lineal foot, and cannot
exceed 110 pounds per package.

NOTE

 

1.

 

The shipping carton has 8” top flaps that will be tabbed down.

 

 

 

 

 

 

 

2.

 

Vendor carton information is from the Dayton, New Jersey facility conveyor
drawings.

21


--------------------------------------------------------------------------------


5.1.1.2           Put Tote Parameters

 

Length
(inches)

 

Width
(inches)

 

Height
(inches)

 

Weight
(pounds)

 

Top

 

24

”

20

”

12

”

30 lbs.

 

Bottom

 

21

”

17.5

”

12

”

30 lbs.

 

 

5.1.1.3                                 Pallet Parameters

Pallets are not handled by the mechanized material handling system.

 

Length
(inches)

 

Width
(inches)

 

Height 
(inches)

 

Weight 
(pounds)

 

Receiving Pallet

 

40

”

48

”

4” (empty)

 

450 lbs.

 

Storage Pallet

 

40

”

48

”

4” (empty)

 

450 lbs.

 

Shipping Pallet

 

40

”

48

”

4” (empty)

 

450 lbs.

 

 

NOTES

1.                         The weights and sizes listed in the Table are for
equipment design only and are not to be used to determine what The Children’s
Place’s Personnel can lift, carry, or move.

2.                         The materials being conveyed are to be presented with
the maximum dimension in the direction of travel and the minimum dimension
perpendicular to the conveyor surface.

3.                         The materials to be conveyed must be in a condition
to allow for proper conveyance. The bottom surface, in contact with the
conveyor, must be firm and flat, free of distortion, and of sufficient strength
to support its own weight.

4.                         Items which may not convey reliably are those with
the following characteristics:

·                             Uneven bottoms, soft bottoms, or bottoms with
banding or strapping

·                             Open or improperly sealed containers

·                             Imperfections of the conveyed product

·                             Side or bottom which has concave or convex
distortion

·                             Protrusions on the sides or bottom

·                             Uneven weight distribution or shifting center of
gravity

22


--------------------------------------------------------------------------------


5.1.2   Product Flow Rate

It is the responsibility of Dematic to provide equipment that is mechanically
capable of conveying the specified units per minute through the sortation
system. The ability to obtain these rates is predicated on The Children’s
Place’s equipment and Personnel being able to load and unload product to achieve
these rates.

The following flow diagram represents the contract equipment rates, using the
average for the material which will flow through the area.

NOTE

·                            The equipment will perform as described when
properly operated, maintained and managed by The Children’s Place.

·                            Manual assistance may be required to initiate
and/or maintain the flow of product on gravity conveyor. It is understood that
due to the inherent characteristics of gravity conveyor, free flow of product
may not occur at all times.

23


--------------------------------------------------------------------------------


[g209122kk11i002.jpg]

24


--------------------------------------------------------------------------------


6                            Mechanical Equipment Details

This Section contains technical descriptions of the Material Handling Equipment
that will be provided as part of the material handling system supplied to The
Children’s Place on both the 103522 and 104846 projects.

The following items are described in this Section:

1.                         C-L Conveyor Components

2.                         Detailed Mechanical Equipment List

3.                         Detail Sheets

4.                         Mechanical Specifications

5.                         Platform Specifications

6.1                  C-L Conveyor Components

6.1.1        Conveyor Sides

The C-L100 Conveyor sides are made up of two parts; a common extruded aluminum
guide channel, and a common extruded aluminum side channel. The guide channel is
stacked over the side channel and held together by metal spring clips. This
creates an upper and lower section. The conveyor side accepts plastic covers
which cover and protect the control components mounted in the side channel.

6.1.2        Conveyor Frame

Two common conveyor sides are connected together with cross members. The
Conveyors are available in three different frame widths: 550 mm (22 inches),
750mm (30 inches), and 900mm (35 inches). This dimension is measured outside to
outside. The actual conveyor width is 80mm (3 inches) less than each frame.

6.1.3        Interrupter Plates

The Interrupter plates are high density plastic plates that attach to the
conveyor sides. Interrupter plates are located at bed joints and at a maximum of
every three meters. Interrupter plates have several pre-set knockouts to allow
the mounting and wiring of control stations, beacons, and other field devices on
to the side of the conveyor.

25


--------------------------------------------------------------------------------


6.1.4   T-Bar Connectors

Steel T-Bar Connectors are used to connect the conveyor frames together. There
are two types of T-Bar connectors—Long T-Bars bars and Short T-Bars. The Long
T-Bar Connectors slide into the upper section of the guide channels and the
lower section of the side channels. The short T-Bar Connectors are used in the
upper section of the side channels (middle), and on curves. Both types of
connectors are locked into place with stamped steel set screws. The connectors
have serrated ridges milled into the upper surface of the Ts to ensure that the
T-Bar will bite into the aluminum conveyor channel to hold the sections securely
together. This connection also provides electrical continuity between the
conveyor sections.

6.2      Detailed Mechanical Equipment List

The Mechanical Equipment List for your system follows in its entirely.

26


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: RECIEVING LINES TO RECIEVING MERGE.

 

5

 

TU+ 100001

 

100081

 

3050

 

Traversing Cantilevered
Extendable Unloader

 

24

 

F

 

2/1

 

 

 

80'-0"

 

80

 

3'-6"/4'-0"

 

N

 

Traversing Cantilevered
Extendable Unloader:
25'-0" Retracted - 80'-0" Extended
Including Track
Piggy Back Belt Incline To 10'-0"
Discharge

 

5

 

BT+ 100002

 

100082

 

410

 

Belt-on-Roller Incline

 

24

 

P

 

1

 

B

 

21'-9"

 

90

 

4'-0"/10'-0"

 

G22 -

 

With Noseover - Power Tail Not Req’d.

 

1

 

BA+ 100003

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

1

 

 

 

10'-3"90°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 90o Curve

 

1

 

BT+ 100004

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

 

 

1

 

 

 

17'-3"

 

120.00

 

10'-0"

 

F22 -

 

 

 

1

 

BA+ 100005

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

1

 

 

 

11'-0"45°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 45 o Curves & Junction

 

1

 

BT+ 100006

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

3

 

B

 

38'-5"

 

120.00

 

10'-0"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

RA+ 100007

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

68'-0"

 

120.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

5

 

BA+ 100008

 

100088

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

P

 

1

 

 

 

9'-10"

 

120.00

 

20'-6"

 

F11 -

 

 

 

5

 

AP+ 100009

 

100089

 

Scale

 

In-Line Scale W/ Conveyor Deck

 

24

 

 

 

 

 

 

 

4'-0"

 

 

 

20'-6"

 

G11 -

 

Gravity: 3" Roller Ctrs Mounted On Scale
Includes Receiving Scale & Controller

 

1

 

RA+ 100010

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

130'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

5

 

BA+ 100011

 

100091

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

P

 

1

 

 

 

9'-10"

 

180.00

 

20'-6"

 

F11 -

 

 

 

5

 

BT+ 100012

 

100092

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

48'-1"

 

180.00

 

20'-6"

 

F11 -

 

w/ Power Tail

 

5

 

RT+ 100013

 

100093

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

20'-6n

 

G11 -

 

 

 

1

 

BA+ 100023

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

1

 

 

 

15'-8"90°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 90° Curve

 

 

27


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 100024

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

 

 

1

 

 

 

17'-3"

 

120.00

 

10'-0"

 

F22 -

 

   

 

1

 

BT+ 100025

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

 

 

1

 

 

 

12'-4"

 

120.00

 

10'-0"

 

F22 -

 

 

 

1

 

BA+ 100026

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

1

 

 

 

16'-5"45°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 45° Curve & Junction

 

1

 

BT+ 100027

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

3

 

B

 

38'-5"

 

120.00

 

10-0"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

RA+ 100028

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

50'-0"

 

 

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 100031

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

168'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 100043

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

2

 

 

 

20'-11"90°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 90° Curve

 

1

 

BT+ 100044

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

 

 

1

 

 

 

17'-3"

 

120.00

 

10'-0"

 

F22 -

 

 

 

1

 

BA+ 100045

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

2

 

 

 

21'-8"45°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 45° Curve & Junction

 

1

 

BT+ 100046

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

3

 

B

 

39'-8"

 

120.00

 

9'-7"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

RA+ 100047

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

60'-0"

 

 

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 100050

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

189'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 100063

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

3

 

 

 

27'-6"90°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 90° Curve

 

1

 

BT+ 100064

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

 

 

1

 

 

 

17'-3"

 

120.00

 

10'-0"

 

F22 -

 

 

 

1

 

BA+ 100065

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

2

 

 

 

28'-3"45°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 45° Curve & Junction

 

1

 

BT+ 100066

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

3

 

B

 

40'-7"

 

120.00

 

10'-0"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

RA+ 100067

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

70'-0"

 

 

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 100070

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

196'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 100083

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

 

 

4

 

 

 

32'-10"90°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 90° Curve

 

 

28


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 100084

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

 

 

1

 

 

 

17'-3"

 

120.00

 

10'-0"

 

F22 -

 

   

 

1

 

BA+ 100085

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

 

 

3

 

 

 

33'-7"45°

 

120.00

 

10'-0"

 

F22 -

 

w/ [1] 45° Curve & Junction

 

1

 

BT+ 100086

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

3

 

B

 

40'-8"

 

120.00

 

10'-0"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

RA+ 100087

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

69'-0"

 

 

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 100090

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

217'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

 

 

Area: RECIEVING SLAPPER LINE.

 

1

 

RT+ 100101

 

 

 

1102

 

Belt-Driven LR

 

24

 

F

 

1

 

 

 

30'-0"

 

90

 

2'-6"

 

G1L -

 

 

 

1

 

BT+ 100102

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/F

 

5

 

B

 

58'-4"

 

120.00

 

2'-6"/17'-4"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 100103

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

4

 

 

 

16'-6"180°

 

120.00

 

17'-4"

 

F22 -

 

w/ [2] 90° Curves

 

1

 

BT+ 100104

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

1

 

B

 

21'-4"

 

120.00

 

17'-4"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

BA+ 100105

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

3

 

 

 

10'-9"90°

 

 

 

20'-6"

 

F11 -

 

w/ 90° Curve

 

1

 

RA+ 100106

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

60'-0"

 

120.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 100107

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

9'-10"

 

120.00

 

20'-6"

 

F11 -

 

 

 

1

 

AP+ 100108

 

 

 

 

 

In-Line Scale W/ Conveyor Deck

 

24

 

 

 

 

 

 

 

4'-0"

 

 

 

20'-6"

 

G11 -

 

Gravity: 3" Roller Ctrs Mounted On Scale Includes Receiving Scale & Controller

 

1

 

RA+ 100109

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

91'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 100110

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

9'-10"

 

180.00

 

20'-6"

 

F11 -

 

 

 

1

 

BT+ 100111

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

48'-1"

 

180.00

 

20'-6"

 

F11 -

 

w/ Power Tail

 

1

 

RT+ 100112

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

20'-6"

 

G11 -

 

 

 

 

29


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

Area: RECIEVING MERGE THRU SKU SORTER.

1

 

BT+ 100200

 

 

 

405

 

Slider Bed - High Speed

 

30

 

P

 

3

 

 

 

50'-0"

 

240

 

20'-6"

 

G11 -

 

With [6] Inputs

 

1

 

BT+ 100201

 

 

 

405

 

Slider Bed - High Speed

 

30

 

P

 

3

 

 

 

50'-0"

 

240

 

20'-6"

 

G11 -

 

With [2] Inputs

 

1

 

BT+ 100202

 

 

 

977

 

Flat Belt Turn

 

30

 

C

 

3

 

SS

 

45°

 

240

 

20'-6"

 

P12 -

 

 

 

1

 

BT+ 100203

 

 

 

410

 

Belt-on-Roller Horizontal

 

24

 

C

 

3

 

 

 

104'-0"

 

180

 

20'-6"

 

G22 -

 

 

 

1

 

BT+ 100204

 

 

 

410

 

Belt-on-Roller Incline

 

24

 

C

 

3

 

 

 

116'-9"

 

180

 

20'-6"/15'-0"

 

G22 -

 

With Power Tail & Noseover

 

1

 

BT+ 100205

 

 

 

977

 

Flat Belt Turn

 

24

 

C

 

3

 

SS

 

90°

 

180

 

15'-0"

 

P12 -

 

 

 

1

 

RA+ 100206

 

 

 

CL200RA

 

Roller Accumulation

 

27.5

 

P

 

2

 

 

 

48'-0"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, Dynamic Photo Eye Accumulation

 

1

 

BI+ 100207

 

 

 

2311

 

4 Belt Servo Induct Belts 1+2

 

24

 

P

 

10

 

 

 

14'-0"

 

 

 

15'-0"

 

G11 -

 

 

 

1

 

BI+ 100208

 

 

 

2311

 

4 Belt Servo Induct Belts 3+4

 

24

 

P

 

10

 

 

 

14'-0"

 

 

 

15'-0"

 

G11 -

 

 

 

1

 

BI+ 100209

 

 

 

2311

 

Fixed Speed Last Induct

 

24

 

P

 

2

 

 

 

6'-0"

 

 

 

15'-0"

 

G11 -

 

 

 

1

 

BT+ 100210

 

 

 

977

 

Flat Belt Turn

 

30

 

P

 

3

 

 

 

90°

 

540

 

15'-0"

 

P22 -

 

 

 

1

 

SS+ 100211

 

 

 

2421

 

RS200 Magnetic Divert Switch Sorter

 

51

 

P

 

25

 

 

 

474'-0"

 

540

 

15'-0"

 

 

 

(38) Right Hand Diverts

 

1

 

RT+ 100212

 

 

 

2490

 

High Speed LR Curves & Junctions

 

30

 

P

 

1

 

 

 

10'-6"0°

 

540

 

15'-0"

 

G22 -

 

 

 

1

 

BT+ 100213

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

3

 

B

 

46'-3"

 

180.00

 

15'-0"/20'-6"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

BA+ 100214

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

4

 

 

 

17'-3"180°

 

180.00

 

20'-6"

 

F11 -

 

w/ (2) 90° Curves

 

1

 

RA+ 100215

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

180'-6"

 

180.00

 

20'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 100216

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

9'-10"

 

180.00

 

20'-6"

 

F11 -

 

 

 

1

 

BT+ 100217

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

48'-1"

 

180.00

 

20'-6"

 

F11 -

 

w/ Power Tail

 

1

 

RT+ 100218

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

20'-6"

 

G11 -

 

 

 

 

30


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

Area: SKU DIVERT LINES.

32

 

GW+ 100301

 

100332

 

2485

 

High Speed Gravity Wheel

 

30

 

P

 

 

 

 

 

7'-6"70°

 

 

 

15'-0"/13'-10"

 

G22 -

 

  

 

32

 

RG+ 100401

 

100432

 

200

 

Control Gravity Roller

 

24

 

C/F

 

 

 

 

 

55'-0"

 

 

 

13'-10"/6'-3"

 

G22 -

 

1.9" Dia. Roller-3" c/c

 

32

 

BA+ 100501

 

100532

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

10'-7"

 

120.00

 

6'-3"/5'-10"

 

F22 -

 

w/ Roller Hinge & Slider Hinge

 

32

 

BA+ 100601

 

100632

 

GPC.01

 

50rnm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

14'-11"

 

120.00

 

5'-10"

 

F22 -

 

W/ (2) 90° Curves

 

32

 

RG+ 100701

 

100732

 

200

 

Control Gravity Roller

 

24

 

F

 

 

 

 

 

40'-0"

 

 

 

5'-10"/2'-6"

 

G11 -

 

1.9" Dia. Roller-3" c/c Fixed End Stop

 

 

Area: SKU SORTER NO READ LINE.

1

 

RT+ 100801

 

 

 

2490

 

High Speed LR Curves & Junctions

 

30

 

P

 

1

 

 

 

7'-6"70°

 

635

 

15'-0"

 

G22 -

 

 

 

1

 

RA+ 100802

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

1

 

 

 

48'-0"

 

180.00

 

15'-0"/14'-0"

 

F22 -

 

W/Aligner Bed, DZC

 

1

 

BA+ 100803

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

4

 

 

 

46'-1"

 

180.00

 

14'-0"

 

F22 -

 

W/ (2) 90° Curves

 

1

 

RG+ 100804

 

 

 

200

 

Gravity Roller

 

24

 

F

 

 

 

 

 

40'-0"

 

 

 

14'-0"/2'-6"

 

 

 

W/1.9" Dia Rollers -3" c/c Fixed End Stop

 

 

Area: CROSSDOCK LINE TO LPA MERGE

4

 

RT+ 101101

 

101401

 

2490

 

High Speed Sorter Take-away

 

30

 

P

 

1

 

 

 

7'-6"0°

 

635

 

15'-0"

 

G22 -

 

 

 

1

 

BT+ 101102

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

1

 

B

 

46'-4"

 

180.00

 

15'-0"/18'-0"

 

F22 -

 

W/ Power Feeder & Noseover

 

1

 

RA+ 101103

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

3

 

 

 

25'-9"120°

 

180.00

 

18'-0"

 

F22 -

 

W/ 30° & 90° Curves

 

1

 

BT+ 101104

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

0

 

 

 

42'-9"

 

180.00

 

18'-0"/29'-0"

 

F22 -

 

W/ Power Feeder & Noseover

 

1

 

RA+ 101105

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

168'-0"

 

180.00

 

29'-0"

 

F22 -

 

W/Aligner Bed, DZC

 

1

 

RA+ 101106

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

169'-0"

 

180.00

 

29'-0"

 

F22 -

 

W/Aligner Bed, DZC

 

1

 

RA+ 101107

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

29'-0"

 

F22 -

 

W/ 90° Curve

 

 

31


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 101108

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

1

 

B

 

27'-1"

 

180.00

 

29'-0"/24'-6"

 

F22 -

 

w/ Noseover, Power Tail

1

 

RA+ 101109

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

67'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Aligner Bed, DZC

4

 

BA+ 101110

 

101410

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-6"

 

F11 -

 

 

4

 

BT+ 101111

 

101411

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-6"

 

F11 -

 

w/ [2] Station LPA System

4

 

AP+ 101112

 

101412

 

Scale

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-6"

 

None

 

In-Line Scale w/ Conveyor Deck

4

 

BT+ 101113

 

101413

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

17'-9"

 

180.00

 

24'-6"/28'-6"

 

F22 -

 

w/ Power Feeder & Noseover

12

 

BA+ 101114

 

101416

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

4

 

BA+ 101117

 

101417

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"

 

180.00

 

28'-6"

 

F22 -

 

 

4

 

BT+ 101118

 

101418

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

4

 

RT+ 101119

 

101419

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

28'-6"

 

G22 -

 

 

1

 

BT+ 101202

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

1

 

B

 

38'-9"

 

180.00

 

15'-0"/18'-0"

 

F22 -

 

w/ Power Feeder & Noseover

1

 

RA+ 101203

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

4

 

 

 

20'-0"120°

 

180.00

 

18'-0"

 

F22 -

 

w/ 30° & 90° Curves

1

 

BT+ 101204

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

0

 

 

 

41'-4"

 

180.00

 

18'-0"/29'-0"

 

F22 -

 

w/ Power Feeder & Noseover

1

 

RA+ 101205

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

168'-0"

 

180.00

 

29'-0"

 

F22 -

 

w/ Aligner Bed, DZC

1

 

RA+ 101206

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

174'-0"

 

180.00

 

29'-0"

 

F22 -

 

w/Aligner Bed, DZC

1

 

RA+ 101207

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

29'-0"

 

F22 -

 

w/ 90° Curve

1

 

BT+ 101208

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

1

 

B

 

27'-l"

 

180.00

 

29-0"/24'-6"

 

F22 -

 

w/ Noseover, Power Tail

1

 

RA+ 101209

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

72'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/Aligner Bed, DZC

 

32


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 101302

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

1

 

B

 

29'-11"

 

180.00

 

15'-0"/18'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 101303

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

17'-7"120°

 

180.00

 

18'-0"

 

F22 -

 

w/ 30° & 90° Curves

 

1

 

BT+ 101304

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

0

 

 

 

49'-2"

 

180.00

 

18'-0"/29'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 101305

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

168'-0"

 

180.00

 

29'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 101306

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

169'-0"

 

180.00

 

29'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 101307

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

29'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 101308

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

1

 

B

 

27'-1"

 

180.00

 

29'-0"/24'-6"

 

F22 -

 

w/ Noseover, Power Tail

 

1

 

RA+ 101309

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

75'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BT+ 101402

 

 

 

CL200BOR

 

Bett on Roller

 

29.5

 

C

 

1

 

B

 

21'-3"

 

180.00

 

15'-0"/18'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 101403

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

12'-8"120°

 

180.00

 

18'-0"

 

F22 -

 

w/ 30° & 90° Curves

 

1

 

BT+ 101404

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

0

 

 

 

47'-6"

 

180.00

 

18'-0/29'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 101405

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

168'-0"

 

180.00

 

29'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 101406

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0

 

 

 

176'-0"

 

180.00

 

29'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 101407

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

29'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 101408

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C/P

 

1

 

B

 

27'-1"

 

180.00

 

29'-0"/24'-6"

 

F22 -

 

w/ Noseover, Power Tail

 

1

 

RA+ 101409

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

80'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

 

Area: SLAPPER LINE NO. 1 TO LPA MERGE

9

 

200101

 

200109

 

 

 

Fabricated Steel Pallet Ramp

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabricated Steel Pallet Ramp

 

9

 

200111

 

200119

 

3010

 

Flow Track and Flow Rack

 

48

 

F

 

 

 

 

 

15'-0"

 

 

 

6"

 

 

 

Pair Of Pallet Flow Tracks

 

1

 

RT+ 200130

 

 

 

1102

 

Belt-Driven LR

 

24

 

F

 

1

 

 

 

90'-0"

 

80

 

2'-6"

 

F21 -

 

 

 

 

33


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 200132

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F

 

1

 

B

 

15'-6"

 

90.00

 

2'-6"/5'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 200134

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

F

 

2

 

 

 

16'-6"180°

 

90.00

 

5'-6"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

BT+ 200136

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F/C

 

5

 

B

 

70'-9"

 

120.00

 

5'-6"/24'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 200138

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

3

 

 

 

18'-1"90°

 

120.00

 

24'-6"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

RA+ 200140

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

3

 

 

 

257'-0"

 

180.00

 

16'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 200142

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"

 

180.00

 

24'-6"

 

F11 -

 

w/ (1) 90° Curve

 

1

 

RA+ 200144

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

101'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Ailgner Bed, DZC

 

1

 

BA+ 200148

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-6"

 

F11 -

 

 

 

1

 

BT+ 200150

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-6"

 

F11 -

 

w/ [2] Station LPA System

 

1

 

AP+ 200152

 

 

 

 

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-6"

 

None

 

In-Line Scale w/ Conveyor Deck

 

1

 

BT+ 200154

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

17'-9"

 

180.00

 

24'-6"/28'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

3

 

BA+ 200156

 

200160

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BA+ 200162

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BT+ 200164

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

RT+ 200166

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

28'-6"

 

G22 -

 

 

 

 

 

Area: SLAPPER LINE NO. 2 TO LPA MERGE

 

9

 

200201

 

200209

 

 

 

Fabricated Steel Pallet Ramp

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabricated Steel Pallet Ramp

 

9

 

200211

 

200219

 

3010

 

Flow Track and Flow Rack

 

48

 

F

 

 

 

 

 

15'-0"

 

 

 

6"

 

 

 

Pair Of Pallet Flow Tracks

 

1

 

RT+ 200230

 

 

 

1102

 

Belt-Driven LR

 

24

 

F

 

1

 

 

 

90'-0"

 

80

 

2'-6"

 

F21 -

 

 

 

 

34


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 200232

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F

 

1

 

B

 

15'-6"

 

90.00

 

2'-6"/5'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 200234

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

F

 

2

 

 

 

16'-6"180°

 

90.00

 

5'-6"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

BT+ 200236

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F/C

 

5

 

B

 

70'-9"

 

120.00

 

5'-6"/24'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 200238

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

3

 

 

 

18'-1"90°

 

120.00

 

24'-6"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

RA+ 200240

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

3

 

 

 

264'-0"

 

180.00

 

16'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 200242

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10°

 

180.00

 

24'-6"

 

F11 -

 

w/ (1) 90° Curve

 

1

 

RA+ 200244

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

105'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Ailgner Bed, DZC

 

1

 

BA+ 200248

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-6"

 

F11 -

 

 

 

1

 

BT+ 200250

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-6"

 

F11 -

 

w/ [2] Station LPA System

 

1

 

AP+ 200252

 

 

 

 

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-6"

 

None

 

In-Line Scale w/ Conveyor Deck

 

1

 

BT+ 200254

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

17'-9"

 

180.00

 

24'-6"/28'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

3

 

BA+ 200256

 

200260

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-5"

 

F22 -

 

 

 

1

 

BA+ 200262

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BT+ 200264

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

RT+ 200266

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-5"

 

180

 

28'-6"

 

G22 -

 

 

 

 

 

Area: SLAPPER LINE NO. 3 TO LPA MERGE.

 

9

 

200301

 

200309

 

 

 

Fabricated Steel Pallet Ramp

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabricated Steel Pallet Ramp

 

9

 

200311

 

200319

 

3010

 

Flow Track and Flow Rack

 

48

 

F

 

 

 

 

 

15'-0"

 

 

 

6"

 

 

 

Pair Of Pallet Flow Tracks

 

1

 

RT+ 200330

 

 

 

1102

 

Belt-Driven LR

 

24

 

F

 

1

 

 

 

90'-0"

 

80

 

2'-6"

 

F21 -

 

 

 

 

35


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 200332

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F

 

1

 

B

 

15'-6"

 

90.00

 

2'-6"/5'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 200334

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

F

 

4

 

 

 

23'-6"

 

90.00

 

5'-6"

 

F22 -

 

w/ [2] 90° Curves & [2] 45° Curves

 

1

 

BT+ 200336

 

 

 

CL200BOR

 

Belt on Roller

 

35.4

 

F/C

 

5

 

B

 

70'-9"

 

120.00

 

5'-6"/24'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 200340

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

3

 

 

 

128'-0"

 

180.00

 

16'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 200342

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"

 

180.00

 

24'-6"

 

F11 -

 

w/ (1) 90° Curve

 

1

 

RA+ 200344

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

96'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Ailgner Bed, DZC

 

1

 

BA+ 200348

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-6"

 

F11 -

 

 

 

1

 

BT+ 200350

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-6"

 

F11 -

 

w/ [2] Station LPA System

 

1

 

AP+ 200352

 

 

 

 

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-6"

 

None

 

In-Line Scale w/ Conveyor Deck

 

1

 

BT+ 200354

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

17'- 9"

 

180.00

 

24'-6"/28'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

3

 

BA+ 200356

 

200360

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BA+ 200362

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BT+ 200364

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

RT+ 200366

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

28'-6"

 

G22 -

 

 

 

 

 

Area: SLAPPER LINE NO. 4 TO LPA MERGE.

 

9

 

200401

 

200409

 

 

 

Fabricated Steel Pallet Ramp

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabricated Steel Pallet Ramp

 

9

 

200411

 

200419

 

3010

 

Flow Track and Flow Rack

 

48

 

F

 

 

 

 

 

15'-0"

 

 

 

6"

 

 

 

Pair Of Pallet Flow Tracks

 

1

 

RT+ 200430

 

 

 

1102

 

Belt-Driven LR

 

30

 

F

 

1

 

 

 

90'-0"

 

80

 

2'-6"

 

F21 -

 

 

 

1

 

BT+ 200432

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F

 

1

 

B

 

15'-6"

 

90.00

 

2'-6"/5'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

 

36


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

RA+ 200434

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

F

 

4

 

 

 

23'-6"

 

90.00

 

5'-6"

 

F22 -

 

w/ [2] 90° Curves & [2] 45° Curves

 

1

 

BT+ 200436

 

 

 

CL200BOR

 

Belt on Roller

 

35.4

 

F/C

 

5

 

B

 

70'-9"

 

120.00

 

5'-6"/24'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 200440

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

3

 

 

 

148'-0"

 

180.00

 

16'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 200442

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"

 

180.00

 

24'-6"

 

F11 -

 

w/ (1) 90° Curve

 

1

 

RA+ 200444

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

110'-0"

 

180.00

 

24'-6"

 

F11 -

 

w/ Ailgner Bed, DZC

 

1

 

BA+ 200448

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-6"

 

F11 -

 

 

 

1

 

BT+ 200450

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-6"

 

F11 -

 

w/ [2] Station LPA System

 

1

 

AP+ 200452

 

 

 

 

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-6"

 

None

 

In-Line Scale w/ Conveyor Deck

 

1

 

BT+ 200454

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

17'-9"

 

180.00

 

24'-6"/28'-6"

 

F22 -

 

w/ Power Feeder & Noseover

 

3

 

BA+ 200456

 

200460

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BA+ 200462

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"

 

180.00

 

28'-6"

 

F22 -

 

 

 

1

 

BT+ 200464

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

28'-6"

 

F22 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

RT+ 200466

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

28'-6"

 

G22 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: TOTE BUILD AREA.

24

 

300101

 

300124

 

 

 

Fabricated Steel Pallet Ramp

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabricated Steel Pallet Ramp

 

24

 

300131

 

300154

 

3010

 

Flow Track and Flow Rack

 

48

 

F

 

 

 

 

 

15'-0"

 

 

 

6"

 

 

 

Pair Of Pallet Flow Tracks

 

24

 

RG+ 300161

 

300184

 

200

 

Gravity Roller

 

24

 

F

 

 

 

 

 

10'-0"

 

 

 

2'-6"

 

G1L -

 

1.9" Dia. Roller- 3" c/c

 

24

 

AP+ 300201

 

300224

 

Table

 

Work Table

 

30

 

 

 

 

 

 

 

6'-0"

 

 

 

2'-6"

 

 

 

Tote Build Work Table:
30" Wide x 6'-0" Long
Dematic Installation Set In Place

 

 

37


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: TOTE BUILD TAKE-AWAY LINE NO.1

2

 

BA+ 300300

 

300302

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

14'-9"

 

120.00

 

2'-6"

 

F11 -

 

Double Deck Supports w/ Empty Tote Line

 

1

 

BA+ 300304

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

3

 

 

 

11'-6"90°

 

120.00

 

2'-6"

 

F11 -

 

w/ 90° Curve

 

1

 

BT+ 300306

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F/C

 

3

 

B

 

54'-3"

 

120.00

 

1'-6"/11'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 300308

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

2

 

 

 

9'-1"90°

 

120.00

 

11'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BA+ 300310

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

120.00

 

1'-6"

 

F22 -

 

 

 

1

 

BT+ 300312

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

C

 

1

 

 

 

6'-7"

 

120,00

 

11'-0"

 

F22 -

 

 

 

1

 

RA+ 300314

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

1

 

 

 

131'-0"

 

150.00

 

11'-0"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

RA+ 300316

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

150.00

 

11'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 300318

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

3

 

B

 

53'-5"

 

150.00

 

11'-0"/15'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BT+ 300320

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

5

 

B

 

65'-6"

 

150.00

 

15'-0"/30'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 300322

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BA+ 300324

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BA+ 300326

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BA+ 300328

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BT+ 300330

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

1

 

 

 

35'-1"

 

180.00

 

30'-0"

 

F22 -

 

 

 

5

 

BT+ 300332

 

300340

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

2

 

 

 

66'-0"

 

180.00

 

30'-0"

 

F22 -

 

 

 

1

 

RT+ 300342

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

C

 

1

 

 

 

7'-6"

 

180

 

30'-0"

 

G22 -

 

 

 

 

38


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

Area: TOTE BUILD TAKE-AWAY LINE NO. 2.

 

2

 

BA+ 300400

 

300402

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

1

 

 

 

14'-9"

 

120.00

 

2'-6"

 

F11 -

 

Double Deck Supports w/ Empty Tote Line

 

1

 

BA+ 300404

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

3

 

 

 

11'-6"90º

 

120.00

 

2'-6"

 

F11 -

 

w/ 90° Curve

 

1

 

BT+ 300406

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F

 

3

 

B

 

48'-7"

 

120.00

 

2'-6"/11'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 300408

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

2

 

 

 

14'-0"90º

 

120.00

 

11'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BA+ 300410

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

2

 

 

 

16'-6"30º

 

120.00

 

11'-0"

 

F22 -

 

w/ 30° Curve & 30° Wedge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: TOTE BUILD TAKE-AWAY LINE NO. 3.

 

4

 

BA+ 300500

 

300512

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

1

 

 

 

14'-9"

 

120.00

 

2'-6"

 

F11 -

 

Double Deck Supports w/ Empty Tote Line

 

1

 

BA+ 300502

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

2

 

 

 

12'-4"

 

120.00

 

2'-6"

 

F11 -

 

 

 

1

 

BA+ 300504

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

5

 

 

 

12'-11"60º

 

120.00

 

2'-6"

 

F11 -

 

w/ (2) 30° Curves

 

1

 

BA+ 300508

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

2

 

 

 

16'-6"30º

 

120.00

 

2'-6"

 

F11 -

 

w/ 30° Curve & 30° Wedge

 

1

 

BT+ 300514

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

F

 

1

 

 

 

6'-7"

 

120.00

 

2'-6"

 

F11 -

 

 

 

1

 

BT+ 300516

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F/C

 

3

 

B

 

41'-2"

 

120.00

 

2'-6"/11'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 300518

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

5'-10"90°

 

150.00

 

11'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 300520

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

5

 

B

 

65'-6"

 

150.00

 

11'-0"/30'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 300522

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

 

39


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+ 300524

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BA+ 300526

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BA+ 300528

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

13'-1"

 

150.00

 

30'-0"

 

F22 -

 

 

 

2

 

BT+ 300530

 

300532

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

0

 

 

 

33'-0"

 

180.00

 

30'-0"

 

F22 -

 

 

 

4

 

BT+ 300534

 

300540

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

0

 

 

 

66'-0"

 

180.00

 

30'-0"

 

F22 -

 

 

 

1

 

RT+ 300542

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

C

 

1

 

 

 

7'-6"

 

180

 

30'-0"

 

G22 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: TOTE BUILD TAKE-AWAY LINE NO. 4.

 

4

 

BA+ 300600

 

300612

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

1

 

 

 

14'-9"

 

120.00

 

2'-6"

 

F11 -

 

Double Deck Supports w/ Empty Tote Line

 

1

 

BA+ 300602

 

 

 

GPC.01

 

50mm Segmented BOR

Accumulation

 

29.5

 

F

 

2

 

 

 

12'-4"

 

120.00

 

2'-6"

 

F11 -

 

 

 

1

 

BA+ 300604

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

5

 

 

 

12'-11"60°

 

120.00

 

2'-6"

 

F11 -

 

w/ (2) 30° Curves

 

1

 

BA+ 300608

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

F

 

2

 

 

 

16'-6"30°

 

120.00

 

2'-6"

 

F11 -

 

w/ 30° Curve & 30° Wedge

 

1

 

BT+ 300614

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

F

 

1

 

 

 

6'-7"

 

120.00

 

2'-6"

 

F11 -

 

 

 

1

 

BT+ 300616

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

F/C

 

3

 

B

 

50'-2"

 

120.00

 

2'-6"/11'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 300618

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

5'-10"90°

 

150.00

 

11'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 300620

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

3

 

B

 

119'-11"

 

150.00

 

11'-0"/15'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

BT+ 300622

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

5

 

B

 

65'-6"

 

150.00

 

15'-0"/32'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

4

 

BA+ 300624

 

300630

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

C

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

 

40


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 300632

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

2

 

 

 

34'-3"

 

150.00

 

30'-0"

 

F22 -

 

 

 

5

 

BT+ 300634

 

300642

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

2

 

 

 

66'-0"

 

150.00

 

30'-0"

 

F22 -

 

 

 

1

 

BT+ 300644

 

 

 

977

 

Flat Belt Turn

 

30

 

C

 

2

 

 

 

45°

 

180

 

30'-6"

 

P22 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: PTL MERGE THRU SORTER & RECIRCULATION.

 

1

 

BT+ 400100

 

 

 

405

 

Slider Bed - High Speed

 

30

 

P

 

3

 

 

 

18'-11"

 

240

 

30'-0"

 

G11 -

 

With [3] Inputs

 

1

 

BT+ 400101

 

 

 

977

 

Flat Belt Turn

 

30

 

P

 

3

 

SS

 

45º

 

240

 

30'-0"

 

P12 -

 

 

 

1

 

RA+ 400102

 

 

 

CL200RA

 

Roller Accumulation
Eye Accumulation

 

27.5

 

P

 

2

 

 

 

80'-0"

 

180.00

 

30'-0"

 

F11 -

 

w/ Aligner Bed, Dynamic Photo

 

1

 

BI+ 400103

 

 

 

2311

 

4 Belt Servo Induct Belts 1+2

 

30

 

P

 

10

 

 

 

14'-0"

 

 

 

30'-0"

 

F11 -

 

 

 

1

 

BI+ 400104

 

 

 

2311

 

4 Belt Servo Induct Belts 3+4

 

30

 

P

 

10

 

 

 

14'-0"

 

 

 

30'-0"

 

F11 -

 

 

 

1

 

BI+ 400105

 

 

 

2311

 

Fixed Speed Last Induct

 

30

 

P

 

2

 

 

 

6'-0"

 

 

 

30'-0"

 

F11 -

 

 

 

1

 

BT+ 400106

 

 

 

977

 

Flat Belt Turn

 

30

 

P

 

3

 

 

 

90º

 

540

 

30'-0"

 

P22 -

 

 

 

1

 

SS+ 400107

 

 

 

2421

 

RS200 Magnetic Divert Switch
Sorter

 

51

 

P

 

25

 

 

 

512'-6"

 

540

 

30'-0"

 

 

 

(41) Left Hand Divert
 [6] Future Diverts

 

1

 

RT+ 400108

 

 

 

2490

 

High Speed LR Curves &
Junctions

 

30

 

P

 

1

 

 

 

10'-6"0º

 

540

 

30'-0"

 

G11 -

 

 

 

1

 

RA+ 400109

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

2

 

 

 

104'-0"

 

180.00

 

30'-0"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 400110

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"90º

 

150.00

 

30'-0"

 

F22 -

 

w/ 90º Curve

 

3

 

BA+ 400111

 

400113

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

150.00

 

30'-0"

 

F22 -

 

 

 

2

 

BT+ 400114

 

400115

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

33'-8"

 

180.00

 

30'-0"

 

F22 -

 

 

 

3

 

BT+ 400116

 

400118

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

66'-0"

 

180.00

 

30'-0"

 

F22 -

 

 

 

1

 

BA+ 400119

 

 

 

GPC.01

 

50mm Segmented BOR
Accumulation

 

29.5

 

P

 

1

 

 

 

6'-7"30º

 

180.00

 

30'-0"

 

F22 -

 

w/ 30º Curve & 30º Wedge

 

 

41


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: PTL SORTER NO READ-JACKPOT LINE.

 

1

 

RT+ 400200

 

 

 

2490

 

High Speed Sorter Take-away

 

30

 

C

 

1

 

 

 

16'-5"70º

 

635

 

30'-0"

 

G22 -

 

 

 

1

 

RA+ 400201

 

 

 

CL200RA

 

Roller Accumulation

 

21.6

 

C

 

1

 

 

 

49'-0"

 

180.00

 

30'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 400202

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

21.6

 

C

 

2

 

 

 

8'-7"90°

 

180.00

 

30'-0"

 

F22 -

 

w/ (1) 90° Curve

 

1

 

BT+ 400203

 

 

 

CL200BOS

 

Belt on Slider

 

21.6

 

C/P

 

1

 

B

 

24'-3"

 

150.00

 

30'-0"/25'-0"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

BA+ 400204

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

21.6

 

P

 

3

 

 

 

10'-2"90°

 

150.00

 

25'-0"

 

F11 -

 

w/ (1) 90° Curve

 

1

 

RA+ 400205

 

 

 

CL200RA

 

Roller Accumulation

 

21.6

 

P

 

1

 

 

 

18'-0"

 

150.00

 

25'-0"

 

F11 -

 

w/ Aligner Bed, Fixed End Stop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: PTL SORTER DIVERT LINES.

 

20

 

GW+ 400211

 

400230

 

2485

 

High Speed Gravity Wheel

 

24

 

P

 

 

 

 

 

8'-8"70°

 

 

 

30'-0"/28'-6"

 

G22 -

 

 

 

20

 

GW+ 400231

 

400250

 

2485

 

High Speed Gravity Wheel

 

24

 

P

 

 

 

 

 

16'-5"70°

 

 

 

30'-0"/28'-6"

 

G22 -

 

 

 

40

 

WG+ 400311

 

400350

 

100

 

Gravity Wheel Conveyor

 

24

 

P

 

 

 

 

 

60'-0"

 

 

 

28'-6"/24'-0"

 

G22 -

 

 

 

40

 

RG+ 400351

 

400390

 

200

 

Control Gravity Roller

 

24

 

P

 

 

 

 

 

30'-0"

 

 

 

24'-0"

 

G11 -

 

1.9" Dia. Roller- 3" c/c

 

40

 

RG+ 400401

 

400440

 

200

 

Control Gravity Roller

 

24

 

P

 

 

 

 

 

80'-0"

 

 

 

24'-0"

 

G11 -

 

1.9" Dia. Roller- 3" c/c

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: TOTE BUILD PTL LINES.

 

20

 

RT+ 401101

 

401120

 

1102

 

Belt-Driven LR

 

24

 

P

 

2

 

 

 

85'-0"

 

60

 

22'-7"

 

None

 

w/Side Mounted Drive

 

20

 

RT+ 401121

 

401140

 

1102

 

Belt-Driven LR

 

24

 

P

 

2

 

 

 

85'-0"

 

60

 

25'-11"

 

None

 

w/Side-Mounted Drive

 

20

 

SH+ 401141

 

401160

 

 

 

Tilt Shelving Two Levels per PTL Mod. 80'-0" Lg. Each Shelf

 

18

 

P

 

 

 

 

 

160'-0"

 

 

 

25'-11"

 

 

 

Upper Level Shelves Both Sides

 

20

 

SH+ 401161

 

401180

 

 

 

Tilt Shelving Two Levels per PTL Mod. 80'-0" Lg. Each Shelf

 

18

 

P

 

 

 

 

 

160'-0"

 

 

 

22'-11"

 

 

 

Lower Level Shelves Both Sides

 

20

 

RA+ 401181

 

401200

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

3

 

 

 

13'-6"

 

180.00

 

22'-7"

 

F11 -

 

w/ 60° Curve & 30° Wedge

 

20

 

RA+ 401201

 

401220

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

3

 

 

 

13'-6"

 

180.00

 

25'-11"

 

F11 -

 

w/ 60º Curve & 30° Wedge

 

 

42


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

Area: PTL TAKE-AWAY LINE NO. 1

 

1

 

RA+ 401300

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

3

 

 

 

246'-0"

 

180.00

 

22'-7"

 

F11 -

 

w/ DZC

 

1

 

BT+ 401302

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

P

 

1

 

B

 

11'-6"

 

180.00

 

22'-7"/23'10"

 

F11 -

 

 

 

1

 

RA+ 401304

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

3

 

 

 

229'-0"

 

180.00

 

23'-10"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 401306

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

8'-6"90°

 

180.00

 

23'-10"

 

F11 -

 

w/ (1) 90° Curve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 401308

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

P

 

1

 

 

 

13'-11"

 

180.00

 

23'-10"/24'-0"

 

F11 -

 

 

 

1

 

RA+ 401310

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

50'-0"

 

180.00

 

24'-0"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 401312

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

4

 

 

 

32'-1"90°

 

180.00

 

24'-0"

 

F11 -

 

w/ (1) 90° Curve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

BT+  401314

 

401316

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+ 401318

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

RA + 401326

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

0

 

 

 

60'-0"

 

180.00

 

24'-0"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA + 401328

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 401330

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-0"

 

 

 

 

 

1

 

AP+ 401332

 

 

 

Scale

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-0"

 

 

 

In-Line Scale W/ Conveyor Deck

 

1

 

BT+ 401334

 

 

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+ 401336

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

16'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BT+ 401338

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

B

 

24'-3"

 

180.00

 

24'-0"/28'-6"

 

F11 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 401340

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

20'-10"

 

180.00

 

28'-6"

 

F22 -

 

w/ 60° Curve & 30° Wedge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: PTL TAKE-AWAY LINE NO. 2.

 

1

 

RA+ 401400

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

3

 

 

 

246'-0"

 

180.00

 

25'-11"

 

F11 -

 

w/ DZC

 

 

43


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

RA+ 401404

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

3

 

 

 

239'-6"

 

180.00

 

25'-l1"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

RA+ 401406

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"90°

 

180.00

 

25'-l1"

 

F11 -

 

w/ (1) 90° Curve

 

1

 

RA+ 401408

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

74'-0"

 

180.00

 

25'-l1"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 401410

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

13'-2"90°

 

180.00

 

25'-l1"

 

F11 -

 

w/ (1) 90° Curve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 401412

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

B

 

25'-9"

 

180.00

 

25'-11"/24'-0"

 

F11 -

 

w/ Noseover & Power Tail

 

2

 

BT+ 401414

 

401416

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+ 401418

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

0

 

 

 

60'-0"

 

180.00

 

24'-0"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 401420

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 401422

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-0"

 

 

 

 

 

1

 

AP+ 401424

 

 

 

Scale

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-0"

 

 

 

In-Line Scale W/ Conveyor Deck

 

1

 

BT+ 401426

 

 

 

GPC. 07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+ 401428

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

16'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BT+ 401430

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

B

 

24'-3"

 

180.00

 

24'-0"/28'-6"

 

F11 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 401432

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

20'-7"90°

 

180.00

 

24'-0"

 

F11 -

 

w/ (1) 90° Curve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+ 401434

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+ 401436

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+ 401438

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"90°

 

180.00

 

24'-0"

 

F11 -

 

w/ (1)90° Curve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+ 401440

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

44


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+ 401442

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+ 401444

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+ 401446

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"45°

 

180.00

 

24'-0"

 

F11 -

 

w/ 45° Curve

 

1

 

BT+ 401448

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

24'-0"/28'-6"

 

F22 -

 

w/ Noseover

 

1

 

RT+ 401449

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

28'-6"

 

G22 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: PTL TAKE-AWAY LINE NO. 3.

 

1

 

RA+ 401500

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

3

 

 

 

231'-0"

 

180.00

 

23'-10"

 

F11 -

 

w/DZC

 

1

 

RA+ 401502

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"90°

 

180.00

 

23'-10"

 

F11 -

 

w/ 90° Curve

 

1

 

BT+ 401504

 

 

 

GPC.09

 

BOS End Drive

 

29.5

 

P

 

1

 

B

 

13'-11"

 

180.00

 

23'-10"/24'-0"

 

F11 -

 

 

 

1

 

RA+ 401506

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

66'-0"

 

180.00

 

24'-0"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 401508

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

4

 

 

 

32'-1"90°

 

180.00

 

24'-0"

 

F11 -

 

w/ 90° Curve

 

2

 

BT+ 401510

 

401512

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+ 401514

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+401522

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

78'-0"

 

180.00

 

24'-7"

 

F11 -

 

w/Aligner Bed, DZC

 

1

 

BA+ 401524

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BT+ 401526

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-0"

 

 

 

 

 

1

 

AP+ 401528

 

 

 

Scale

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-0"

 

 

 

In-Line Scale W/ Conveyor Deck

 

1

 

BT+ 401530

 

 

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+ 401532

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

16'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

45


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 401534

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

B

 

24'-3"

 

180.00

 

24'-0"/28'-6"

 

F11 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 401536

 

 

 

GPC.01 

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

20'-10"60°

 

180.00

 

28'-6"

 

F11 -

 

w/ 60° Curve & 30° Wedge

 

Area: PTL TAKE-AWAY LINE NO. 4.

 

1

 

RA+ 401600

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

 

 

3

 

 

 

227'-0"

 

180.00

 

25'-11"

 

F11 -

 

w/ DZC

 

1

 

RA+ 401602

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"

 

180.00

 

25'-11"

 

F11 -

 

 

 

1

 

RA+ 401604

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

91'-0"

 

180.00

 

25'-11"

 

F11 -

 

w/Aligner Bed, DZC

 

1

 

RA+ 401606

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

13'-2"90°

 

180.00

 

25'-11"

 

F11 -

 

w/ 90° Curve

 

1

 

BT+ 401608

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

P

 

1

 

B

 

25'-9"

 

180.00

 

25'-11"/24'-0"

 

F11 -

 

w/ Noseover & Power Tail

 

2

 

BT+ 401610

 

401612

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+ 401614

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

P

 

1

 

 

 

78'-0"

 

180.00

 

24'-0"

 

F11 -

 

w/Aligner Bed, DZC

 

1

 

BA+ 401616

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

1

 

 

 

7'-5"

 

180.00

 

24'-0°

 

F11-

 

 

 

1

 

BT+ 401618

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

 

 

23'-3"

 

180.00

 

24'-0"

 

 

 

 

 

1

 

AP+ 401620

 

 

 

 

 

In-Line Scale W/ Conveyor Deck

 

30

 

P

 

1

 

 

 

5'-0"

 

 

 

24'-0"

 

 

 

In-Line Scale W/ Conveyor Deck

 

1

 

BT+ 401622

 

 

 

GPC.07

 

GPC Right Angle Transfer

 

29.5

 

P

 

1

 

 

 

7'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

RA+ 401624

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

16'-5"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BT+ 401626

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

1

 

B

 

24'-3"

 

180.00

 

24'-0"/28'-6"

 

F11 -

 

w/ Power Feeder & Noseover

 

1

 

BA+ 401628

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

20'-7"90°

 

180.00

 

24'-0"

 

F11 -

 

w/ 90° Curve

 

1

 

BA+ 401630

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+ 401632

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

 

46


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+  401634

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

12'-4"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+  401636

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

5'-10"90°

 

180.00

 

24'-0"

 

F11 -

 

w/ 90° Curve

 

1

 

BA+  401638

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+  401640

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

1

 

 

 

14'-9"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BA+  401642

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

P

 

2

 

 

 

15'-2"45°

 

180.00

 

24'-0"

 

F11 -

 

w/ 45° Curve

 

1

 

BT+  401644

 

 

 

CL200BOR

 

Belt on Roller

 

29.5

 

P

 

2

 

 

 

43'-9"

 

180.00

 

24'-0"/28'-6"

 

F22 -

 

w/ Noseover

 

1

 

RT+  401646

 

 

 

2490

 

SSLI Live Roller Wedge

 

30

 

P

 

1

 

 

 

7'-6"

 

180

 

28'-6"

 

G22 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: EMPTY TOTE DELIVERY TO TOTE BUILD - LINE NO. 1.

 

1

 

RA+  401320

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

3

 

 

 

17'-3"

 

180.00

 

24'-0"

 

F11 -

 

w/ 30° Curve & 30° Wedge

 

1

 

RA+  401322

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

17'-3"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BT+  401324

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

C/P

 

2

 

B

 

46'-2"

 

180.00

 

24'-0"/15'-0"

 

F22 -

 

w/ Noseover, Power Tail

 

1

 

RA+  402200

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

RA+  402202

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

0/1

 

 

 

75'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

RA+  402204

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

1

 

 

 

5'-10"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

RA+   402206

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

3

 

 

 

213'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

BA+  402208

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

3

 

 

 

17'-3"30°

 

180.00

 

15'-0"

 

F22 -

 

w/ 30° Curve & 30° Wedge

 

1

 

BA+  402210

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

C

 

2

 

 

 

11'-0"45°

 

180.00

 

15'-0"

 

F22 -

 

w/ 45° Wedge & 45° Curve

 

1

 

RA+  402212

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

1

 

 

 

62'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

RA+  402214

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

 

47


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+  402216

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

C/F

 

1

 

B

 

53'-4"

 

180.00

 

15'-0"/4'-6"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

BA+  402218

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

2

 

 

 

9'-1"90°

 

180.00

 

4'-6"

 

F11 -

 

w/ 90° Curve

 

1

 

BA+  402220

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

21

 

 

 

51'-8"

 

180.00

 

4'-6"

 

F11 -

 

 

 

1

 

BA+  402222

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

23

 

 

 

56'-7"

 

180.00

 

4'-6"

 

F11 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: EMPTY TOTE DELIVERY TO TOTE BUILD - LINE 2.

 

1

 

RA+  401516

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

3

 

 

 

17'-3"

 

180.00

 

24'-0"

 

F11 -

 

w/ 30° Curve  & 30° Wedge

 

1

 

RA+  401518

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

P

 

2

 

 

 

17'-3"

 

180.00

 

24'-0"

 

F11 -

 

 

 

1

 

BT+  401520

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

C/P

 

2

 

B

 

46'-2"

 

180.00

 

24'-0"/15'-0"

 

F22 -

 

w/ Noseover, Power Tail

 

1

 

RA+  402100

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

17'-3"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

RA+  402102

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

1

 

 

 

86'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Alignment Bed, DZC

 

1

 

RA+  402104

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

1

 

 

 

5'-10"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

RA+  402106

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

3

 

 

 

226'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

RA+  402108

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

3

 

 

 

14'-1"180°

 

180.00

 

15'-0"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

RA+  402110

 

 

 

CL200RA

 

Roller Accumulation Air Operated Pivot Arm Divert - Discharge End

 

29.5

 

C

 

3

 

 

 

297'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

RA+  402112

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

1

 

 

 

5'-10"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

RA+  402114

 

 

 

CL200RA

 

Roller Accumulation

 

29.5

 

C

 

1

 

 

 

65'-0"

 

180.00

 

15'-0"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

RA+  402116

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

29.5

 

C

 

2

 

 

 

8'-3"90°

 

180.00

 

15'-0"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+  402118

 

 

 

CL200BOS

 

Belt on Slider

 

29.5

 

C/F

 

1

 

B

 

46'-9"

 

180.00

 

15'-0"/4'-6"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

BA+  402120

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

2

 

 

 

9'-1"90°

 

180.00

 

4'-6"

 

F11 -

 

w/ 90° Curve

 

 

48


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BA+

 

402122

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

10

 

 

 

51'-8"

 

180.00

 

4'-6"

 

F11 -

 

 

 

1

 

BA+

 

402124

 

GPC.01

 

50mm Segmented BOR Accumulation

 

29.5

 

F

 

12

 

 

 

56'-7"

 

180.00

 

4'-6"

 

F11 -

 

 

 

Area: LPA MERGE THRU SHIPPING SORTER & RECIRCULATION.

 

1

 

BT+

 

500100

 

405

 

Slider Bed - High Speed

 

30

 

P

 

3

 

 

 

45'-1"

 

240

 

28'-6"

 

G11 -

 

With [6] Inputs

 

1

 

BT+

 

500102

 

405

 

Slider Bed - High Speed

 

30

 

P

 

3

 

 

 

45'-1"

 

240

 

28'-6"

 

G11 -

 

With [5] Inputs

 

1

 

BT+

 

500104

 

977

 

Flat Belt Turn

 

30

 

P

 

3

 

SS

 

90°

 

240

 

28'-6"

 

P12 -

 

 

 

1

 

BT+

 

500106

 

CL200BOR

 

Belt on Roller

 

29.5

 

C

 

3

 

 

 

125'-6"

 

180

 

28'-6"

 

F22 -

 

 

 

1

 

BT+

 

500108

 

CL200BOS

 

Belt on Slider

 

29.5

 

C/P

 

2

 

B

 

77'-5"

 

180

 

28'-6"/14'-10"

 

F22 -

 

w/ Power Tail & Noseover

 

1

 

BT+

 

500110

 

977

 

Flat Belt Turn

 

24

 

C

 

3

 

SS

 

90°

 

180

 

15'-2"

 

P12 -

 

 

 

1

 

BT+

 

500112

 

977

 

Flat Belt Turn

 

24

 

C

 

3

 

SS

 

90°

 

180

 

15'-2"

 

P12 -

 

 

 

1

 

RA+

 

500114

 

CL200RA

 

Roller Accumulation Eye Accumulation

 

29.5

 

C

 

2

 

 

 

60'-0"

 

180

 

15'-2"

 

F21 -

 

w/ Aligner Bed, Dynamic Photo

 

1

 

BI+

 

500116

 

2311

 

4 Belt Servo Induct Belts 1+2

 

24

 

C

 

10

 

 

 

14'-0"

 

 

 

15'-2"

 

G11 -

 

 

 

1

 

BI+

 

500118

 

2311

 

4 Belt Servo Induct Belts 3+4

 

24

 

C

 

10

 

 

 

14'-0"

 

 

 

15'-2"

 

G11 -

 

 

 

1

 

BI-

 

500120

 

2311

 

Fixed Speed Last Induct

 

24

 

C

 

2

 

 

 

6'-0"

 

 

 

15'-2"

 

G11 -

 

 

 

1

 

SS+

 

500122

 

2421

 

RS200 Magnetic Divert Switch Sorter

 

51

 

P

 

25

 

 

 

310'-0"

 

540

 

15'-2"

 

 

 

(21) Left Hand Diverts

 

1

 

BT+

 

500124

 

405

 

Slider Bed - High Speed

 

24

 

C

 

3

 

 

 

72'-6"

 

540

 

15'-2"

 

G22 -

 

 

 

1

 

BT+

 

500126

 

405

 

Slider Bed - High Speed

 

24

 

C

 

3

 

 

 

72'-6"

 

540

 

15'-2"

 

G22 -

 

 

 

1

 

SS+

 

500128

 

2421

 

RS200 Magnetic Divert Switch Sorter

 

51

 

P

 

25

 

 

 

383'-0"

 

540

 

15'-2"

 

 

 

(26) Left Hand Diverts

 

1

 

RT+

 

500130

 

2490

 

High Speed LR Curves & Junctions

 

30

 

P

 

1

 

 

 

2'-0"90°

 

450

 

15'-2"

 

G22 -

 

End Drive HQ Bearings

 

 

49


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

RT+

 

500132

 

2490

 

High Speed LR Curves & Junctions

 

30

 

C

 

1

 

 

 

4'-0"180°

 

360

 

15'-2"

 

G22-

 

Center Drive HQ Bearings

 

1

 

RA+

 

500134

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

3

 

VFD

 

240'-0"

 

350.00

 

15'-2"

 

F22-

 

w/Aligner Bed, DZC

 

1

 

BT+

 

500136

 

CL200BOR

 

Belt on Roller

 

35.4

 

C

 

3

 

 

 

70'-7"

 

180.00

 

15'-2"

 

F22-

 

 

 

1

 

RA+

 

500138

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

C

 

5

 

 

 

18'-6"90°

 

180.00

 

15'-2"

 

F22-

 

w/ (2) 45° Curves

 

1

 

BT+

 

500140

 

CL200BOR

 

Belt on Roller

 

35.4

 

C

 

3

 

 

 

49'-9"

 

180.00

 

15'-2"

 

F22-

 

 

 

1

 

RA+

 

500142

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

C

 

5

 

 

 

20'-2"90°

 

180.00

 

15'-2"

 

F22-

 

w/ (2) 45° Curves

 

1

 

BT+

 

500144

 

CL200BOR

 

Belt on Roller

 

35.4

 

C

 

3

 

 

 

79'-3"

 

 

 

15'-2"

 

F22-

 

 

 

1

 

RA+

 

500146

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

C

 

5

 

 

 

15'-2"90°

 

180.00

 

15'-2"

 

F22-

 

w/ (2) 45° Curves

 

1

 

BT+

 

500148

 

CL200BOR

 

Belt on Roller

 

35.4

 

C

 

3

 

 

 

84'-6"

 

180.00

 

15'-2"

 

F22-

 

 

 

1

 

RA+

 

500150

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

3

 

 

 

139'-0"

 

180.00

 

15'-2"

 

F22-

 

w/Aligner Bed, DZC

 

1

 

BT+

 

500152

 

CL200BOR

 

Belt on Roller

 

35.4

 

C

 

2

 

B

 

41'-2"

 

180.00

 

15'-2"/24'-0"

 

F22-

 

w/ Power Feeder & Noseover

 

1

 

RA+

 

500154

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

C

 

4

 

 

 

17'-3"180°

 

180.00

 

24'-0"

 

F22-

 

w/ (2) 90° Curves

 

1

 

BT+

 

500156

 

CL200BOR

 

Belt on Roller

 

35.4

 

C/P

 

2

 

B

 

23'-10"

 

180.00

 

24'-0"/28'-6"

 

F22-

 

w/ Power Feeder & Noseover

 

1

 

BA+

 

500158

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

P

 

3

 

 

 

11'-1"90°

 

180.00

 

28'-6"

 

F22-

 

w/ (1) 90° Curve

 

1

 

BA+

 

500160

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22-

 

 

 

1

 

BA+

 

500162

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22-

 

 

 

1

 

BA+

 

500164

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

P

 

1

 

 

 

14'-9"

 

180.00

 

28'-6"

 

F22-

 

 

 

1

 

BT+

 

500166

 

CL200BOR

 

Belt on Roller

 

35.4

 

P

 

1

 

 

 

36'-1"

 

180.00

 

28'-6"

 

F22-

 

 

 

1

 

RT+

 

500168

 

2490

 

High Speed LR Curves & Junctions

 

30

 

P

 

1

 

 

 

3'-6"180°

 

180

 

28'-6"

 

G22-

 

w/ End Drive, (2) 90° Curves

 

 

50


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: NEW STORE LOOP NO. 1.

 

1

 

WG+ 500200

 

 

 

2485

 

High Speed Gravity Wheel

 

30

 

P

 

 

 

 

 

8'-11"70°

 

 

 

15'-2"/13'-9"

 

G22 -

 

 

 

1

 

RA+ 500202

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

69'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500204

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

C

 

4

 

 

 

34'-6"180°

 

150.00

 

13'-9"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

RA+ 500206

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

57'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500208

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

C

 

4

 

 

 

17'-3"180°

 

150.00

 

13'-9"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

BT+ 500210

 

 

 

CL200BOS

 

Belt on Slider

 

35.4

 

F/C

 

1

 

B

 

46'-6"

 

150.00

 

13'-9"/2'-6"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

BA+ 500212

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

F

 

2

 

 

 

17'-5"

 

150.00

 

2'-6"

 

F11 -

 

w/ 30° Curve & 30° Wedge

 

1

 

RA+ 500214

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

F

 

2

 

 

 

68'-0"

 

180.00

 

2'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500216

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

F

 

2

 

 

 

12'-4"180°

 

150.00

 

2'-6"

 

F11 -

 

w/ (2) 90° Curves

 

1

 

RA+ 500218

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

F

 

2

 

 

 

68'-0"

 

180.00

 

2'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500220

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

F

 

2

 

 

 

12'-4"180°

 

150.00

 

2'-6"

 

F11 -

 

w/ (2) 90° Curves

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: NEW STORE LOOP NO. 3.

 

1

 

WG+ 500300

 

 

 

2485

 

High Speed Gravity Wheel

 

30

 

P

 

 

 

 

 

8'-11"70°

 

 

 

15'-2"/13'-9"

 

G22 -

 

 

 

1

 

RA+ 500302

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

69'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500304

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

C

 

3

 

 

 

19'-9"180°

 

150.00

 

13'-9"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

RA+ 500306

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

57'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500308

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

C

 

4

 

 

 

17'-3"180°

 

150.00

 

13'-9"

 

F22 -

 

w/ (2) 90° Curves

 

 

51


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 500310

 

 

 

CL200BOS

 

Belt on Slider

 

35.4

 

F/C

 

1

 

B

 

46'-6"

 

150.00

 

13'-9"/2'-6"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

BA+ 500312

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

F

 

2

 

 

 

17'-5"

 

150.00

 

2'-6"

 

F11 -

 

w/ 30° Curve & 30° Wedge

 

1

 

RA+ 500314

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

F

 

2

 

 

 

68'-0"

 

180.00

 

2'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500316

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

F

 

2

 

 

 

12'-4"180°

 

150.00

 

2'-6"

 

F11 -

 

w/ (2) 90° Curves

 

1

 

RA+ 500318

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

F

 

2

 

 

 

68'-0"

 

180.00

 

2'-6"

 

F11 -

 

w/ Aligner Bed, DZC

 

1

 

BA+ 500320

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

F

 

2

 

 

 

12'-4"180°

 

150.00

 

2'-6"

 

F11 -

 

w/ (2) 90° Curves

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: SHIP LINES.

 

42

 

WG+ 501101

 

501142

 

2485

 

High Speed Gravity Wheel

 

30

 

P

 

 

 

 

 

8'-6"70°

 

 

 

15'-2"/13'-10"

 

G22 -

 

 

 

42

 

RA+ 501201

 

501242

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

2

 

 

 

75'-0"

 

180.00

 

13'-10"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

42

 

RA+ 501301

 

501342

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

C

 

2

 

 

 

12'-4"180°

 

180.00

 

13'-10"

 

F22 -

 

w/ (2) 90° Curves

 

42

 

RA+ 501401

 

501442

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

2

 

 

 

54'-0"

 

180.00

 

13'-10"

 

F22 -

 

w/ Aligner Bed, DZC

 

42

 

BT+ 501501

 

501542

 

405

 

Slider Bed Decline

 

30

 

C/F

 

2

 

B

 

40'-7"

 

80

 

13'-10"/5'-6"

 

G22 -

 

w/ Herringbone Pivot Ramp

 

42

 

BE+ 501601

 

501642

 

3050

 

Cantelivered Extendable

 

36

 

F

 

2/1

 

 

 

80'-0"

 

50

 

3'-6"

 

N

 

Model 3050 Cantelivered Extendable:

 25'-0" Retracted
 80'-0' Extended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: SHIPPING SORTER DIVERT TO PTL PALLET BUILD.

 

2

 

WG+ 502100

 

502112

 

2485

 

High Speed Gravity Wheel

 

30

 

P

 

 

 

 

 

8'-11"70°

 

 

 

15'-2"/13'-9"

 

G22 -

 

 

 

1

 

RA+ 502102

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

83'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

CC+ 502104

 

 

 

CL100L

 

Loose Parts

 

35.4

 

C

 

2

 

 

 

8'-8"90°

 

180.00

 

13'-9"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 502106

 

 

 

CL200BOS

 

Belt on Slider

 

35.4

 

C/F

 

1

 

B

 

46'-6"

 

180.00

 

13'-9"/2'-6"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

RA+ 502108

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

F

 

2

 

 

 

8'-8"90°

 

180.00

 

2'-6"

 

F11 -

 

w/ 90° Curve

 

 

52


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

RG+ 502110

 

 

 

200

 

Gravity Roller

 

30

 

F

 

 

 

 

 

12'-0"

 

 

 

2'-6"

 

G11 -

 

1.9" Dia Roller & 3" c/c

 

1

 

RA+ 502114

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

79'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

RA+ 502116

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

C

 

2

 

 

 

8'-8"90°

 

180.00

 

13'-9"

 

F22 -

 

w/ 90° Curve

 

1

 

BT+ 502118

 

 

 

CL200BOS

 

Belt on Slider

 

35.4

 

C/F

 

1

 

B

 

46'-6"

 

180.00

 

13'-9"/2'-6"

 

F22 -

 

w/ Noseover & Power Tail

 

1

 

RA+ 502120

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

F

 

2

 

 

 

8'-8"90°

 

180.00

 

2'-6"

 

F11 -

 

w/ 90° Cuve

 

1

 

RG+ 502122

 

 

 

200

 

Gravity Roller

 

30

 

F

 

 

 

 

 

18'-0"

 

 

 

2'-6"

 

G11 -

 

1.9" Dia Roller & 3" c/c

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: SHIPPING NO READ LINE TO LPA.

 

1

 

WG+ 503100

 

 

 

2485

 

High Speed Gravity Wheel

 

30

 

P

 

 

 

 

 

8'-11" 70°

 

 

 

15'-2"/13'-9"

 

G22 -

 

 

 

1

 

RA+ 503102

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

C

 

1

 

 

 

75'-0"

 

180.00

 

13'-9"

 

F22 -

 

w/ Aligner Bed, DZC w/ Brake

 

1

 

BA+ 503104

 

 

 

GPC.01

 

50mm Segmented BOR Accumulation

 

35.4

 

C

 

3

 

 

 

29'-7"180°

 

180.00

 

13'-9"

 

F22 -

 

w/ (2) 90° Curves

 

1

 

BT+ 503106

 

 

 

CL200BOR

 

Belt on Roller

 

35.4

 

F/C

 

3

 

B

 

42'-9"

 

150.00

 

13'-9"/24'-0"

 

F22 -

 

w/ Power Feeder & Noseover

 

1

 

RA+ 503108

 

 

 

GPC.02

 

50mm O-Ring Accumulation

 

35.4

 

P

 

5

 

 

 

30'-10"270°

 

150.00

 

24'-0"

 

F11 -

 

w/ (3) 90° Curves

 

1

 

RA+ 503110

 

 

 

CL200RA

 

Roller Accumulation

 

35.4

 

P

 

1

 

 

 

80'-0"

 

150.00

 

24'-0"

 

F11 -

 

w/ Aligner Bed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: CARTON ERECTOR DISCHARGE CONVEYOR.

 

2

 

BT+ 504105

 

504115

 

CL200BOR

 

Belt on Roller

 

29.5

 

F

 

1

 

 

 

15'-3"

 

90.00

 

2'-6"

 

F11 -

 

w/ [2] LPA - One Each Side

 

2

 

RG+ 504110

 

504120

 

200

 

Gravity Roller

 

24

 

F

 

 

 

 

 

10'-0"

 

 

 

2'-6"

 

None

 

1.9" Dia Roller & 3" c/c

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area: EMPTY CARTON LINE TO BALER.

 

1

 

BT+ 800100

 

 

 

460

 

Empty Carton

 

48

 

C

 

2

 

 

 

116'-9"

 

80

 

7'-1"

 

T11 -

 

 

 

1

 

BT+ 800102

 

 

 

460

 

Empty Carton

 

48

 

C

 

2

 

 

 

97'-2"

 

80

 

4'-1"/14'-0"

 

 T22 -

 

 

 

1

 

BT+ 800104

 

 

 

460

 

Empty Carton

 

48

 

C

 

2

 

 

 

127'-9"

 

80

 

8'-0"/10'-4"

 

T22 -

 

 

 

1

 

BT+ 800106

 

 

 

460

 

Empty Carton

 

48

 

C

 

2

 

 

 

116'-9"

 

80

 

7'-1"/11'-0"

 

T11 -

 

 

 

 

53


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BT+ 800108

 

 

 

460

 

Empty Carton

 

48

 

C

 

2

 

 

 

150'-0"

 

80

 

10'-4"

 

T11 -

 

 

 

1

 

BT+ 800110

 

 

 

460

 

Empty Carton

 

48

 

C

 

2

 

 

 

150'-0"

 

80

 

10'-4"

 

T11 -

 

 

 

1

 

BT+ 800112

 

 

 

460

 

Empty Carton

 

48

 

C

 

1

 

 

 

17'-6"

 

80

 

8'-0"

 

T11 -

 

Reversing Drive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area; Miscellaneous Equipment.

 

1

 

NP+ 900001

 

 

 

 

 

Support Grid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[6] Area's 12'-0"x 40'-0"
480 SF Each - Install By Dematic

 

1

 

NP+ 900002

 

 

 

 

 

PTL - Platform

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PTL Platform 21'-6 TOD
Approx. 119,000 SF - Install By Dematic

 

1

 

NP+ 900003

 

 

 

 

 

Shipping Platform "A"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipping Platform "A" 11' -6 TOD
Approx. 4,725 SF - Install By Dematic

 

1

 

NP+ 900004

 

 

 

 

 

Shipping Platform "B"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipping Platform "B" 11' -6 TOD
Approx. 6,075 SF - Install By Dematic

 

1

 

NP+ 900005

 

 

 

 

 

Receiving Merge Platform

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receiving Merge Platform 18'-0 TOD
Approx. 14,706 SF - Install By Dematic

 

1

 

NP+ 900006

 

 

 

 

 

SKU Sorter Platform

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SKU Sorter Platform 11' -6" TOD
Approx. 9,400 SF - Install By Dematic

 

1

 

NP+ 900010

 

 

 

 

 

Corregate Baler

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[2] Corregate Balers:
International NA-1296 Install By Dematic

 

1

 

NP+ 900012

 

 

 

 

 

Monorail System

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overhead Monorail System:
Complete Installed & Controlled

 

 

54


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAL

 

 

 

Elevation

 

 

 

 

 

 

 

Unit number

 

 

 

 

 

W

 

Sppt

 

Mtr

 

Mtr

 

(ft-

 

Speed

 

IN / OUT

 

G.R.

 

 

 

Qty

 

from

 

thru

 

Model

 

Description

 

(in)

 

Typ

 

(HP)

 

Opt

 

in/deg)

 

(fpm)

 

(ft-in)

 

rows

 

Comment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

900014

 

 

 

 

 

Carton Erector

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[2] Carton Erectors:
Fully Automatic Carton Erector
Install By Dematic

 

1

 

AC+ 900016

 

 

 

 

 

Air Compressor

 

60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dual Package System Compressor System.

 

1

 

900017

 

 

 

 

 

Framed Graphic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

900018

 

 

 

 

 

Dunnage Machine's

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[4] CPI CushionFill Macines:
No cost for the machine.
Customer Purchases Consumables
[1] Pallet of Cushin Fill Film Included

 

1

 

900020

 

 

 

 

 

LPA Stations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[12] LPA Stations @ Label Print & Apply
[2] LPA Stations @ Carton Erectors

 

1

 

CR+ 900800

 

 

 

XOVR

 

Crossover

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[3] Multi-Stair Type Crossovers
[12] Single Single Crossovers

 

1

 

CW+ 900901

 

 

 

CATW

 

Catwalk - No Handrail

 

24

 

 

 

 

 

 

 

1000'-0"

 

 

 

 

 

 

 

 

 

1

 

CW+ 900902

 

 

 

CATW

 

Catwalk - One Handrail

 

24

 

 

 

 

 

 

 

805'-0"

 

 

 

 

 

 

 

 

 

 

55


--------------------------------------------------------------------------------


6.3      Detail Sheets

The Detail Sheets for the equipment in your system follow.

56


--------------------------------------------------------------------------------


 

Dematic C-L 100-ST Belt on Roller

 

[g209122ka31i001.jpg]

 

In a Dematic C-L 100-ST Belt on Roller (BOR) section, the belt spans the whole
length of the section, is driven by a 110 mm powered roller, and suspended on 50
mm idler rollers. End pulley rollers are used to keep the belt tensioned and
properly aligned

 

[g209122ka31i002.jpg]

 

Characteristic

 

Description

 

 

 

 

 

Operating position

 

Horizontal, Incline (0° - 20°), or Decline (0° - 20°)

 

 

 

 

 

Operating mode

 

Transportation

 

 

 

 

 

Operating speed

 

3.0 m/s

 

 

 

 

 

Physical bed length

 

.75 m to 6 m in .25 m increments

 

 

 

 

 

Physical zone configuration

 

Operates as one zone

 

 

 

 

 

Physical controls location

 

Left or right side channel

 

 

 

 

 

Powered roller

 

110 mm powered roller

 

 

 

One per section located at the discharge end of the section

 

 

 

 

 

Idler roller

 

50 mm with stub axle bearing cartridge

 

 

 

Quantity varies by bed length

 

 

 

 

 

End pulley roller

 

55 mm with through axle with high load bearings

 

 

 

Three located at each end of the section

 

 

 

 

 

Belt

 

Single ply belt including scrim

 

 

 

Top side of the belt: longitudinal ribs for incline/decline applications

 

 

 

Top side of the belt: needle fabric/fleece for horizontal applications

 

 

 

Bottom side of the belt: needle fabric/fleece for all applications

 

 

 

Splicing: finger splice for production, spiral lacing for replacement belts

 

 

 

 

 

Minimum package requirements

 

Width

75 mm (dimension perpendicular to flow)

 

 

 

Length

150 mm (dimension parallel to flow)

 

 

 

Height

5 mm

 

 

 

Weight

0.1 kg

 

 

 

 

 

 

Maximum package dimensions

 

Width

800 mm (dimension perpendicular to flow)

 

 

 

Length

1350 mm (dimension parallel to flow)

 

 

 

Height

800 mm

 

 

 

Weight

50 kg

 

 

Rev 2004-September-20

57


--------------------------------------------------------------------------------


Dematic C-L100-CS Segmented Belt on Roller

 

[g209122ka31i003.jpg]

 

In a Dematic C-L100-CS Segmented Belt on Roller (SBOR) section, each zone has
one belt. The belt is driven by a 50 mm tapered powered roller and suspended on
50 mm tapered idler rollers.

 

[g209122ka31i004.jpg]

 

Characteristic

 

Description

 

 

 

Operating position

 

Horizontal

 

 

 

Operating mode

 

Transportation, Zero Pressure Accumulation

 

 

 

Operating speed

 

0.35 m/s - 2.4 m/s

 

 

 

Physical curve direction

 

Left or Right

 

 

 

Physical curve angle

 

30°, 45°, 60°, or 90° (inside radius = 750 mm)

 

 

 

Physical zone configuration

 

30° curve angle = 2 zones, 45° curve angle = 3 zone,

 

 

60° curve angle = 4 zones, 90° curve angle = 6 zones

 

 

Each zone requires one powered roller

 

 

 

Physical controls location

 

Outer side channel

 

 

 

Powered roller

 

50 mm tapered with high-load bearing cartridge

 

 

One per zone located at discharge end of zone

 

 

 

Idler roller

 

50 mm tapered with stub axle bearing cartridge

 

 

One per zone located at discharge end of zone

 

 

 

Belt

 

1.7 mm thick PVC belt

 

 

 

Minimum package requirements

 

Width

 

75 mm (dimension perpendicular to flow)

 

 

Length

 

150 mm (dimension parallel to flow)

 

 

Height

 

5 mm

 

 

Weight

 

0.1 kg

 

 

 

 

 

Maximum package dimensions

 

Width

 

800 mm (dimension perpendicular to flow)

 

 

Length

 

1350 mm (dimension parallel to flow)

 

 

Height

 

800 mm

 

 

Weight

 

50 kg

 

Rev 2004-August-17

58


--------------------------------------------------------------------------------


Dematic C-L100-ST O-ring Drive Roller

[g209122ka31i005.jpg]

 

In a Dematic C-L100-ST O-ring Drive Roller (ODR) section, each zone has one 50
mm powered roller that drives all the idler rollers in the zone via interleaved
o-rings.

 

[g209122ka31i006.jpg]

 

Characteristic

 

Description

 

 

 

Operating position

 

Horizontal

 

 

 

Operating mode

 

Transportation, Zero Pressure Accumulation, Reverse Slug Accumulation

 

 

 

Operating speed

 

0.35 m/s - 1.0 m/s

 

 

 

Physical bed length

 

.5 m to 6 m in based on zone length

 

 

 

Physical zone configuration

 

.5 m, .75 m, and 1 m zones

 

 

 

Physical controls location

 

Left or right side channel

 

 

 

Powered roller

 

50 mm double-grooved with high-load bearing cartridge

 

 

One per zone located at the center of the zone

 

 

 

Idler roller

 

50 mm double-grooved with stub axle bearing cartridge

 

 

Quantity varies by zone configuration

 

 

 

O-ring

 

Polyurethane belt, 4.75 mm thick, 62.5 mm pitch

 

 

 

Minimum package requirements

 

Width

 

75 mm (dimension perpendicular to flow)

 

 

Length

 

190 mm (dimension parallel to flow)

 

 

Height

 

5 mm

 

 

Weight

 

0.1 kg

 

 

 

 

 

Maximum package dimensions

 

Width

 

800 mm (dimension perpendicular to flow)

 

 

Length

 

1350 mm (dimension parallel to flow)

 

 

Height

 

800 mm

 

 

Weight

 

30 kg

 

Rev 2004-September-20

59


--------------------------------------------------------------------------------


Dematic C-L100-CS O-ring Drive Roller

[g209122ka31i007.jpg]

In a Dematic C-L100-CS O-ring Drive Roller (ODR) section, each zone has one 50
mm powered roller that drives all the idler rollers in the zone via interleaved
o-rings.

 

[g209122ka31i008.jpg]

 

Characteristic

 

Description

 

 

 

Operating Position

 

Horizontal

 

 

 

Operating Mode

 

Transportation, Zero Pressure Accumulation, Zero Gap Accumulation

 

 

 

Operating Speed

 

0.35 m/s - 1.0 m/s

 

 

 

Physical Curve Direction

 

Left or Right

 

 

 

Physical Curve Angle

 

30°, 45°, 60°, or 90° (inside radius = 750 mm)

 

 

 

Physical Zone Configuration

 

30° curve angle = 2 zones, 45° curve angle = 3 zones,

 

 

60° curve angle = 4 zones, 90° curve angle = 6 zones

 

 

Each zone requires one powered roller

 

 

 

Physical Controls Location

 

Outer side channel

 

 

 

Powered Roller

 

50 mm double-grooved and tapered with high-load bearing cartridge

 

 

One per zone located at the center of the zone

 

 

 

Idler Rollers

 

50 mm double-grooved and tapered with stub axle bearing cartridge

 

 

Quantity varies by zone configuration

 

 

 

O-ring

 

Polyurethane belt, 4.75 mm thick, 72.5 mm pitch

 

 

 

Minimum package requirements

 

Width

 

75 mm (dimension perpendicular to flow)

 

 

Length

 

190 mm (dimension parallel to flow)

 

 

Height

 

5 mm

 

 

Weight

 

0.1 kg

 

 

 

 

 

Maximum package dimensions

 

Width

 

800 mm (dimension perpendicular to flow)

 

 

Length

 

1350 mm (dimension parallel to flow)

 

 

Height

 

800 mm

 

 

Weight

 

30 kg

 

Rev 2004-August-17

60


--------------------------------------------------------------------------------


Dematic C-L100-RT Right Angle Transfer

[g209122ka31i009.jpg]

 

The Dematic C-L100-RT Right Angle Transfer section provides perpendicular
package transfers to the left or right in low throughput applications. The RT is
available in light and heavy duty configurations.

[g209122ka31i010.jpg]

Characteristic

 

Description

 

 

 

Operating position

 

Horizontal

 

 

 

Operating speed

 

2.4 m/s (maximum)

 

 

 

Operating raise/lower cycle time

 

194 msec

 

 

 

Operating throughput per hour

 

1800 u/h (maximum)

 

 

Based on a standard 600 mm by 400 mm by 37.5 kg carton

Operating throughput per minute

 

30 cpm (maximum)

 

 

Based on a standard 600 mm by 400 mm by 37.5 kg carton

 

 

 

Operating destinations served

 

Maximum of 3 (straight forward, 90° right, and 90° left)

 

 

 

Physical bed length

 

1 m

 

 

 

Physical zone configuration

 

Operates as one zone

 

 

 

Physical controls location

 

[g209122ka31i011.jpg]

 

 

 

 

 

A master control section must be connected to either Port 2 or 3.

 

 

 

Powered roller

 

50 mm powered roller with high-load bearing cartridge

 

 

 

 

 

2 for light duty configuration, 4 for heavy duty configuration

 

 

 

Idler roller

 

41 mm idler rollers

 

 

 

Drive and transfer belt

 

Flat urethane

 

61


--------------------------------------------------------------------------------


 

Minimum package requirements

 

Width

 

75 mm (dimension perpendicular to flow)

 

 

Length

 

190 mm (dimension parallel to flow)

 

 

Height

 

5 mm

 

 

Weight

 

0.1 kg

 

 

 

 

 

Maximum package dimensions

 

Width

 

800 mm (dimension perpendicular to flow)

 

 

Length

 

800 mm (dimension parallel to flow)

 

 

Height

 

800 mm

 

 

Weight

 

50 kg

 

Rev 2004-November-16

62


--------------------------------------------------------------------------------


C-L200 BOR Description

·      Fully compatible with Dematic C-L100

·      Single drive for long runs

·      Extruded aluminum side channels

·      Widely varying product loads

·      Excellent for inclines

 

C-L200 BOR belt conveyor complements  C-L100 and offers the efficiency of a
single drive for long belt conveyor runs. It provides a cost-effective option to
motorized rollers                        

 

[g209122ka31i012.jpg]

Characteristic

 

Description

 

 

 

Operation

 

Two-way, horizontal or incline, no accumulation

 

 

 

Maximum incline/decline

 

20 degrees, with applicable brake motor

 

 

 

Maximum product width

 

820 mm (32")

 

 

 

Minimum product length

 

250 mm (10")

 

 

 

Capacity

 

65 kg/m (45 lb/ft); 50 kg (110 lb) product maximum

 

 

 

Speeds

 

.20 m/s – 1.27 m/s in approx. .05 m/s increments (40-250 fpm in approx. 10 fpm
increments)

 

 

 

Temperature Range

 

+2°C to +40°C (+35°F to +104°F)

 

 

 

Drives

 

522 lb. center drive

 

 

 

Motor and Reducer

 

.37 kW through 3.73 kW (1/2 through 5 hp), C-face

 

 

 

Belt

 

FS x FS (horizontal), RT x FS (inclines)

 

 

 

Bed

 

Extruded aluminum side channels with extruded crossmembers

 

 

·  C-L200 BOR EB: End bed

 

 

·  C-L200 BOR IB: Intermediate bed

 

 

·  C-L200 BOR DB: Drive bed

 

 

 

Bed Lengths

 

500 mm (20"), 750 mm (29"), 1000 mm (39"), 1500 mm (59"), 2000 mm (79"), 2250 mm
(89"), 3000 mm (118"), 4500 mm (177"), 6000 mm (236")

 

 

 

Return Rollers

 

50 mm (1.97") dia. galvanized with 11 mm (7/16") hex HQ bearings

 

 

 

Snubber Rollers

 

56 mm (2-3/16") diameter with HQ bearings

 

 

 

Carrier Rollers

 

50 mm (1.97") dia. galvanized with 11 mm (7/16") hex HQ bearings

 

 

 

Roller Centers

 

125 mm (5") or 187.5 mm (7-3/8")

 

 

 

End Pulley

 

100 mm (4") diameter with 37 mm (1-7/16") diameter fixed shaft

 

 

 

Power Feeder

 

C-L200 PT, box bed with 100 mm (4") diameter end and drive pulleys

 

 

 

Noseover Hinge

 

C-L200 NO, with two T-bars and two 56 mm (2-3/16") snubber rollers

 

Rev 2006-June 1

63


--------------------------------------------------------------------------------


C-L200 BOS Description

·                 Fully compatible with Dematic C-L100

·                 Single drive for long runs

·                 Extruded aluminum side channels

·                 Widely varying product loads

·                 Excellent for declines

 

C-L200 BOS conveyor complements C-L100, offers the efficiency of a single drive
for long runs, and provides a cost-effective option to motorized rollers.

[g209122ka31i013.jpg]

 

Characteristic

 

Description

 

 

 

Operation

 

Two-way, horizontal or incline, no accumulation

 

 

 

Maximum incline/decline

 

20 degrees, with applicable brake motor

 

 

 

Maximum product width

 

820 mm (32")

 

 

 

Minimum product length

 

None

 

 

 

Capacity

 

65 kg/m (45 lb/ft); 50 kg (110 lb) product maximum

 

 

 

Speeds

 

.20 m/s – 1.27 m/s in approx. .05 m/s increments (40-250 fpm in approx.

 

 

10 fpm increments)

 

 

 

Temperature Range

 

+2°C to +40°C (+35°F to +104°F)

 

 

 

Drive

 

522 lb. center drive

 

 

 

Motor and Reducer

 

.37 kW through 3.73 kW (1/2 through 5 hp), C-face

 

 

 

Belt

 

FS x FS (horizontal), RT x FS (inclines)

 

 

 

Bed

 

10-gage steel pan and extruded crossmembers bolted between extruded aluminum
side channels. Available bed heights of 179 mm (7') (standard) or 173 mm
(6-13/16") (merge points)

 

 

·  C-L200 BOS EB: End bed

 

 

·  C-L200 BOS IB: Intermediate bed

 

 

·  C-L200 BOS DB: Drive bed

 

 

 

Bed Lengths

 

500 mm (20"), 750 mm (29"), 1000 mm (39"), 1500 mm (59"), 2000 mm (79"), 2250 mm
(89"), 3000 mm (118"), 4500 mm (177"), 6000 mm (236")

 

 

 

Return Rollers

 

50 mm (1.97") dia. galvanized with 11mm (7/16") hex HQ bearings

 

 

 

Snubber Rollers

 

56 mm (2-3/16") diameter with HQ bearings

 

 

 

End Pulley

 

100 mm (4") diameter with 37 mm (1-7/16") diameter fixed shaft

 

 

 

Power Feeder

 

C-L200 PT, box bed with 100 mm (4") dia. end and drive pulleys

 

 

 

Noseover Hinge

 

C-L200 NO, with two T-bars and two 56 mm (2-3/16") snubber rollers

 

 

 

Roller Box Bed

 

Rollers spaced under the belt for reduced suction and friction

 

Rev 2006-June 1

64


--------------------------------------------------------------------------------


C-L200 RA Description

·                 Fully compatible with Dematic C-L100

·                 Single drive for long runs

·                 Extruded aluminum side channels

·                 Zero line pressure

·                 Quiet at low and high speeds

 

C-L200 RA Roller Accumulation Conveyor complements C-L100 and offers the
efficiency of using a single drive for long conveyor runs. It provides a
cost-effective option to motorized rollers.

 

[g209122ka31i014.jpg]

 

Characteristic

 

Description

 

 

 

Operation

 

One-way, horizontal, accumulation

 

 

 

Accumulation

 

Zero line pressure accumulation with electronic sensing

 

 

 

Maximum product width

 

900mm (35")

 

 

 

Minimum product length

 

None

 

 

 

Capacity

 

65 kg/m (45 lb/ft); 50 kg (110 lb) product maximum

 

 

 

Speeds

 

.25 m/s — 2 m/s in approx. 05 m/s increments (50-400 fpm in approx. 10 fpm
increments)

 

 

 

Discharge Rates (3” roller centers)

 

With no reflector offset, at .85 m/s (168 fpm):

 

 

·      50% w/ singulation discharge

 

 

·      90% w/ dynamic accumulation

 

 

With 152 mm (6") reflector offset: 65% w/ dynamic accumulation

 

 

 

Operating Temperature Range

 

+2°C to +40°C (+35°F to +104°F); 5% to 95% relative non-condensing

 

 

humidity

 

 

 

Drives

 

C-L200 RA DR Drive Assembly

 

 

Standard: End drive with 158 kg (350 lb) maximum pull, with 1.1m

 

 

(44") belt take-up

 

 

Center drive available for when more clearance is needed under charge end

 

 

 

Motor and Reducer

 

Totally enclosed .75 kW to 3.73 kW (1 to 5 hp) C-face motor and 90°

 

 

shaft gear reducer

 

 

 

Drive Belt

 

Flat polyurethane body with aramid fiber reinforcement and anti-static

 

 

nylon back

 

 

 

Bed

 

Extruded aluminum 175mm (7") deep side channels, bolted construction

 

 

·  C-L200 RA EB: End bed

 

 

·  C-L200 RA IB: Intermediate bed

 

 

·  C-L200 RA DB: Drive bed

 

65


--------------------------------------------------------------------------------


C-L200 RA Description

Skewed Roller Bed

 

C-L200 RA SB: Provides 51 mm or 76 mm (2" or 3") skew for edge

 

 

alignment of products to a specific side. Available with 3.66 m (12')

 

 

long beds only

 

 

 

Bed Lengths

 

Intermediate: 1.52 m (5'), 1.83 m (6'), 2.13 m (7'), 3.05 m (10'), 3.66 m

 

 

(12'), 4.57 m (15'), 5.49 m (18')

 

 

Charge: 3.66 m (12')

 

 

Discharge: 1.83 m (6') and 3.66 m (12')

 

 

 

Carrier Rollers

 

50mm (1.97") dia. galvanized steel captured rollers with 11 mm (7/16")

 

 

hex HQ bearings, 76 mm (3") centers

 

 

 

Sensor Assembly

 

Photoeye and matching reflector fit in the guide channels

 

 

 

Drive Pulley

 

Solid Steel in 134 mm (5-9/32") to 167 mm (6-9/16") diameter, depending on speed

 

 

 

End Pulley

 

140 mm (5-1/2") diameter at charge and discharge ends

 

 

 

Controlled End Cap and Intermediate

 

Engages / disengages drive in the zone on a charge / discharge bed.

 

 

 

Bed Assembly for Controlled Charge

 

Also available with a brake that stops rotation of carrier rollers near

and Discharge

 

end of discharge bed

 

 

 

Slug Discharge (via electrical signal)

 

Activates selected or all zones to live roller mode

 

 

 

Photoeye

 

Up to 100 ma, 30 VDC

 

 

120 VAC and 24 VDC output

 

 

 

ES Valve and Control Assy

 

21-28 VDC at 40 to 80 ma DC, sleep mode

 

 

 

Solenoid Air Valve (End Assy w/o or

 

3- or 4-way, 120 VAC and 24 VDC.

w/brake)

 

 

 

 

 

Slug Discharge and Dynamic

 

Optional valve kits available in 120 VAC and 24 VDC.

Accumulation

 

 

 

 

 

Air operating pressure

 

3.16 kg/cm (45-psi) Recommended minimum for air source: 4.92 kg/cm (70-psi)

 

 

 

Belt Take-up pressure

 

3.16 kg/cm (45-psi)

 

 

 

Control air pressure

 

.49 kg/cm (7 psi)

 

Rev 2006-June 1

66


--------------------------------------------------------------------------------


Model 0100 Gravity Wheel Conveyor

·       High Strength-To-Weight Ratio

·       Wide Wheel Face

·       Hardened Raceways

Light and portable gravity wheel conveyors are the first choice for materials
with a reasonably firm bottom surface and moderate weight.

10' Bed Capacities (pounds)

 

 

Steel Frame

 

Aluminum Frame

 

 

 

2-1/2"

 

4"

 

2-1/2"

 

2-1/2"

 

Width

 

 

 

Steel 

 

Aluminum 

 

(in.)

 

Steel Wheels

 

Wheels

 

Wheels

 

12

 

730

 

1165

 

475

 

485

 

18

 

705

 

1145

 

460

 

470

 

24

 

680

 

1120

 

440

 

460

 

One Wheel

 

25

 

 

 

 

 

12

 

 

Axle Centers: 3 inches.

Wheels Per Foot: Other wheel patterns than shown are available.

[g209122ka31i015.jpg]

Standard Wheels per Foot

Width

 

3" c-c

 

1-1/2" c-c

 

12"

 

10 and 12

 

24

 

18"

 

16 and 18

 

36

 

24"

 

20 and 24

 

48

 

 

Steel Beds: 12 gage, 2-1/2” deep, galvanized, bolted-in crossmembers.

[g209122ka31i016.jpg]

Aluminum Beds: 1/8" thick, 2-1/2" deep, bolted-in crossmembers.

Wheels: Steel or aluminum, 1-15/16" diameter, 5/8" wide face and 1/4" diameter
axle. Greased steel bearings. Baffle cone construction keeps grease in and dirt
out.

Weights per Foot (pounds)*

Description

 

Widths (in.)

 

Frame-Wheels

 

12

 

18

 

24

 

Steel - Steel

 

10.3

 

11.9

 

15.0

 

Alum - Steel

 

8.3

 

9.8

 

12.7

 

Alum - Alum

 

7.2

 

8.2

 

9.9

 

 

--------------------------------------------------------------------------------

*  Weights include 3 lb/ft for supports.

Bed Lengths: 5' and 10'. Also available in 1'-12' lengths in 3" increments.

Curve Degrees: 45 and 90.

Connectors: Straight section has hooks on one end and bar at other end.

[g209122ka31i017.jpg]

67


--------------------------------------------------------------------------------


Rev 2005-March-11

Curve Capacities: All curve capacities are equal to or in excess of
corresponding 10’ straight sections.

90 Degree Curve Weights (pounds)**

Description

 

Widths (in.)

 

Frame - Wheels

 

12

 

18

 

24

 

Steel - Aluminum (lb)

 

104

 

110

 

121

 

Aluminum - Steel (lb)

 

91

 

97

 

104

 

Aluminum - Aluminum (lb)

 

84

 

86

 

93

 

 

--------------------------------------------------------------------------------

**  Weights include 60 Ib/curve for supports.

Options

Wheels Low: With 4" deep steel frame.

[g209122ka31i018.jpg]

Axle Centers: 1-1/2"

Wheels: Wheels with oiled or dry bearings. Nylon wheels (capacity 6 lb), PVC
coating, black or non-marking gray neoprene tires. PVC coating and tires are
used only on the outer third of curves and cannot be used with 1-1/2" axle
centers.

Connectors: Hooks and bars at both ends.

[g209122ka31i019.jpg]

Normal Width 
(in)

 

Radius Feet 
(Nom.)

 

Degree

 

W (in.) Width

 

A (in.) Outer 
Radius

 

B (in.) Inner
Radius

 

12

 

3

 

45

 

 

 

37

 

25, 36-1/2, 48-1/2, 60-1/2

 

12

 

4

 

and

 

11-15/16

 

48-1/2

 

 

 

18

 

5

 

90

 

17-15/16

 

60-1/2

 

30-1/2, 42-1/2, 54-1/2

 

24

 

6

 

 

 

23-15/16

 

72-1/2

 

24-1/2, 36-1/2, 48-1/2

 

 

Rev 2005-March-11

68


--------------------------------------------------------------------------------


Model 0200 Gravity Roller Conveyor 1.9 Hex

·      Five Widths

·      Single/Double Lane Curves

·      45 and 90 Degree Curves

Gravity conveyor mechanizes an operation that doesn’t justify powered equipment.
Gravity conveyor quickly and effortlessly moves thousands of items in almost any
direction with minimal operating and maintenance costs.

Bed: 10 gage, 3-1/2" deep, galvanized, welded construction. 5' and 10' long.
Other lengths available.

Curves: Single and double lane. Double lane is not available in 12" and 18"
widths. 45 and 90 degrees.

[g209122ka33i001.jpg]

[g209122ka33i002.jpg]

Straight and Curve Dimensions

A (Overall Width) (in.)

 

C (in.)

 

B(in.)

12-1/4

 

41

 

47-1/8

18-1/4

 

44

 

53-1/8

24-1/4

 

47

 

59-1/8

30-1/4

 

50

 

65-1/8

36-1/4

 

53

 

71-1/8

 

[g209122ka33i003.jpg]

10 Foot Bed Capacities (pounds)

Width (in.)

 

Roller Centers

 

 

 

3" c-c

 

4" c-c

 

12

 

1260

 

1280

 

18

 

1225

 

1250

 

24

 

1185

 

1220

 

30

 

1145

 

1190

 

36

 

1105

 

1160

 

One Roller

 

 

 

250

 

 

NOTE 5-foot sections are at least twice the capacity amount of a 10-foot section
(subject to the capacity of the rollers supporting the load).

Rollers: 16-gage galvanized, 7/16” hex SR bearings, and 3” and 4” roller
centers.

Curve Capacities: Equal to or in excess of 10’ straight sections.

Weights per Foot (pounds) with SR Bearings*

Roller

 

Widths (in.)

 

Centers

 

12"

 

18"

 

24"

 

30"

 

36"

 

3" c-c

 

15.6

 

19.6

 

23.9

 

27.6

 

31.7

 

4" c-c

 

13.8

 

16.9

 

20.4

 

23.3

 

26.5

 

 

--------------------------------------------------------------------------------

* Weights include 3 lb/ft for supports.

Options: Rollers Low, 14 gage, and 2-1/4" centers.

Optional Widths: 42" through 54" in 6" increments.

90 Degree Curve Weights (pounds)**

Width

 

12"

 

18"

 

24"

 

30"

 

36"

 

Weight

 

140

 

174

 

205

 

239

 

269

 

 

--------------------------------------------------------------------------------

** Weights include 60 lb/curve for supports.

Rev 2005-March-12

69


--------------------------------------------------------------------------------


Model 0405 Slider Bed Conveyor

·      Rugged

·      Versatile

·      Wide Range of Widths

·      E-Z Trac® Pulleys

Model 0405 Slider Bed conveyor is an economical choice for widely varying load
sizes and shapes. In addition to mixed loads, slider beds can handle
hard-to-convey products such as crates, bags, bundles, rolls, and unpackaged
goods.

Operation: Two-way, horizontal, incline, or decline. No accumulation.

Capacity: 158 lb/ft max. with 12-1/4" wide bed.

Speeds: 40-200 fpm fixed in 10-fpm increments.

Drives: 500 lb series drives (520 lb and 522 lb pull center drives) with 8"
diameter pulley on a 2-7/16" diameter shaft with 1-3/16" diameter bearings and
input (520) or 1-7/16" bearings & 1-3/16" input (522). Chain final drive (520)
or cog belt final drive (522). 1050 lb pull center drive with 12" diameter
pulley on 2-7/16" diameter shaft with 1-15/16" diameter bearings and input.

For each drive, pulley has molded-on, flat lagging, and self-aligning bearings
in which the shaft mounts.

Take-up in Drives: 4" diameter (6" for 1050) E-Z Trac belt take-up pulley with
lifetime grease packed, sealed ball bearings mounted to a 1-7/16" diameter
(1-15/16" for 1050) fixed shaft.

[g209122ka33i004.jpg]

Take-up Pulley: Mounts on parallel take-up screws; adjusts manually. Maximum
belt take-up:

·      26" with 520 lb (Center Drive)

·      16" with 522 lb (Center Drive)

·      24-1/2" with 1050 lb and 2050 lb Center and End Drive

Product Specifications

Drive

 

A

 

B

520 lb

 

14"

 

54"

522 lb

 

17"

 

59"

1050 lb

 

27"

 

65"

 

[g209122ka33i005.jpg]

70


--------------------------------------------------------------------------------


Rev 2006 February-02

Belt: PVC-impregnated polyester carcass. With horizontal, both sides
low-friction surfaces. With incline/meter/brake, low-friction on bottom, rough
top. Belt width is 4" less than bed width of 30" through 54".

Bed: Painted, 12-gage steel, 5-1/4" deep box type, bolted-in crossmembers.

Motor and Reducer: 1/3 through 7-1/2 hp, C-face. Brake motor on incline/decline
units.

Bed Lengths: 12'. Other lengths available.

End Pulley: 4" diameter with 1-7/16" diameter fixed shaft or 6" diameter pulley
with 1-15/16" diameter fixed shaft. Has precision, grease-packed ball bearings
mounted in machined bores, spin formed into the ends of the pulley shell.

Return Rollers: 1.9" diameter, 16 gage, galvanized steel with 7/16" hex SR
bearings.

Nose-over: Painted, 10 gage, one piece laser cut side channels, 5-1/4" deep with
2-3/16" diameter, 12-gage carrier rollers.

Power Feeder: Box type bed with 4" or 6" diameter end pulleys. A 4" or 6"
diameter main line end pulley drives power feeder end pulley by chain and
sprockets.

Product Specifications (Dimension A)

[g209122ka33i006.jpg]

A

Drive 
Pulley 
Dia

 

Widths (Nominal)

 

 

 

12"

 

18-24"

 

30 "

 

36 "

 

42 "

 

48-54 "

 

4"

 

3'7-1/8"

 

4'1-1/8"

 

5'7-1/8"

 

6'7-1/8"

 

9'1-1/8"

 

—

 

6"

 

—

 

4'2"

 

5'8"

 

6'8"

 

9'2"

 

9'4-1/16"

 

 

Accessories

Gravity Wheel Feeder

Slave Drive: Model 0996 curves and junctions.

Auxiliary Horizontal Take-up: 4” diameter pulleys provide 24” or 48” of belt
take-up.

Options

Speeds: Higher speeds available.

522 lb Center Drive: With chain final drive.

Beds: Galvanized roller slider has 1.9" diameter rollers projecting 7/16" above
the top surface of bed, with roller centers varying from 14" to 30". Available
with single or double lanes. Wheel slider also available.

Conveyor and Drive Weights: Ask your Sales Engineer for weight information.

End Pulley (underslung):

·      260 lb: 4" dia. drive pulley, 1-7/16" dia. shaft.

·      520 lb: 8" dia. drive pulley, 2-7/16" dia. shaft.

·      1050 lb: 12" dia. drive pulley, 1-15/16" dia. shaft.

[g209122ka33i007.jpg]

Product Specifications

Drive

 

A (in.)

 

B

 

C(in.)

 

D (in.)

 

260 lb

 

7-1/16

 

*

 

19-3/4

 

44

 

520 lb

 

15-1/2

 

*

 

19-7/8

 

57

 

1050 lb

 

48-1/2

 

—

 

25

 

69

 

 

--------------------------------------------------------------------------------

*  2-1/2’ or 10’ Bed

Rev 2006 February-02

71


--------------------------------------------------------------------------------


Model 0410 Belt-on-Roller Conveyor

·      Rugged

·      Versatile

·      Wide Range of Widths .

·      E-Z Trac® Pulleys

This belt-on-roller conveyor allows handling loose and irregular-shaped products
and relatively heavy loads over a long distance.

Operation: Two-way, horizontal, incline, or decline. No accumulation.

Capacity: 141-lb/ft max. with 12-1/4" wide bed.

Speeds: 40-200 fpm fixed in 10-fpm increments.

Drives: 522 lb pull center drive with 8" diameter pulley on a 2-7/16" diameter
shaft with 1-7/16" diameter bearings and 1-3/16" input for cog belt final drive.
1050 lb pull center drive with 12" diameter pulley on 2-7/16" diameter shaft
with 1-15/16" diameter bearings and input.

Pulleys have molded-on, flat lagging, and self-aligning bearings in which the
shaft mounts.

Take-up in Drives: 4" diameter (6" for 1050) E-Z Trac belt take-up pulley with
lifetime grease packed, sealed ball bearings mounted to a 1-7/16” diameter
(1-15/16" for 1050) fixed shaft.

Take-up pulley mounts on parallel take-up screws and adjusts manually for
maximum take-up of 16" (522 lb) or 24-1/2" (1050 lb).

[g209122ka33i008.jpg]

Belt: PVC-impregnated polyester carcass. With horizontal, both sides
low-friction surfaces. With incline/meter/brake, low-friction on bottom, rough
top. Belt width is 4" less than bed width for 12" through 24" and 6" less for
30" through 54".

Bed: Painted, 10-gage steel, 6-1/4" deep, 1-1/8" flanges, bolted construction.

Bed Lengths: 12. Other lengths available.

Product Specifications

Drive

 

A

 

B

 

522 lb

 

17"

 

59"

 

1050 lb

 

27"

 

65"

 

 

[g209122ka33i009.jpg]

Rev 2006 March-11

72


--------------------------------------------------------------------------------


Motor and Reducer: 1/3 through 10 hp, C-face, 1750 rpm. Brake motor on
incline/decline units.

End Pulley: 4” diameter with 1-7/16” diameter fixed shaft or 6” diameter pulley
with 1-15/16” diameter fixed shaft. Has precision, grease-packed ball bearings
mounted in ends of the pulley shell.

Rollers: 1.9” diameter, 16-gage, galvanized steel with 7/16” hex SR bearings.
Captured rollers high.

Roller Centers: 4” or 8”.

Nose-over: Painted, 10-gage, one piece laser cut side channels, 6-1/4” deep with
2-3/16” diameter, 12-gage carrier rollers.

Power Feeder: Box type bed with 4” or 6” diameter end pulleys. A 4” or 6”
diameter main line end pulley drives power feeder end pulley by chain and
sprockets.

Product Specifications (Dimension A)

[g209122ka33i010.jpg]

A

Drive Pulley Dia

 

Widths (Nominal)

 

 

 

12"

 

18-24"

 

30"

 

36"

 

42"

 

48-54"

 

4"

 

3'7-1/8"

 

4'1-1/8"

 

5'7-1/8"

 

6'7-1/8"

 

9’1-1/8"

 

—

 

6"

 

—

 

4'2"

 

5'8"

 

6’8"

 

9'2"

 

9'4-1/16"

 

 

Accessories

Gravity Wheel Feeder

Slave Drive: Model 996 curves and junctions.

Auxiliary Horizontal Take-up: 4” diameter pulleys provide 24” or 48” of belt
take-up.

Options

Speeds: Other speeds available.

522 lb Center Drive: With chain final drive.

Rollers: 14-gage, high speed HQ bearings for extended conveyor life with reduced
noise, and captured rollers low.

End Pulley: With 4" of take-up (8" of belt).

Widths: 12-1/4", 42-1/4", 48-1/4", and 54-1/4".

Conveyor and Drive Weights: Ask your Sales Engineer for weight information.

End Pulley (underslung):

·      260 lb: 4" dia. drive pulley, 1-7/16" dia. shaft.

·      520 lb: 8" dia. drive pulley, 2-7/16" dia. shaft.

·      1050 lb: 12" dia. drive pulley, 1-15/16" dia. shaft.

[g209122ka33i011.jpg]

Drive

 

A (in.)

 

B

 

C (in.)

 

D (in.)

 

260 lb

 

7-1/1

6

*

 

19-3/

4

44

 

520 lb

 

15-1/

2

*

 

19-7/

8

57

 

1050 lb

 

48-1/

2

—

 

25

 

69

 

 

--------------------------------------------------------------------------------

*         2-1/2’ or 10’ Bed

73


--------------------------------------------------------------------------------


Model 0460 Empty Carton Conveyor

·      Reliable

·      Economical

·      E-Z Trac® Pulleys

This empty carton conveyor handles empty scrap cartons, packing and wrapping
materials, etc.

Operation: Two-way, horizontal, incline or decline up to 20 degrees. No
accumulation.

Capacity: 5 lb/ft.

Speeds: 40-90 fpm fixed in 10-fpm increments.

Drives: 522 lb pull center drive with 8" diameter pulley on a 2-7/16" diameter
shaft with 1-7/16" bearings and 1-3/16" input for cog belt final drive. 1050 lb
pull center drive with 12" diameter pulley on 2-7/16" diameter shaft with
1-15/16" diameter bearings and input.

End Pulley: 4” diameter on 1-7/16” diameter shaft, with or less shroud with
precision bearings.

Motor and Reducer: 1/2 through 2 hp, C-face.

[g209122ka33i012.jpg]

E (max. in.) Motor Length Less Brake

Reducer

 

Incline 0°-14°

 

Incline 15°-25°

 

175

 

8-5/8

 

11-13/16

 

200

 

7-5/8

 

10-5/16

 

262

 

12-1/2

 

15-5/16

 

350

 

13-5/8

 

16-5/8

 

 

[g209122ka33i013.jpg]

Bottom Dust Covers: 18 gage galvanized steel with stiffeners and 1/4” gap
between covers:

Roller with Standard Dust Covers (with side guards shown)

[g209122ka33i014.jpg]

Roller with Full Dust Covers (side guards not shown)

[g209122ka33i015.jpg]

74


--------------------------------------------------------------------------------


Bed: 36" and 48" wide, galvanized, 14-gage steel, 3-1/2"-deep box type, with
structural angle stiffeners.

Belt: PVC-impregnated polyester carcass with horizontal, low-friction surfaces
on both sides. With incline, low-friction bottom, rough top. Belt width is 6”
less than bed width.

Bed Length: 10'. Other lengths are available.

Return Rollers: 1.9" diameter, 16-gage, galvanized steel with 7/16" hex SR
bearings.

Side Guards: 6" high, 14 gage, and galvanized steel.

Conveyor Weights (pounds)

Bed Width

 

24”

 

36”

 

48”

 

Per Foot*

 

15

 

22

 

27

 

Drive*

 

346

 

402

 

460

 

 

--------------------------------------------------------------------------------

*Includes 3 lb/ft for supports.

Options

522 lb Center Drive: With chain final drive.

Beds and Dust Covers: 4-1/8" deep 24" wide bed and full dust covers.

Double Snubber: 5-20 degree incline or decline.

Frame: 12-gage galvanized steel. 4" diameter pulleys, 2-3/16" 12-gage snubber
rollers and 18" high side guards.

[g209122ka33i016.jpg]

Nose-over: 5-20 degree incline. 3/16" painted side plates, 2-3/16" snubber
rollers, and 18" high, 14-gage side guards.

Side Guards: 18" high, 14-gage.

Rev 2005-March-11

75


--------------------------------------------------------------------------------


Model 0977 Flat Belt Turn

·      Maintains Product Orientation

·      Assures Positive Spacing

·      High Speed

·      Low Noise

Flat belt turns are used in conveyor systems where product spacing and
orientation must be maintained. The curved belt surface also allows odd-shaped
and fragile products to be conveyed around bends. The Flat Belt Turn is suitable
for high speed, low noise applications (up to 500 fpm with less than 75 dBA
noise levels).

Degrees: 30, 45, 60, 90, 180.

[g209122ka33i017.jpg]

Belt: PVC 100 with smooth top and friction back. Laced belt is standard; endless
is optional. Special belts also available.

Bed: Steel bolted and welded frame with steel shrouding. 10 gage inside channel
track; 5/16” steel outside track and aluminum brackets.

End Pulleys: Cast aluminum tapered pulleys, precision machined. Drive pulley is
lagged with friction material.

Guard Rails: 12 gage painted steel, 6”, 12”, or 18” high as required. Flange
guard rail and channel guard rail available upon request.

[g209122ka33i018.jpg]

Operation: One-way, horizontal.

Capacity: (Maximum live loads for 90 degree turns).

·      Series B: 200 lb live load.

·      Series C: 280 lb live load.

·      Series D: 360 lb live load.

Speeds: Up to 550 fpm at centerline of belt, fixed, depending on model and
degrees.

Drive: Base-mounted 3/4-5 hp gearmotor located at discharge end, preferably on
outside of curve. Timing belt connection between gearmotor and drive pulley.

NOTE   Shaft mounted drives are available.

[g209122ka33i019.jpg]

Rev 2005-March-14

76


--------------------------------------------------------------------------------


Replaceable Components: The motor and gearbox are made by Eurodrive, the
bearings are made by Dodge, the drive belt and sprockets are made by Dodge (or
an equivalent) and the belting is Georgia Duck (or an equivalent). The drive
pulleys, end pulleys, take-up components, and return rollers are all custom and
will be stocked in reasonable quantities.

[g209122ka33i020.jpg]

Model No.*
Radius at Outside of
Belt (in.) / Exposed 
Belt (in.)

 

Degrees
Available

 

A (in.)
Inside
Radius

 

B (in.)
Exposed
Belt Width

 

C (in.)
Radius at
Centerline

 

D (in.)
Pulley
Centerline
Diameter

 

E (in.)
Radius at
Outside of
Belt

 

F (in.)
Radius Outside
of Frame (Nom)

 

G (in.)

 

B 59 22

 

30,45,60,90,180

 

36

 

22

 

48

 

4.79

 

59

 

63-13/16

 

25-7/8

 

B 59 24

 

30,45,60,90,180

 

34

 

24

 

47

 

4.69

 

59

 

63-13/16

 

27-7/8

 

B 59 26

 

30,45,60,90,180

 

32

 

26

 

46

 

4.59

 

59

 

63-13/16

 

29-7/8

 

B 59 28

 

30,45,60,90,180

 

30

 

28

 

45

 

4.49

 

59

 

63-13/16

 

31-7/8

 

B 59 30

 

30,45,60,90,180

 

28

 

30

 

44

 

4.39

 

59

 

63-13/16

 

33-7/8

 

B 59 32

 

30,45,60,90,180

 

26

 

32

 

43

 

4.29

 

59

 

63-13/16

 

35-7/8

 

B 59 34

 

30,45,60,90,180

 

24

 

34

 

42

 

4.19

 

59

 

63-13/16

 

37-7/8

 

B 59 36

 

30,45,60,90,180

 

22

 

36

 

41

 

4.09

 

59

 

63-13/16

 

39-7/8

 

C 87 24

 

30,45,60,90,180

 

62

 

24

 

75

 

5.18

 

87

 

91-13/16

 

27-7/8

 

C 87 26

 

30,45,60,90,180

 

60

 

26

 

74

 

5.11

 

87

 

91-13/16

 

29-7/8

 

C 87 28

 

30,45,60,90,180

 

58

 

28

 

73

 

5.04

 

87

 

91-13/16

 

31-7/8

 

C 87 30

 

30,45,60,90,180

 

56

 

30

 

72

 

4.97

 

87

 

91-13/16

 

33-7/8

 

C 87 32

 

30,45,60,90,180

 

54

 

32

 

71

 

4.90

 

87

 

91-13/16

 

35-7/8

 

C 87 34

 

30,45,60,90,180

 

52

 

34

 

70

 

4.83

 

87

 

91-13/16

 

37-7/8

 

C 87 36

 

30,45,60,90,180

 

50

 

36

 

69

 

4.76

 

87

 

91-13/16

 

39-7/8

 

C 87 38

 

30,45,60,90,180

 

48

 

38

 

68

 

4.69

 

87

 

91-13/16

 

41-7/8

 

C 87 40

 

30,45,60,90,180

 

46

 

40

 

67

 

4.63

 

87

 

91-13/16

 

43-7/8

 

C 87 42

 

30,45,60,90,180

 

44

 

42

 

66

 

4.56

 

87

 

91-13/16

 

45-7/8

 

C 87 44

 

30,45,60,90,180

 

42

 

44

 

65

 

4.49

 

87

 

91-13/16

 

47-7/8

 

C 87 46

 

30,45,60,90,180

 

40

 

46

 

64

 

4.42

 

87

 

91-13/16

 

49-7/8

 

C 87 48

 

30,45,60,90,180

 

38

 

48

 

63

 

4.35

 

87

 

91-13/16

 

51-7/8

 

D 115 24

 

30,45,60,90,180

 

90

 

24

 

103

 

5.44

 

115

 

119-13/16

 

27-7/8

 

D 115 26

 

30,45,60,90,180

 

88

 

26

 

102

 

5.38

 

115

 

119-13/16

 

29-7/8

 

D 115 28

 

30,45,60,90,180

 

86

 

28

 

101

 

5.33

 

115

 

119-13/16

 

31-7/8

 

D 115 30

 

30,45,60,90,180

 

84

 

30

 

100

 

5.28

 

115

 

119-13/16

 

33-7/8

 

D 115 32

 

30,45,60,90,180

 

82

 

32

 

99

 

5.22

 

115

 

119-13/16

 

35-7/8

 

D 115 34

 

30,45,60,90,180

 

80

 

34

 

98

 

5.17

 

115

 

119-13/16

 

37-7/8

 

D 115 36

 

30,45,60,90,180

 

78

 

36

 

97

 

5.12

 

115

 

119-13/16

 

39-7/8

 

D 115 38

 

30,45,60,90,180

 

76

 

38

 

96

 

5.07

 

115

 

119-13/16

 

41-7/8

 

D 115 40

 

30,45,60,90,180

 

74

 

40

 

95

 

5.01

 

115

 

119-13/16

 

43-7/8

 

D 115 42

 

30,45,60,90,180

 

72

 

42

 

94

 

4.96

 

115

 

119-13/16

 

45-7/8

 

D 115 44

 

30,45,60,90,180

 

70

 

44

 

93

 

4.91

 

115

 

119-13/16

 

47-7/8

 

D 115 46

 

30,45,60,90,180

 

68

 

46

 

92

 

4.86

 

115

 

119-13/16

 

49-7/8

 

D 115 48

 

30,45,60,90,180

 

66

 

48

 

91

 

4.80

 

115

 

119-13/16

 

51-7/8

 

 

--------------------------------------------------------------------------------

*         For complete model numbers, add “977” to the beginning of this number,
and add the appropriate degree (30, 45, 60, 90, or 180) to the end.

Rev 2005-March-14

77


--------------------------------------------------------------------------------


Model 1102 Live Roller Conveyor

·      Adjustable Belt Pressure

·      Pop-Out Rollers

·      E-Z Trac Pulleys

This transportation conveyor can be used for low-pressure accumulation when zero
line pressure is not required. Carrier rollers activated from below by a drive
belt provide a smooth, low friction-conveying surface. Individually adjustable
pressure rollers enable varying drive pressure.

Operation: Two-way with center drive. Horizontal; inclines/declines up to 5
degrees.

Rollers: 1.9” diameter, 16-gage, galvanized steel with 7/16” hex HQ bearings.
Pop-out rollers high.

Roller Centers: 3” carrier and 6” pressure centers.

[g209122ka33i021.jpg]

Capacity: 135 lb/ft.

Speeds: 40-200 fpm in 10-fpm increments.

Motor and Reducer: 1/2-5 hp, C-face motor.

Belt: 8” wide, PVC-impregnated polyester carcass with smooth top and bottom.

[g209122ka33i022.jpg]

Drive: 522 lb pull center drive with 8” diameter pulley, with lagging, on a
2-7/16” diameter shaft, with 1-7/16” self-aligning pillow block bearings and
1-3/16” input for cog belt final drive. Take-up pulley 4” diameter on 1-7/16”
diameter fixed shaft for 16” of belt take-up.

Bed Lengths: 12’ long. Other lengths available.

End Pulley: 4” diameter pulley on 1-7/16” diameter shaft.

Bed: 10-gage, 6-1/4” deep, painted, bolted.

Auxiliary Horizontal Take-Up: Four-inch diameter pulleys provide 24” or 48” of
belt take-up.

Options

522 lb Center Drive: With chain final drive.

Rollers: 16-gage, SR bearings, and pop-out and captured rollers low.

Roller Centers: 3”-9”, 3”-12”, 4”-8”, 4”-12”.

Widths: 12-1/4”, 42-1/4”, 48-1/4”, and 54-1/4”.

Accessories

End Drive: 520 lb pull with 8” diameter pulley on 2-7/16” diameter shaft. 34” of
belt take-up.

Slave Drive: Model 996 curves and junctions.

Case Stop: Air, foot, hand or motor operated.

[g209122ka33i023.jpg]

Rev 2005-April-29

 

78


--------------------------------------------------------------------------------


^+

Model 2310 Single Line Dual Servo Induction

·          Four Variable Speed Belts Per Line

·          Dual Servo Control

The Single Line Induct (SLI) allows low speed, economical conveyor to feed a
high-speed sorter with the required spacing. The dual servo SLI operates with
the RS200 PLUS sorter.

The packages enter the induction belt section. Each dual belt section has
variable speed belts mechanically coupled to maintain a constant speed ratio
between belts. This induct unit is designed for 20 lb/ft live load.

Drives: One AC Servomotor per pair controlled by a Dual Servo Controller.

Package Stability: Must tolerate .4g acceleration.

Control: PLC.

[g209122ka35i001.jpg]

Quantity Variable Speed Belts: Four (belts 1, 2, 3 and 4) per induct line.

Maximum Sorter Speed: 540 fpm.

Rate: 134 cpm at average 24” long product.

Width: A 36” maximum carton width.

Lengths: 28’ total for complete induct assembly.

Safety Pull Cord: Provided along entire length of the induction conveyor for
emergency shutdown.

[g209122ka35i002.jpg]

Rev 2005-March-16

79


--------------------------------------------------------------------------------


Model 2421 RS200 Magnetic High Rate Sorter

·          200 Plus Cartons Per Minute

·          Interleaving Aluminum Slats

·          Durable Divert Shoe

·          Quieter Diverts

·          Reliable, Quiet Divert Switch Module Designed for Minimum Maintenance
and Long Life

The RS200E PLUS™ sorter/conveyor provides reliable tracking and sorting of
product regardless of carton size and shape. At divert points, an
electromagnetic divert switch automatically activates, and a group of divert
shoes slide across the conveyor flights, pushing the appropriate carton onto an
outbound conveyor.

Package Weight: 100 lb maximum (50 lb. per ft.), 2 lb minimum. Applications up
to 150 lb. are possible in certain applications.

Maximum Sorter Length: 650’ for single units. Multiple units may be installed
end-to-end.

Standard Drives: C-face mounted 7-1/2 to 25 hp, 3-phase motor with parallel gear
reducer, and cog belt drive.

[g209122ka35i003.jpg]

Maximum Rate: Capable of sorting more than 200 cartons per minute (average
length 16”).

[g209122ka35i004.jpg]

Rev 2005-March-22

80


--------------------------------------------------------------------------------


Divert Switch: An electrically operated magnetic divert switch diverts shoes at
each divert point. This divert switch uses an electromagnet to re-direct shoes
to divert product when turned on by the magnetic divert switch (MDS) controller.
The magnetic divert switch is easily removed through the side frame for
inspection without disassembly of the sorter slats.

[g209122ka35i005.jpg]

Standard Package Heights: 1” to 30” for photoeye read.

Standard Sorter Widths: Slat surface widths from 46-9/16” to 59-9/16”.

Speed: 275-fpm minimum speed. 540-fpm maximum speed for 20º sorter and 340-fpm
maximum for 30º sorter. Speed control set for maintenance, jog and normal modes.

Divert Shoes: Attached to the slats and free to slide along the length of the
slats. When shoes pass through a divert switch, they can be re-directed to slide
across the slats to divert a carton. While diverting, the shoes are magnetically
guided through each divert switch by rolling on a precision ball bearing, to
reduce noise. On two-way diverts, a guide vane is located under the ball bearing
to steer the shoe through the crossover point. Divert shoes can sort to the
right, left or both sides of the conveyor at either a 20º or 30º angle.

Carrying Surface: Flat, anodized aluminum interleaving slats make up the
conveying surface of the sorter. Two strands of ASA RC-100 roller chain drive
the slats. A slat isolation insert connects the roller chain to the slats to
reduce noise. The roller chain is carried on polyurethane wheels with shielded
precision bearings.

Controls: Emergency stop pull cord, full-length jam photo eye. Microprocessor
control provides lost shoe detection, slack chain detection, and missing pin
detection. The MDS controller provides visible LED fault detection, and line
fault output is available.

Charge Bed: Supports the tail shaft and chain sprocket. Charge bed includes a
transition belt, which transfers cartons onto the sorter from the conveyor
feeding it.

Intermediate Bed: Provides transition between other types of beds. 3/16” formed
side channels. Bolted, formed channel cross members.

Divert Beds: One or two-way divert beds which include magnetic divert
switch/switches with controls mounted near each switch. Controls equipped with
quick disconnect fittings. Bed frames the same as intermediate beds. Magnetic
divert curves at the end of the divert angles for noise reduction.

Catenary Bed: Includes a one-way or two-way divert and lost shoe sweep angle
assembly. A catenary take-up is located in the bottom of the bed to compensate
for any slack that may develop in the slat chains.

Discharge Bed: Supports the head shaft and sorter drive. Discharge bed includes
a transition belt, which transfers cartons from the sorter to next downstream
conveyor.

Options

·          Divert left, right or two-way.

·          Low Support Assemblies.

·          Oil Pans.

·          Sound Dampening Panels.

81


--------------------------------------------------------------------------------


6.4        Mechanical Specifications

1.        The conveyor equipment to be provided is designed to operate in one
(1) direction only unless specified otherwise.

2.        All conveyor widths indicated on the Mechanical Equipment list in this
Proposal are nominal widths from outside to outside of conveyor beds.

3.        Snubber Rollers are equipped with safety guarding unless guarded by
location.

4.        Protective guarding will be provided on Belt return rollers for slider
bed, belt-on-roller, and belt driven live roller conveyors (belt widths greater
than 4”) between the elevations of 2 feet - 6 inches and 8 feet - 0 inches above
the floor and/or other Personnel walking surfaces as determined by Dematic
Application Engineering.

5.        Auxiliary take-ups or belt take out sections will be provided on all
belt units that Dematic Engineering determines as necessary.

6.        Drip pans will be provided under all motors furnished with gear
reducers.

7.        The system is intended to operate at ambient temperatures of 35
degrees Fahrenheit, to 104 degrees Fahrenheit, 5 percent to 90 percent relative
humidity (non-condensing).

8.        Manual assistance may be required to initiate and/or maintain the flow
of product on gravity conveyor(s). It is understood that due to the inherent
characteristics of gravity conveyor, free flow of product may not occur at all
times.

9.        The provision for header steel and related material or hardware
necessary to ceiling hang the conveyors is included in this Proposal.

10.      Dematic will supply point loads for ceiling hangers, but it remains The
Children’s Place’s responsibility to validate the structural integrity of the
structure that the ceiling hangers suspend from.

11.      Sound Levels

In most cases, costs are prohibitive when trying to engineer and guarantee noise
levels of conveyor systems. Anticipated noise levels can be projected by area,
and general noise control practices applied. Once installation is completed,
specific things can be done (at an additional cost to The Children’s Place) to
reduce the noise of any specific area. This is the most cost effective method of
noise control.

Dematic warrants compliance of the proposed conveyor system with the U.S.
Department of Labor Occupational Safety and Health Act governing acoustical
noise levels within the industrial environment which is in effect at the time of
this Proposal.

Dematic does not accept responsibility for compliance of the overall sound
pressure levels of the total installation when Dematic equipment is combined
with other equipment not supplied or specified by Dematic; nor

82


--------------------------------------------------------------------------------


does Dematic assume responsibility for noise level added to the equipment noise
level by the product being conveyed unless specifically agreed to as a result of
a thorough analysis and test of the specific products to be conveyed.

12.       Paint

a.         The majority of this system is comprised mainly of anodized aluminum
frames and components, complimented with plastic guarding covers. Conveyor
equipment that is to be painted will use powder coating techniques.

b.        Powder Coating

With this system, electrically-charged powder is applied to grounded parts. This
results in a uniform, resilient finish that resists wear, corrosion, impact, and
chemicals. It is a completely dry process, free of runs, drips and sags.

·          Gloss: Standard is 65, ±°, or as required

·          Hardness: Pencil 2H minimum

·          Salt Spray: 96 hours at 100 RH

·          Film Thickness: 1.8 to 2.2 Mils

·          Metal Preparation: Iron phosphate coating (5 Stage washer)

·          Powder Coating Description: Epoxy polyester hybrid

·          Color:  Light grey RAL 7035

13.       Dematic has included the air compressor and air distribution system in
this Proposal.

14.       Internal air piping of specially fabricated, air operated devices will
be terminated at a solenoid valve or filter/regulator unit. All internal air
piping will incorporate either barbed or compression type fittings and flexible
rubber hose or plastic tubing.

83


--------------------------------------------------------------------------------


 

7         Controls Equipment Details

The equipment will perform as described when properly managed, operated, and
maintained. Please refer to the Dematic drawings referenced on the Title Page of
this Proposal while reviewing the rate and equipment listings.

The Control Modules are standard modules and are the same for each conveyor
section. All of the control modules are designed to fit into the aluminum side
channel. These control modules are electrically activated.

The C-L100 controls software exists in a PROFInet CbA (Component Based
Automation) environment and is implemented in conjunction with the C-L100
mechanical and electrical design to ensure a complete mechatronics approach to
the product line.

7.1      C-L100 Integrated Conveying Solution

The Dematic C-L100 is a fully integrated automated conveying system. The
software, controls, and mechanical devices are integrated into one conveying
solution.

This integrated conveying solution offers faster installation, simplified
re­configuration, and control logic modification.

Common standardized controls parts allow for simplified maintenance resulting in
easier part replacement and less conveyor downtime.

The Dematic C-L100 conveyor system provides Customers with a fully integrated
conveying solution which allows for simplified installation, configuration, and
repair.

7.1.1   Dematic C-L100 Product Transportation

7.1.1.1   Product Transportation

Transportation conveyors move cartons, totes, packages or other items from one
location to another. The product moves continuously, without stopping and
product spacing is maintained.

7.1.1.2   Product Accumulation

·         Zero Pressure Accumulation Conveyors are conveyors which allow the
product (i.e. -cartons, totes, packages or other items) to queue without

84


--------------------------------------------------------------------------------


 

applying pressure to the preceding product. If the downstream zone is not full,
the product will travel continuously. If the downstream zone is full, the
product will stop in the upstream zone.

7.1.2   Controls Architecture

Dematic’s C-L100 controls architecture utilizes a Distributed I/O (DIO)
approach.

The conventional controls architecture incorporates devices such as motors,
photoeyes, emergency stop switches, etc., which are connected to the control
system by way of discrete wiring to control panels located in the general area
of the conveyor equipment. One or more of the panels will contain a Programmable
Logic Controller (PLC) which controls the system. In most cases, the control
panels are custom designed for individual systems.

The DIO approach uses the latest industrial networks to distribute the I/O
closer to the control devices and the control devices closer to the equipment.
The standard control networks are Ethernet and Profibus.

With DIO, the I/O blocks are located near the control devices. This design
reduces the hardware and labor cost of field wiring the devices. The devices are
connected to the DIO blocks by way of multi-conductor cables with quick
disconnect plugs.

Motorized Rollers are controlled using Brushless Motor Controllers (BMCs) which
are located near the motorized rollers, rather than in the control panel. The
BMCs are connected to the I/O network by way of multi-conductor cables with
quick disconnect plugs. Power is distributed to the starters by way of a power
bus feed from a Power Distribution Panel (PDP).

The PDP panels take the place of conventional control panels. PDPs are
predesigned and can be stocked or built without additional engineering design
time. PDPs contain a PLC, power distribution equipment, emergency stop relays,
power supplies and other associated controls devices to control an area of the
conveying system.

The PDP panels are connected to PBC by way of the Ethernet network, and can be
connected to each other by way of Ethernet.

The Dematic DIO architecture is highly modular and configurable, using standard
panel designs.

85


--------------------------------------------------------------------------------


 

7.2      Control Devices

The Control Modules are standard modules and are the same for each conveyor
section. All of the control modules are designed to fit into the aluminum side
channel eliminating the need for large custom built control cabinets.

The Dematic C-L100 product line utilizes a distributed controls architecture
within the mechatronic design approach. The distributed controls architecture
consists of the following devices:

7.2.1   Open Network Cable

The Open Network Cable (LCON) is a PROFIbus network cable that serves two
purposes, Communications and Electrical power distribution.

7.2.1.1 Communications

The LCON is a two wire communication network between the various electronic
modules mounted in the side channel of the conveyor. Each module on the LCON has
a Profibus address allowing for communication with other modules on the LCON. A
third wire has been added to the two wire communication network to allow for
auto addressing of the control modules.

7.2.1.2 Electrical Power

In addition to the wires used for communication there are three wires used to
supply both 24 volt DC and 48 volt DC electrical power. 48 volt DC is used to
power and control the powered rollers. The 24 volt DC powers the electronics
inside the control modules.

7.2.2   Load Power Supply

The Load Power Supply (LPS) is connected to the AC wiring harness and supplies
48 VDC power by way of the Open Network Cable (LCON) to the powered rollers.

The LPS is mounted under the conveyor inline with one of the cross members. The
LPS is supplied 480 volt AC electrical power from an external Power Distribution
Panel (PDP). The LPS rectifies the 480 volt AC into 48 volt DC power and
supplies this 48 volt DC power to the Brushless Motor Controller through a cable
with two D shell connectors on its end. The D shell connectors help ensure that
the mating PBC and BMC are properly connected.

86


--------------------------------------------------------------------------------


Figure 3            Load Power Supply (LPS)

[g209122ka35i006.jpg]

7.2.3   Electronic Power Supply

The Electronic Power Supply (EPS) is an electrically isolated power supply
connected to the AC wiring harness. The EPS is supplied with 230 VAC and
provides 24 VDC power by way of the LCON to the other control components of the
C-L100 system.

Figure 4            Electronic Power Supply (EPS)

[g209122ka35i007.jpg]

7.2.4   Programmable Bed Controller

The Programmable Bed Controller (PBC) communicates with the high level devices
like the Host Controller and other PBCs by way of Ethernet/PROFInet and the
lower control modules by way of the LCON.

Communication between Programmable Bed Controllers is by way of an Industrial
Ethernet (PROFInet). PROFInet also allows communications with other systems like
scanners, scales, and other field devices.

Figure 5            Programmable Bed Controller (PBC)

[g209122ka35i008.jpg]

87


--------------------------------------------------------------------------------


7.2.5    Brushless Motor Controller

The Brushless Motor Controller (BMC) operates the 50mm Powered Rollers and
provides digital Inputs and Outputs (I/Os) to connect photoeyes, brake rollers,
and external equipment to the C-L100 system.

The BMC controls the speed of the powered rollers and also monitors the motor
speed, motor current, and motor voltage through Hall Effect Sensors mounted in
the motor. This facilitates quick troubleshooting of problematic motors.

Figure 6            Brushless Motor Controller (BMC)

[g209122ka35i009.jpg]

7.2.6   Conveyor Field Switch

The Conveyor Field Switch (CFS) makes it possible to implement additional
network subsets and to connect peripheral devices to the system such as
scanners, scales, and display marquees.

Figure 7            Conveyor Field Switch (CFS)

[g209122ka35i010.jpg]

7.2.7   Photoeyes and Reflectors

Photoeyes are modular and are integrated within the guide channel. The photoeyes
are placed in the guide channel along the top of the conveyor sides. Multiple
eyes can be placed in multiple conveyor sections or at the corners of Right
Angle Transfers.

Polarized retro-reflective photoeyes and reflectors are available as options.

88


--------------------------------------------------------------------------------


Figure 8            Photoeyes and Reflectors

[g209122ka35i011.jpg]

7.2.8   50mm Powered Roller

The 50mm powered roller incorporates a brushless permanent magnet DC motor
located inside various roller shells. The shell types used are based on the
application. The DC motor allows the speed of the motor to be adjusted to
achieve the most effective use of the C-L100 conveyor.

The 50mm powered roller is used to drive all of the conveyor sections with the
exception of the Belt on Slider and Belt on Roller Conveyors.

An internal Hall Effect Sensor allows monitoring of the motor voltage, motor
current, and motor speed for motor diagnostics.

Figure 9            50mm Powered Roller

[g209122ka35i012.jpg]

89


--------------------------------------------------------------------------------


Figure 10          Control Devices Overview

[g209122ka35i013.jpg]

90


--------------------------------------------------------------------------------


The following Figure illustrates the location of these control components.

Figure 11          Side Channel Control Device Locations

[g209122ka35i014.jpg]

7.2.9   Power Distribution Panel

Figure 12          Power Distribution Panel (PDP)

[g209122ka35i015.jpg]

The Power Distribution Panel (PDP) is used to power the C-L100 product line and
provides six power branches consisting of high voltage (400-480 VAC, 20 amp)
E-stop interrupted power, earth/ground, and low voltage (230 VAC, 3 phase, 5
amp) non-interrupted power intended to provide power to devices such as the EPS
that need to maintain power though an E-stop event. The PDP uses hardwiring for
all E-stop devices and all PDP interlocking.

The power branch cables are connected at the PDP and then routed to junction
boxes located on the conveyor. The power branch is hard wired to the bus located
inside the junction box. The junction box is then connected to the AC wiring
harness located on the conveyor.

91


--------------------------------------------------------------------------------


There are two E-stop zones (each zone capable of interlocking with up to three
other zones) built into the PDP. Power Branches 1, 2, and 3 are controlled by
zone 1 E-stops. Power branches 4, 5, and 6 are controlled by zone 2 E-stops. The
PDP:

·          Provides all electrical power to the C-L100.

·          Provides power for both the 24 volt control modules and the 48 volt
Powered Rollers.

·          Has two E-stop zones. Each zone is capable of interlocking with up to
three other zones.

·          Has six 20 amp Power Buses, six 3 amp control busses and uses
hardwiring for all E-stop devices and all PDP interlocking.

·          Houses the power and E-stop capabilities. The AC and E-stop wiring
harnesses distribute AC power and E-stop functionality throughout the conveyor
system.

·          Manages the control signals to components which implement the
run-time operation including, but not limited to, Starting, Stopping, and E-stop
status.

·          Primary functions are the enabling of system control and E-stops
within an area of a C-L100 system. The C-L100 uses a distributed controls
architecture where control logic is located at the unit. When units are placed
together, the units form function groups, and function groups need to be
coordinated. Some of the main effects that need to be coordinated are System
Enabling and E-stop.

7.2.10 Right Angle Transfer Interface Adapter

The Right Angle Transfer Interface Adapter (RIA) provides an interface between
the LCON, BMC, and the servo drive used to operate the RT lift mechanism.
Digital inputs and outputs from the BMC are optically isolated before being sent
to the servo drive.

Figure 13          Right Angle Transfer Interface Adapter (RIA)

[g209122ka35i016.jpg]

 

92


--------------------------------------------------------------------------------


7.2.11     T-Outfeeder

The T-Outfeeder (TOF) supplies “outgoing” 24 VDC and 48 VDC as well as Profibus
communication to external devices that are to be connected to the C-L 100
system. DC Outputs are filtered, and the Profibus is electrically isolated to
prevent interference on the LCON network.

Figure 14  T-Outfeeder (TOF)

[g209122ka37i001.jpg]

7.3          E-stops and Interlocking

The PDP has two E-stop zones. Each zone can be operated independently or both
may be interlocked together. All E-stop devices are connected in series for each
zone (typically hardwired E-stop devices). Detection by the overall system of
individual E-stop actuations is not done by the PDP, but must be done by
localized I/O near the device. Any PDP may be interlocked with other PDPs by
hardwired connections. Limitations of the interlocking include the following:

·                             One zone of a PD maybe in interlocked with the
other zone of the same PDP.

·                             One zone of a PDP may be interlocked with up to
three other zones of other PDPs.

·                             “Cascading” E-stops are NOT allowed; each
interlock action stands alone.

E-stops are hardwired into the PDP and will interrupt electrical power at the
Power Bus eliminating all electrical power to the Load Power Supply and the
Powered Rollers.

An E-stop does not drop the 24 volt power from the three Control Buses. Keeping
power to the Electronic Power Supplies and the other control modules enables the
user to keep track of the packages, jams, and other control functions during an
E-stop.

93


--------------------------------------------------------------------------------


7.4          Control Cabinets

The conveyor control system’s architecture is “Local Area Controlled”. This is
best described as a localized area having its own control cabinet. Each area
cabinet being able to communicates with other areas by way of an Ethernet
interface.

These cabinets contain all of the required motor controls and PLC equipment
necessary to operate the conveyor system, and will operate from a supply of 480
Volts, 60 Hertz, 3-Phase power, with a voltage variation not exceeding +/- 5
percent of nominal.

All control cabinets are NEMA 12 enclosures and carry a certified UL approval.

A typical control cabinet would contain the following hardware:

·                             Cabinet disconnect switches

·                             Fusing / Motor protection

·                             Motor controls such as starters, timers and
control relays

·                             PLC, Rack, I/O and specialized modules

·                             Pushbuttons

·                             Pilot lights

·                             Terminals, wire ways and other miscellaneous items

All of the area’s motors, sensing devices, E-stop devices, scanners and operator
interfaces will be wired back to the local control cabinets.

7.5      Standard Controls Hardware

The control system will use standard electrical hardware components. The
following is a brief listing of the electrical hardware and manufacturers
typically used on a project of this type. Exact components may vary from this
typical listing.

Controls Component

 

Manufacturer

Control Cabinets

 

Hoffman

Transformers

 

Acme

Programmable Controllers

 

Allen-Bradley

Brushless Motor Controllers (BMCs)

 

Siemens

Control Relays

 

Square D

Pushbuttons, Pilot lights, etc

 

Square D

Limit switches

 

Square D

 

94


--------------------------------------------------------------------------------


 

Controls Component

 

Manufacturer

Photoeyes

 

Sick

Horns

 

Federal

Beacons

 

Square D

Panel Disconnect Switch

 

Square D

E-Stop Switches

 

Dematic

 

7.5.1       Programmable Bed Controller Features

The system will utilize Windows-based programming software and documentation.
The device layout drawings and I/O block schematic drawings will be developed on
AutoCAD. The PLC programming software packages will be loaded onto the
appropriate PLC programming terminal. The programming terminal will include a PC
capable of properly loading and running the PLC programming software packages.

The system will be controlled by a Programmable Bed Controller (PBC). These PBCs
will control all of the motor control equipment, sensors, and Operator interface
equipment. The system being proposed will utilize Dematic’s System Manager
product for diagnostic notification.

Any error or operational conditions that need to be indicated to the Operator
will be detected by the PLC system and then shown on the System Manager. The
System Manager will monitor the status of the PLCs and report their conditions
on the monitors.

7.5.2       Safety Devices

E-stop pushbuttons and pull cord switches will be located throughout the system
to assist in providing a safe operating environment. Each PDP and some Operator
interface stations will contain an E-stop device. All of these devices will be
wired back to their respective PDPs and, by way of hardwired means, will shut
off the appropriate areas of control. All E-stop pushbuttons will be of the
maintained contact type. This will require the E-stop to be re-set and the
system to be restarted prior to any motor control being initiated.

7.6          GSMi Visualization

The web-based GSMi Visualization System provides a centralized organizational
point for monitoring a facility’s automated material handling system.

The GSMi Visualization System uses ICONICS™ software to provide a real-time
graphical display of the material handling system and status. When problems
occur, system alarms generate visual signals. Alarm logs and various diagnostic
displays allow further investigation into the cause of a problem.

95


--------------------------------------------------------------------------------


The GSMi receives data from the material handling system and continually
displays the data at a computer workstation. GSMi allows for the convenient
monitoring of faults and alarms, to retrieve past alarm statistics, or to create
and print reports. The GSMi is limited only by the configuration of the controls
system and the hardware used within it.

7.6.1       System Overview

The GSMi Visualization System interfaces with the Programmable Logic Controllers
(PLC) and the RapidSort Controller (RSC), which control the conveyor hardware.
The principle function of GSMi is to monitor and display the state of the
material handling system operation.

The GSMi data is accessible from any PC connected to the Distribution Center
network by way of Microsoft Internet Explorer. No special equipment is needed to
connect to the GSMi site and receive system information.

96


--------------------------------------------------------------------------------


7.6.2       Home Page

After addressing the site in Internet Explorer, the GSMi home page appears.
Shown below is a typical home page. This page has links to all the other pages.

Figure 15   Typical Home Page

[g209122ka37i002.jpg]

97


--------------------------------------------------------------------------------


7.6.3       Graphical System Layout

Shown below is a typical Graphical System Layout page. There are three primary
areas: menu bar, system view, and active alarm view. This animated display,
along with the keyboard and mouse, provides the primary operator interface to
GSMi.

Figure 16   Graphical System Layout Screen

[g209122ka37i003.jpg]

98


--------------------------------------------------------------------------------


7.6.3.1    System View Features

The System View occupies the largest area of the GSMi display screen. At
startup, the System View defaults to show the entire material handling system.
All conveyors and devices on all levels within the facility are shown
simultaneously to provide a single view depicting the entire system status at a
glance.

The operational status of conveyors and devices is depicted using color
indicators. System fault and event symbols appear within this window, in a
position corresponding to the actual event location in the facility.

Navigating this composite image to obtain more detailed information or enlarged
views is easily accomplished using mouse or keyboard commands. The following
sections give more detail on the components of the graphical system layout.

7.6.3.1.1  Menu Bar

The Menu Bar lists all menu commands and any options selected for each site.
This section describes each of the commands available from the Menu Bar.

Figure 17 Menu Bar

[g209122ka39i001.jpg]

7.6.3.1.2  Zoom Commands

The Zoom commands are used to zoom to a specific area of the system. This will
be specific to each project and customer.

Figure 18 Zoom Shortcut Menu

[g209122ka39i002.jpg]

99


--------------------------------------------------------------------------------


7.6.3.1.3  Help

The Help command takes you to an online copy of this manual.

7.6.3.1.4  Toolbar Buttons

The Toolbar buttons are used for navigation within the GSMi system.

·             [g209122ka39i003.jpg] Box Zoom: This button will zoom to a box. By
holding the left mouse button and dragging, you can zoom into a specific area.

·             [g209122ka39i004.jpg] Overview Zoom: This button will zoom out to
show the entire system.

7.6.3.1.5  Elevation Bar

The Elevation bar is used as a filter to show only desired conveyors at a
specified elevation. “Stacked” equipment may be viewed by limiting the conveyor
elevations that will be displayed. The lower elevation value is set by the green
slider and the upper elevation limit is set by the red slider. The “All” button
resets the upper and lower limits.

[g209122ka39i005.jpg]

7.6.3.2    Keyboard Commands

System View navigation may also be accomplished using keyboard and mouse
commands.

[g209122ka39i006.jpg]

To Pan around the layout: Hold the Alt key and Click and Drag using the Left
Mouse button.

[g209122ka39i007.jpg]

To Zoom: Hold the Alt key and spin the Mouse Wheel.

 

100


--------------------------------------------------------------------------------


7.6.4       Conveyor Colors

Each conveyor section has a single color that indicates its operational state.
If more than one state is true at any moment, the software displays the higher
priority color as defined in GSMi. Note that some states are specific to
particular systems and may not apply.

State Type

 

Color

 

Additional Description

Non-Powered Equipment

 

[g209122ka39i008.jpg] White

 

 

Invalid / Unavailable Data

 

[g209122ka39i009.jpg] Dk. Gray

 

Communication problem. Power and/or network connections could be the cause.

Off/ Inactive

 

[g209122ka39i010.jpg] Gray

 

 

Disabled

 

[g209122ka39i011.jpg] Lt. Green

 

 

Running / On /Active

 

[g209122ka39i012.jpg] Green

 

 

Energy Management (If Used)

 

[g209122ka39i013.jpg] Blue

 

Powered off automatically due to lack of product present.

Full Status

 

[g209122ka39i014.jpg] Yellow

 

 

Warning / 100% Full

 

[g209122ka39i015.jpg] Orange

 

 

Alarm / Fault

 

[g209122ka39i016.jpg] Red

 

Alarms should be investigated.

 

NOTE If GSMi is not receiving data from the PLC for the conveyor section, GSMi
colors the conveyor dark gray, which is the default state.

101


--------------------------------------------------------------------------------


The following Figure is an example of some conveyor colors shown on a system
layout.

Figure 19 System Layout Example with Conveyor Colors

[g209122ka39i017.jpg]

102


--------------------------------------------------------------------------------


7.6.5       Symbols

The name of a conveyor section or device may be viewed by positioning the cursor
over the item. Zooming in on an area shows additional information such as
conveyor unit numbers and conveyor flow direction.

Symbols are specific to each material handling system. Alarm symbols are always
red. All symbols will display in the System View, showing the location of the
affected device in the facility. Examples of some of the typical symbols are
shown below. All of these shown may not be needed.

[g209122ka39i018.jpg]

 

A red Motor Symbol indicates a motor fault has been activated. These symbols
will be displayed in the System View showing the actual location of the motor on
the affected conveyor in the facility.

 

 

 

[g209122ka39i019.jpg]

 

A red Emergency Stop symbol indicates that an emergency stop button, switch, or
pull-cord has been activated.

 

 

 

[g209122ka39i020.jpg]

 

A red photo symbol indicates that a jam occurred at the symbol location. The
specific type of jam (conveyor jam, chute jam, etc.) will be described in the
alarm text displayed in the Alarm Window. A jam is typically associated with a
photo eye.

 

 

 

[g209122ka39i021.jpg]

 

A yellow or orange photo indicates a flow control condition on accumulation
conveyor. This photo will typically be seen on a conveyor unit that is also
yellow or orange.

 

 

 

ALARM TEXT

 

A label in red text may be used instead of a symbol to display selected fault
conditions in a custom text window, such as the PLC Status Table. The alarm text
will still also appear in the standard alarm window.

 

103


--------------------------------------------------------------------------------


7.6.6       Alarms

All alarms are listed in the Alarm Window. The information includes the
Time/Date the alarm became active, the Description of the alarm condition, the
Area, and the Source of the control network interface Input.

7.6.6.1    Alarm Text Colors

Active alarms are annunciated using red text on a white background. The
following chart defines the color scheme for the alarm window.

Type

 

Acknowledged

 

Alarm Source

 

Text Color

Alarms

 

No

 

Active

 

Red

 

 

Yes

 

Active

 

Blue

 

 

No

 

Inactive

 

Orange

 

Figure 20 Alarm Text Example

[g209122ka39i022.jpg]

7.6.6.2    Alarm Acknowledgment

Alarms are not removed automatically. They need to be acknowledged to remove
them from the alarm window. Alarms are acknowledged by either single left mouse
click or by right click then choosing Ack. The following shows the menus for the
right-click action.

Figure 21 Alarm Acknowledgement Shortcut Menu

[g209122ka39i023.jpg]

104


--------------------------------------------------------------------------------


The Alarm Ack dialog box allows the user to acknowledge a variety of items
depending on the selections made.

Figure 22 Alarm Ack Dialog Box

[g209122ka39i024.jpg]

Clicking the Acknowledge All Alarms button acknowledges all active alarms listed
in the Alarm View. This is a one-time acknowledgement action. Refer to the Alarm
Filters section, for more details on filtering.

Some alarms (jams, motor faults, E-stops, open gates, open doors, motor
disconnect switches, etc.) have corresponding symbols on the screen, others have
text representations only. To locate an alarm on the system map, double-click on
the alarm text. GSMi positions the screen so the problem area is centered,
enlarged, and visible.

7.6.6.3    Alarm History Reporting

When you click on the Alarm History item under the Reporting Root of the
Treeview, the Historical Alarm Reporting Screen is loaded in the main window. At
first, only the Header and the Report Filters are shown. Do the following to
generate a report:

1.                          Select the filter criteria based on the data you
want to report on. (If you do not select filters, you get all data in the Alarm
Log)

2.                          Click on the icon on the menu that corresponds to
the report you want (shown below).

3.                          The Report will be displayed just under the filters.

4.                          You may choose to change the filters based on what
you got back in the report. Change the filters again and make sure that you
click on the icon again to refresh the report.

5.                          To print the report, you may want to modify the
appearance of the report. You can hide the filters by clicking on the filter
icon on the menu. You can also close the Tree View by clicking on the “x” in the
right corner of the Treeview frame. Reports print out the best in the Landscape
layout. Printing is done through Internet Explorer.

Additionally, you can save the report to your Favorites. Saving a report to your
favorites allows you to recall a particular report you have generated. Saving to
a favorite will save the filter criteria for the report only. When a

105


--------------------------------------------------------------------------------


favorite is loaded, the report is run against the active database. Therefore,
once data is archived, a favorite might become invalid because the date filter
is now not within the active database.

7.6.6.4    Alarm History Report

Below is the Alarm History Report. The information includes the Time/Date the
alarm became active, the duration of the Alarm, the Description of the alarm
condition, the Area, and the Source of the OPC Input.

Figure 23  Alarm History Report

[g209122ka39i025.jpg]

106


--------------------------------------------------------------------------------


7.6.6.5    Alarm History Graph

In addition to the report page the history graph allows you to see a trend over
time. Hovering over a point shows the alarm count for that day.

Figure 24 Alarm History Graph

[g209122ka39i026.jpg]

107


--------------------------------------------------------------------------------


7.6.6.6    Alarm History Summary

To see a summary of how often a point has been in alarm, go to the Alarm History
Summary. (å) On this screen, the alarm count for each point is displayed along
with the point description, area name and source symbol.

Figure 25 Alarm History Summary

[g209122ka39i027.jpg]

108


--------------------------------------------------------------------------------


7.6.7       RSCC Sorter Errors

All errors associated with the RSCC are listed on the Sorter Error History page.

7.6.7.1    Sorter Error History

All errors are listed on the Error History page. The information includes the
time/date the alarm became active, the description of the alarm condition, the
area, and the source of the control network interface input.

Figure 26   Sorter Error History

[g209122ka41i001.jpg]

109


--------------------------------------------------------------------------------


7.6.7.2    Sorter Error History Summary

To see a summary of how often a point has been in error, go to the Error History
Summary. (å) On this screen, the error count for each point is displayed along
with the point description, area name and source symbol.

Figure 27   Sorter Error History Summary

[g209122ka41i002.jpg]

110


--------------------------------------------------------------------------------


7.6.8       Deliverables

7.6.8.1    The Children’s Place

·                            120 VAC (isolated) 15A service to all
server/workstation locations.

·                            120 VAC, 15A to all environmental enclosures (if
enclosures provided).

·                            A drain for condensate from the air conditioning
units, on the environmental enclosures, if required by the customer.

·                            Ethernet network, including drops to all
server/workstation locations.

·                            Dedicated analog phone line to server location
unless VPN access is to be granted.

7.6.8.2    Dematic

The base system includes the hardware and software for a single GSMi computer.
As an option, extra hardware and software can be purchased to support additional
workstations.

·                            Configuration of software to represent the conveyor
system.

·                            Installation, setup, and checkout of all
server/workstations provided by Dematic.

111


--------------------------------------------------------------------------------


8              Computer Information System

This document is to be used as a method of communication between The Children’s
Place and Dematic, with regard to the computer architecture and software
functionality. An overview of the proposed system is provided here for review,
to ensure an accurate understanding by both parties. When this proposal is
accepted, a Functional Specification document will be developed, which will
contain additional detailed information.

When accepted, the proposed system is expected to be installed around 7/08.

8.1          Integrated Software System – Proposal Overview

Dematic proposes to provide an integrated software system running on an
integrated server platform that manages all host communications, picking
directives for both put-to-light and all sortation functions. To do this,
Dematic integrates its standard Dematic IT Suite software, that is
PickDirector®, SortDirector®, and OMS into one harmonized software system –
specifically configured for this site’s operations. The modular nature of this
software provides the Dematic IT suite of software a common look-and-feel across
all system components.

In brief, Dematic proposes the following for The Children’s Place facility in a
Ft. Payne, Alabama:

·                             The installation of a streamlined
picking/sortation integrated computer and software solution, including a Windows
based computer architecture.

·                             A single interface between The Children’s Place
host and the Dematic supplied software system. This is due to the adroit nature
of the Order Management System (OMS), akin to both PickDirector & SortDirector.
OMS processes the order picking information downloads from the host and
determines the carton destinations within the picking module(s). Message
Distributor acts as the traffic director to route picking order data to
PickDirector, and carton destinations to SortDirector.

·                             The installation of a new PickDirector
pick-to-light system, including 2640 lights in 240 picking zones.

·                             The installation of a new SortDirector system,
working in conjunction with the conveyor system. SortDirector is responsible for
routing cartons and totes on the conveyor system and managing information flow
between itself, The Children’s Place Host computer (via OMS), Programmable Logic
Controllers (PLCs), Dematic RapidSort Controllers (RSCs), print and apply label
printers, carton scales, and all associated scanners.

112


--------------------------------------------------------------------------------


·                             Client/server based user-friendly operator
interface.

·                             Standard interface to the RSCs.

·                             Standard interface to the PLCs

·                             Interface to scanners and printers

·                             Automatic startup.

·                             Diagnostics via system logging facilities.

·                             System error reporting.

·                             Label lookup and maintenance functions.

·                             View system operation.

·                             Single point of control which includes monitoring,
access to comprehensive reports and statistics.

·                             Documentation and on-site training.

8.1.1       Summary of Main Features

·                             Standard PC-based architecture, with Order
Management System (OMS) OMS and SortDirector provide the link between the
higher-level Host Computer of Warehouse Management System (WMS) and the
lower-level sort controller. OMS provides information on waves, routes, orders,
and carriers (cartons/totes/containers).

·                             Highly flexible/configurable “out of the box”
modular software design Modular components can be “shared” between products,
giving the Director IT suite of Dematic software a common look-and-feel. Modular
component design simplifies customization and troubleshooting activities.
Sharing of components means cost efficient development and, known reliability.

8.1.2       Computer Architecture

The following Figure is a sketch of the computer architecture. Please refer to
the LAN requirements section for additional pertinent information.

113


--------------------------------------------------------------------------------


Figure 28   Computer Architecture

[g209122ka41i003.jpg]

Please refer to Parameters Section regarding LAN requirements, including network
isolation, network security, and service packs/antivirus protection and
regarding grounding and bonding of computer and communications equipment.

114


--------------------------------------------------------------------------------


OMS serves as the single communication channel between the host computer and the
Dematic supplied picking/routing systems. The software interface to the Host
System may be via file based FTP or connection-oriented Sockets over TCP/IP.

The details of the host interface functionality are assumed to be identical to
The Children’s Place distribution center in Dayton, NJ.

8.2          System Deliverables

Dematic provides the following deliverables:

·                            Hardware

·                            Third-party Software

·                            Dematic Application Software

·                            Documentation

8.3          SortDirector Overview

8.3.1       Main System Areas

The system can be divided into seven (7) main areas, which are described in
further detail in the sections to follow. The list below denotes each area and
some of the sub areas contained in each.

1.                          The Receiving Area

·                            Five (5) Receiving lines

·                            Five (5) Barcode Scanners and Weight Scales
directly attached to SortDirector

2.                          Full Case

·                            Palletizing area used to induct full case cartons
into system

3.                          Put Away/SKU Sorter Area

·                            Four (4) cross-dock lines to shipping sorter

·                            31 Put-Away lines

·                            One (1) Straight/Recirc line

·                            One (1) No-Read line

·                            One (1) Barcode scanner

4.                          Put-To-Light (PTL)/Tote Sorter

·                            20 PTL Pack lines

115


--------------------------------------------------------------------------------


·                            One (1) Straight/Recirc line

·                            One (1) No-Read line

·                            One (1) Barcode scanner

5.                          The Automatic Label Print and Apply Area

·                            4-to-1 saw-tooth merge

·                            Four (4) Barcode Scanners and 4 Weight Scales
directly attached to SortDirector used for Weight Upload to WMS.

6.                          The Shipping Area

·                            40 Shipping lines

·                            One (1) No-Read line

·                            Two (2) New-Store loops

·                            One (1) Straight/Recirc line

·                            One (1) Barcode scanners

The following areas exist, but are not under SORTDIRECTOR control.

·                             Inbound Merge Area – sends product towards the Put
Away/SKU & Routing sorters

·                             Outbound Merge Area – sends product towards the
print and apply area

·                             The automatic Label Print and Apply Area

8.3.1.1    Receiving

The receiving system consists of five (5) Receiving lines and one (1) Slapper
line each with an associated single-line side-read scanner located on the
right-hand-side of the conveyor. Each barcode scanner is attached to a weight
scale for a total of six (6) weight scales. The barcode is an input to the
weight scale. The scale transmits both the barcode data and weight data to the
SortDirector over a direct RS422 serial connection.

Cartons arrive with a unique 20 digit Case Number bar code as well as a four
digit Quantity Number. Both of the labels are applied to the right side of the
carton and the front of the carton. When a carton is unloaded and placed on one
of the two receiving lanes, the associated Receiving Scanner scans the carton
for the Case Number and Quantity Number. It is the responsibility of the barcode
scanner to concatenate these two strings together for transmission to the
SortDirector.

116


--------------------------------------------------------------------------------


The SortDirector formats the scanned data into a DIVERTQUERY message and sends
the message to the WMS for notification the case was received. The WMS then
downloads the carton information to the SortDirector via the DIVERTDIRECTIVE
message.

NOTE If the message from the receiving scanner(s) is a no-read (all zeros)
and/or the weight scale is a no-weight, no message will be uploaded to the WMS.
No other action is taken by the system for no-reads (i.e. the conveyor does not
stop). However, as a result of this, the cartons that encounter a no-read
condition on either the quantity or the carton number barcodes and/or a
no-weight at Receiving may be sent to the Jackpot lane at Put Away/SKU sorter as
an Untranslatable (non in database) if the barcode is successfully read at Put
Away/SKU sorter.

The Receiving scanner is not expected to transmit an ID code to the
SortDirector, so the SortDirector will need to know which communications port
labels are received on in order to report the receiving line the label was
scanned.

Table 1 Valid Receiving lane ID’s

Value sent
to WMS

 

Receiving Lane Number

R1

 

Receiving lane 1a and Receiving lane 1b

R2

 

Receiving lane 2a and Receiving lane

R3

 

Receiving lane 3a and Receiving lane 3b

R4

 

Receiving lane 4a and Receiving lane 4b

R5

 

Receiving lane 5a and Receiving lane 5b

R6

 

Slapper Line

 

8.3.1.2    Put Away/SKU Sorter

The Put Away/SKU sorter consists of 31 Put Away/SKU lines and 1 Straight/Recirc
line. When the carton arrives at the Put Away/SKU Sorter area it is scanned on
the right-hand-side of the carton by the Put Away/SKU Sorter. The bar code is
then sent to the RSC which in turn transmits the case barcode to the
SortDirector. The SortDirector informs the RSC where to divert the carton based
on the data received in the Divert Directive message from the WMS. Upon
verifying that the carton has been diverted, the SortDirector sends the Divert
Confirm message to the WMS.

When the SortDirector receives the unique tracking number and carton information
from the RSC, the SortDirector will take the appropriate action based on the
label information received from the WMS. The following table describes the
possible actions the SortDirector can take for carton information identified at
the Put Away/SKU scanner:

117


--------------------------------------------------------------------------------


Table 2 Put Away/SKU Sorter

Condition

 

Action

The Sort Lane assignment is a valid Put Away/SKU Sorter Logical Lane number

 

The SORTDIRECTOR informs the RSC to divert the specified carton to the Logical
Put Away/SKU sorter lane.

The “Audit/QC” Flag is set to “TRUE/YES”

 

Overrides the sort destination for the carton and the carton is routed to the
Routing Sorter Audit line via the Put-Away/SKU sorter (round-robin diverts 1-3).

String is anomaly condition (no-read, multi-label,
untranslatable/not-in-database)

 

Carton is routed to the Routing Sorter Audit line via the Put Away/SKU
(round-robin diverts 1-3).

 

NOTE

·                             Cartons that cannot be diverted due to lane full
conditions are re-circulated through the Put Away/SKU sorter line (divert 36).

·                             When a carton is diverted to the Jackpot/QC lane
because of the QC flag being set, the SortDirector also clears the QC flag
(space it out) so that it will not be continuously audited.

·                             Weight checking/validation will take place at
PutAway/SKU sorter.

·                             Cartons destined to the Shipping Sorter merge will
use Put Away/SKU Sorter will use the last four diverts however the SortDirector
will send a divert value of 1 to the RSC. The RSC will process the divert value
of 1 knowing that this is the signal to execute the Round-Robin logic between
the last four diverts. The RSC is responsible for the Round-Robin sortation
logic when the SortDirector sends a value of 1.

8.3.1.3    Put-To-Light/Tote Sorter

The PTL/Tote sorter consists of 20 PTL lines and 1 Straight/Recirc line. A
single RSC controls the PTL/Tote inbound sortation. There is a scanner directly
connected to the RSC. The scanner reads the label on the Tote and sends it to
the RSC. The RSC, in turn, sends a Dispatch Request to the SortDirector. The
SortDirector looks up the label in its database. If the label is found, the
SortDirector directs the RSC to divert the tote to the designated destination.

118


--------------------------------------------------------------------------------


Table 3 PTL/Tote Sorter

Condition

 

Action

String is anomaly condition (no-read, multi-label,
untranslatable/not-in-database).

 

Carton is routed to the PTL reject line (divert 41).

 

NOTE

·                  Cartons that cannot be diverted due to lane full conditions
are re-circulated through the PTL/Tote sorter line.

·                  A tote may only have one destination in the PTL/Tote area.

·                  Divert confirmations are sent to the WMS for this area.

8.3.1.4                                   Label Print and Apply (LPA)

 

The Label Print and Apply area consists of 12 Barcode Scanners and 12 Weight
Scales. Of the 12 barcode scanners, all are attached to the RSC system and are
used for Weight Upload to WMS. All scanners are used by the LPA system. The
actual LPA function is not under SortDirector control. Cartons receive a
shipping label by a system under control of The Children’s Place.

NOTE The weight that is received from the LPA weight scales must be saved in the
SortDirector database as the “Actual Weight” so that weight verification can be
processed at the Shipping Sorter.

8.3.1.5                                   Shipping Area

 

The shipping area consists of 40 shipping lanes, two New Store loops and a
Straight/Recirc line. Configured with the Shipping sorter is one barcode
scanner. The scanner in Shipping communicates directly to the RSC and transmits
the barcode data to the SortDirector. Both sides of the cartons are scanned for
the 20 Digit Case Number Barcode. The left hand side is scanned for the divert
directive and the right hand scan is the label verification scan.

The scanners can transmit to the RSC two barcodes separated by an ampersand
(“@”), the first being the right side-read (Case Number), ampersand, then
followed by the left side-read (Shipping Number).

8.3.1.5.1                         Rules for Weight Verification

 

·                  If expected weight of Zero is downloaded by host for the
carton, weight verification is performed and carton is sent to jackpot.

·                  If expected weight for the carton is provided by the host,
then SortDirector consults the weight tolerance table for the expected weight
and computes the upper and lower allowable limits. It then checks, if the
measured weight

119


--------------------------------------------------------------------------------


is within these computed limits, if not the carton is diverted to the QC lane
(only once for this reason).

·                  If there isn’t any “actual” weight associated with the
carton, the carton should be rejected as a Weight Check Failure. This condition
can occur if the weigh station scales/scanners do not transmit the data to
SortDirector via the direct device connection. Additionally, for this condition,
the carton should continue to be rejected until there is an actual weight
available (this is an exception to the QC rule of rejecting cartons only one
time).

Table 4 Shipping Sorter Label Verification Logic

Condition

 

Action

Both strings transmitted by the scanner are the same.

 

The SORTDIRECTOR performs a check of the two strings. The first 20 character
string is compared to the second 20 character string. If they match, a lookup is
performed in the database for the destination for that carton.

The two strings transmitted by the scanner are non-zero and do not match.

 

The carton is directed to the Shipping Sorter Jackpot line for a label-mismatch
anomaly condition

If either the first or second string transmitted by the scanner is non-zero and
the other string is all zero’s (no-read).

 

A lookup is performed in the database for the destination for that carton. It is
then directed to Jackpot.

 

NOTE Sortation logic business rules require that the Label Verification logic
take precedence over the Weight Verification logic. Weight Verification should
only take place once the Label Verification has determined that both labels
match.

The SortDirector looks up the label in its database and verifies the actual
weight (obtained from the LPA weight scales) against the SortDirector’s
configured weight tolerances. If the label is found and is within weight
tolerance the SortDirector directs the RSC to divert the carton to the
designated destination.   If the carton is not within weight tolerance, the
carton will be sorted to the designated weight check failure lane. If the carton
is a no-read the carton will be sorted to the designated no-read line for the
level. If the designated divert is full, the carton will recirculated.

·                  Label verification will take place at shipping.

·                  If a carton is rejected for 0 (zero) weight, the shipping
label must be taken off before re-inducting the carton to the Routing sorter.

NOTE If the carton is rejected at Shipping sorter for Check-Weight-Failure (out
of tolerance), the DIVERTCONFIRM message to WMS must contain the logical
destination of WT, otherwise the WMS will mark the carton as “shipped”.

120


--------------------------------------------------------------------------------


8.3.2                                             Barcode Details

 

Cartons with this pre-applied case number barcode label are expected to be
received at the two (2) Receiving lanes and the Full case lane.

Table 5 Case Barcode Details

Item Description

 

Comments

Barcode Length and format

 

20 Digits Numeric

Information contained in the Barcode

 

Case Number

Barcode Codification Scheme

 

Type 128

Seen by Scanners

 

Receiving Scanners, Primary Sorter, Put Away/SKU Sorter Scanner

 

Figure 29 Pre-applied case number barcode label

[g209122ka43i001.jpg]

Cartons with this pre-applied quantity barcode label are expected to be received
at Receiving lanes.

Table 6 Quantity Barcode Details

Item Description

 

Comments

Barcode Length and format

 

4 Digits Numeric

Information contained in the Barcode

 

Quantity

Barcode Codification Scheme

 

Type 128

Seen by Scanners

 

Receiving Scanners

 

The expected format of the transmitted string from the scanner to SortDirector
is:

CCCCCCCCCCCCCCCCCCCCQQQQLF

Where:

121


--------------------------------------------------------------------------------


CCCCCCCCCCCCCCCCCCCC is the Case Number and QQQQ is 4-digit Quantity (e.g.: 10
qty will be sent as 0010)

And:

LF is Carriage Return and Line Feed

8.3.3                                             Client Workstation Details

 

Dematic configures Terminal Services clients connecting to the server with
access strictly to an instance of the DirectorIT™ user interface shell running
on the server. When the client logs in, the user is restricted only to the
DirectorIT™ application. The user has no access to any system functions and can
neither by design or unintentionally reconfigure or reboot the application
server from his client session. The client is further restricted by the
application login as to what menu options are and are not accessible. Terminal
Service sessions can also be configured for timeout by user. The server would
automatically terminate client sessions that have set idle for X duration.

NOTE Computer workstations and/or related client hardware/software is not
provided by Dematic as part of this project. All client workstations will be
configured and run from The Children’s Place computers.

In order for the client workstations to access the Dematic DirectorIT™ server,
the client computers require Microsoft Operating Systems of either Windows 2000
configured with Terminal Services or Windows XP Professional configured with
Remote Desktop. The client computers must also have network access to the
Dematic DirectorIT™ computer.

8.4                                                       PickDirector Overview

8.4.1                                             Operator Procedure

 

Inbound totes will be delivered to the appropriate put module by the conveyor
system and must be grabbed by the operators of each of the zones for processing.

1.                           An operator logs into the zone using the hand held
scanner and their personal identification barcode.

2.                           The operator scans one of the inbound tote IDs.

a.               If any of the stores that have requirements from that tote, do
not have a store carton assigned the MaxiPick will light with the word FILL. The
operator will scan a new carton and press the OK button of the corresponding
MaxiPick or scan the location barcode. The process is repeated for all the FILL
messages. (The POPULATE ALL barcode can also be used to fill any unassigned
locations prior to inducting and inbound tote. All unassigned locations will be
prompted with FILL

122


--------------------------------------------------------------------------------


messages. The operator scans an outbound carton and presses the OK button on the
MaxiPick or scans the location barcode to marry the carton.)

b.              PickDirector then lights the appropriate lights/quantities for
each store location in the zone that must be filled from this inbound tote.

c.               PickDirector also displays the tote ID and total number of
stores requiring puts on each BayDisplay in the zone.

d.              If the inbound tote has no work in the zone an appropriate
message will be displayed to instruct the operator to pass the tote to a zone
that has work.

3.                           The operator picks the product from the tote and
places the specified amount in one of the store cartons with a lit MaxiPick. The
operator informs PickDirector that the fill is complete by one of the following
methods:

a.               NORMAL: Pressing the “OK” button to indicate that the put is
complete and the store carton is not full.

b.              NEW CARTON WITH PARTIAL PUT: Decrementing the quantity and
pressing the “Action” button, followed by the “OK” button to indicate that the
tote is full, but all puts for the store from the inbound tote could not fit
into the outbound carton (another carton is needed). NCAR will be displayed on
the MaxiPick for a brief moment to indicate that a new carton is needed.

1)  PickDirector turns off all the lights in the zone and waits for the operator
to push out the full store carton.

2)  The operator will be directed to scan a new carton ID and place it in the
store slot.

3)  PickDirector lights any remaining quantity for the store that could not be
put into the previous carton. Any other stores requiring puts from that tote
will also relight.

e.               SHORT: Supervisor approval is required to perform a short. In
the event there are not enough products to fill the requirement an operator must
inform a supervisor. The supervisor decrements the quantity on the MaxiPick to
the quantity put and then scans a special ‘Short’ barcode to indicate that there
are not enough products to complete the put operation.

4)              PickDirector extinguishes all lights in the zone and shorts the
requirements for each store.

4.                           The operator continues step 3 until all store puts
are complete for the inbound tote.

a.               PickDirector will display the word “COMPLETE” if the inbound
tote is supposed to be empty, otherwise PickDirector will display the word
“PASS” to the next zone.

123


--------------------------------------------------------------------------------


5.                           The operator passes the inbound tote to the next
zone if instructed to “PASS”. If the tote is empty and “COMPLETE” is displayed
the operator will handle the tote appropriately.

6.                           The operator continues at step 2 until all inbound
totes have been processed.

7.                           The operator can close outbound store cartons by
one of the following methods.

a.               The operator can swap the carton when it becomes full by using
the New Carton process outlined above (NCAR). This method is probably preferred
if the operator want to perform a partial put. If the quantity required is 5,
but only 3 will fit in the box, using the NCAR method the operator can decrement
to quantity to 3, swap the container, and put the remaining 2 in the next
carton. OR

b.              The operator can swap the carton when it becomes full by
scanning the location barcode, pushing out the full carton, and scanning a new
carton. No partial put can be done.

c.               The operator can scan the “Close All” barcode. This will light
all the store locations with CLOS even if they have remaining requirements. The
operator can close all locations or can choose specific locations, confirming
each action by pressing the “OK” button on the MaxiPick. If the operator only
chooses to close specific locations the “End Operation” barcode can be scanned
to exit the function.

NOTE At any time during the put process, the put operator may suspend the
operation by scanning the “Suspend” barcode. The delivery tote may once again be
scanned to resume the put process for those items that have not been completed.

8.4.1.1                                   Reconfirm Last Put

 

At any time after a put has been made to a given location, but prior to the next
SKU being put at the same location, an operator can relight the last put
quantity simply by pressing the OK button. This procedure would be invoked when
an operator needs to re-verify a put quantity after it has already been
acknowledged at the pick face by pushing the “OK” button.

8.4.1.2                                   Audit Last Put in Zone

 

At any time after the last tote has been processed in a zone, but prior to the
next tote being inducted in the zone, and operator can audit the last tote. The
operator scans the “Audit Last Order” barcode and all locations that had puts
from the previous tote will relight with the quantity to be put. Operators can
then verify the contents of the outbound containers against the re-lit
quantities. No changes can be made to the quantities confirmed to PickDirector.
Operators can add or remove items from outbound cartons, but the quantity
confirmed to PickDirector will not be updated. Once the operator is satisfied
with the audit

124


--------------------------------------------------------------------------------


they scan the “Cancel” barcode to exit the function. To continue operations the
operator scans the next inbound tote.

NOTE  While auditing, an operator may find more of a SKU in an outbound
container than is lit on the MaxiPick. This product would have been put from a
different inbound container than the one being audited.

8.4.1.3                                   Zone Changing via Scanner

During operation an operator may decide to increase or decrease the size of
their zone depending on workload. The operator can adjust the size of their zone
by scanning a “1 Zone”, “2 Zone”, or “3 Zone” barcode. The zones will
automatically resize to a predetermined configuration per aisle. In order to use
this functionality, neighboring zones must be logged out.

8.4.2                                             Email Notification

System Hardware will be configured to automatically email notifications when
specific conditions warrant. Conditions include devices not online and shorted
orders. It is required that the email system supports Simple Mail Transfer
Protocol (SMTP) to accommodate this customization.

8.4.3                                             Barcodes

The following barcodes are required to commission, test and operate the system
after Go Live.

All input barcodes must be alphanumeric, five characters in length and begin
with ‘C’. The following are codes for the operations listed:

Operation

 

Code

Operator Login

 

Any Value

Operator Log Out

 

C1001

Suspend

 

C1003

Cancel Operation

 

C1191

End Operation

 

C1195

Populate All

 

C2022

Close All

 

C2030

Short

 

C2012

Audit Last Tote in Zone

 

C2041

Carton at Location

 

C2040

 

125


--------------------------------------------------------------------------------


8.4.4                                             Quality Assurance

As totes are routed out of the put module, a random number of the totes
determined by the host will be routed to an audit divert. If desired a client
workstation provided by The Children’s Place can be used to query the contents
of any outbound shipping container. The query will display both the required and
actual quantity of each SKU in the container as well as the date and time of
when the SKU was put and the operator logged into the zone at the time each SKU
was put.

Query input to the tote lookup screen can either by the keyboard or by a
keyboard wedge scanner. No changes can be made to the query results.

8.4.5                                             Client Access

For client access System Hardware supports the use of Microsoft Terminal
Services. The base System Hardware install allows for 2 simultaneous client
connections.

Any windows client can be set up to access the System Hardware user interface by
using the terminal services portal. This includes hard network connected
workstations as well as RF connected windows based PDA type devices and tablet
PCs. For RF connected devices, a tablet PC is better suited for display of the
System Hardware GUI   Though there is nothing prohibiting the running of the
System Hardware GUI on a PDA size display, sliding and scrolling of the screens
may be required to access all of the available screen data and controls.

It is the responsibility of The Children’s Place to provide any System Hardware
client hardware.

8.4.6                                             Database Access

System Hardware uses MSSQL for its underlying database. Read only access to the
PickDirector database will be granted to The Children’s Place. It is the
responsibility of The Children’s Place personnel to familiarize themselves with
the System Hardware Database table and index structure in order to create custom
SQL database queries. Dematic is not responsible for any performance degradation
of the system due to the influence of The Children’s Place generated query
against the System Hardware database.

126


--------------------------------------------------------------------------------


8.5                                                       Project Parameters

8.5.1                                             LAN Requirements

Each computer and each device requires a unique The Children’s Place supplied IP
address. The LAN utilizes the TCP/IP protocol running on Category 5E (or above)
network cabling according to ANSI/EIA/TIA and NFPA-70 standards. The Children’s
Place is to provide all LAN drops and test each drop for all of the normal
parameters, including DC loop resistance, continuity, length, attenuation,
near-end cross-talk (NEXT), return loss, equal level far-end cross-talk
(ELFEXT), propagation delay/delay skew, attenuation to cross-talk ratio (ACR),
etc. The interface point is the media interface on the end of the Ethernet
cabling with a CAT5E or better connector. This connection point must be within
3’-0” of the usage point.

8.5.1.1                                   Network Isolation

The Dematic network must be isolated from The Children’s Place business network
in order to provide security and manage network traffic effectively.

Dematic recommends that each device be connected to a separate port on an
Ethernet switch, so as to isolate collision domains and maximize system
performance. Please refer to the Computer Architecture diagram. Isolation is
achieved by creating a separate LAN for the Dematic supplied systems. In this
example, each of the Dematic supplied servers (primary and backup) is equipped
with two NICs. One of the NICs is connected to LAN A (The Children’s Place
business network), and the other is connected to LAN B (Isolated LAN for Dematic
systems). This arrangement disallows any traffic from LAN A to be broadcast on
LAN B, and visa versa. Note that isolation of one network from the other may be
accomplished by utilizing a VLAN capable switch or switches.

With this arrangement, all The Children’s Place network traffic is blocked
except what is explicitly permitted to/from the Dematic provided servers, i.e.
host downloads/uploads.

Implementing systems without isolation such as the method described above
compromises the warranty, and does not allow Dematic to control/limit the
congestion on its network segment. The added congestion and security risk may
interfere with the system design, impeding the operation of the system and
Dematic’ ability to effectively support the system as designed.

Ultimately, The Children’s Place is to be responsible for network isolation as
outlined above.

127


--------------------------------------------------------------------------------


8.5.1.2                                   Network Security

The Children’s Place is responsible for managing all network security in terms
of prevention, detection, and response.

Network security may include (but is not limited to): physical security, packet
screening; vulnerabilities; firewalls; authentication; authorization, and other
security issues that may potentially impose risks or threats.

8.5.1.3                                   Service Packs and Antivirus Protection

Operating systems running on Dematic supplied computers contain the most recent
service packs available at the time of software development. Dematic supplied
servers and computers also include antivirus software. The antivirus software is
up to date and actively running on the computer at the inception of
installation. After inception, there are no additional service packs or
antivirus patches installed, unless specifically arranged by mutual agreement
between The Children’s Place and Dematic.

The warranty provided by Dematic for the installed computer/software system does
not apply to any failure that may be caused by vulnerabilities in the operating
system, nor does the warranty apply to any attack on the system due to a virus,
worm, or other intrusion.

Ultimately, The Children’s Place is responsible for service packs and antivirus
protection.

128


--------------------------------------------------------------------------------


8.5.2               Grounding and Bonding of Computer and Communications
Equipment

Lightening strikes, electrical power faults, and other transients can cause
serious damage to computer and telecommunications equipment if ground loops
exist and proper grounding and bonding rules are not applied.

8.5.2.1            Grounding and Bonding Defined

“Grounding” refers to electrically connecting equipment to the earth via the
electrical service ground, ground rods, and/or other methods. “Bonding” refers
to the equalization of ground points between two or more points – such as
between two pieces of equipment, or between a particular piece of equipment and
the building’s steel structure.

8.5.2.2            Electrical Grounding vs. Computer Equipment Grounding/Bonding

The purpose of grounding in power systems is to protect people and equipment,
while the purpose of grounding and bonding in computer systems is to protect not
only people and equipment, but also delicate signals in high speed
communications. Each of these systems has specific requirements. Both systems
must be installed acceptably and functioning properly, in accordance with
national and local electrical codes and also ANSI/TIA/EIA 602 codes and
standards. The appropriate ground bus blocks, bonding conductors, connectors,
etc. in and between all Dematic supplied racks, enclosures, cabinets, and
equipment where communications between subsystems takes place must be installed.

8.5.2.3            Principles Behind Communications Bonding

The majority of distribution center building structures today already have low
overall impedance and a lightning protection system to safely conduct direct
lightning strikes to ground. However, due to ground loops, significant
differences in ground potentials can exist throughout a building during
electrical transients. Additional bonding conductors are an effective way to
improve marginal situations, especially in buildings that lack an effective
overall bonded structure.

A ground loop creates a current across conductors when a difference in potential
exists between two grounded points. An example would be two ground points in two
separate buildings connected by the same data line. In this scenario, there is a
difference in voltage potential between the two points. Current flows through
the cable from the higher voltage to the lower voltage. If the voltage potential
is large enough, the equipment is not able to handle the excess voltage and one
or more parts may be damaged, sometimes severely. Ground loops cannot be tested.
Unfortunately, it cannot be known that they exist until a vital component fails.

129


--------------------------------------------------------------------------------


If continuous structural steel already exists nearby along the same path, there
may be little actual improvement. But even in this case, a certain assurance is
gained by having explicit bonding conductors that can be verified by inspection.

Building Industry Consulting Services International (BICSI®) outlines three of
the most important scientific principles behind communications bonding
conductors. They are as follows:

1.               Equalization: Potentials between different ground points are
very dependent on the impedance between them. Ground equalization improves
because the additional bonding lowers the impedance between different ground
points. The shortest and most direct path using large conductors provides low
impedance (both resistive and inductive). Multiple conductors or wide strips
provide even lower impedance.

2.               Diversion: Because the bonding conductor follow the
communications cable and is directly connected to system grounds at each end,
electrical transients that are forced down the cable path may be diverted
(carried) by the bonding conductor and less likely to influence the
communications conductors.

3.               Coupling: The closer the bonding conductor is to the
communications cable, the greater the mutual electromagnetic coupling. During
electrical transients, this coupling tends to partially cancel the transient
when it reaches the communications equipment at the end.

Each of these three effects is achieved in varying degrees, depending on a wide
range of factors. It is often difficult to predict or measure specific results,
but any combination of all three is usually beneficial to computer and
communications equipment.

Plainly, the only guard against equipment failure due to lightening strikes and
power faults is prevention.

8.5.3               Example - Grounding and Bonding of Dematic Systems

The following Figure is a basic sketch of a properly grounded and bonded
sortation system. In this scenario, the sortation system consists of a computer
rack (or environmental enclosure) and a Dematic RapidSORT Controller (RSC). This
concept may be applied to many other applications wherever computer and/or
communications equipment chassis, enclosures, and cabinets are involved.

130


--------------------------------------------------------------------------------


Figure 30                Sketch of Grounding and Bonding of Computer
Rack/Enclosure and RSC

[g209122ka45i001.jpg]

8.5.3.1            Responsibilities

8.5.3.1.1          The Children’s Place’s Responsibilities

·                  Ensure the integrity of the electrical service ground. This
may require the services of a licensed electrician and may involve testing.

·                  Ensure appropriate grounding and lightening protection for
telecommunications circuits (phone lines), network infrastructure, and serial
communications systems in accordance with ANSI/TIA/EIA 602 standards.

·                  Specifically, bond all pertinent cabinets, racks, and
equipment to the grounding electrode system (equipment to electrical service
ground, equipment to structural steel, and equipment to equipment) utilizing the
appropriate bus bars, approved connectors, and #6 AWG copper stranded cable
(wire jacket must be green in color).

·                  Note: Direct attachment to the closest point in the
building’s electrical service grounding electrode system is preferred because
the communications systems are powered from that service and

131


--------------------------------------------------------------------------------


communications cabling and power cabling must be effectively equalized (Ref.:
NEC 80-40).

·                  Clean all pertinent copper and copper alloy connections
(bolt/crimp connectors, clamps, or lugs), and coat with antioxidant prior to
connection.

8.5.3.1.2          Dematic Responsibilities

·                  Provide proper grounding bars and lugs in all Dematic
supplied racks, enclosures, and/or cabinets.

·                  Assess the site for proper grounding and bonding of all
equipment during the commissioning period and prior to system acceptance.

8.5.3.2            Grounding and Bonding References

Following is a list of pertinent topics and their associated references. Copies
of the National Electrical Code (NEC) code book and information on other
standards may be obtained locally at any electrical supply house in most U.S.
cities):

·                  Lightening Protection System (ANSI/NFPA 780)

·                  Grounding Electrode system (NEC Article 250 Part H, NEC
350-54, & NEC 250-71b)

·                  Electrical Bonding and Grounding (NEC 250)

·                  Electrical Power Protection (NEC, Chapter 2)

·                  Communications Bonding and Grounding (ANSI/NFPA 780, NEC 250,
NEC 800-40, and
ANSI/TIA/EIA-607)

·                  Telecommunications Circuit Protectors (NEC 800C, UL 497)

·                  Specific Equipment Grounding (NEC 250-45, NEC 250-59)

132


--------------------------------------------------------------------------------


9                      Proposal Specifications

9.1                  General

1.               This Proposal is presented as a total package and, with the
exception of any proposed options, must be purchased as such.

2.               Dematic in no event shall be liable for incidental or
consequential damages (including loss of profits).

3.               The Children’s Place will approve and return Dematic’s approval
documents within a reasonable time such that the project schedule can be
maintained without delay.

4.               The concept, design, and drawings for standard and specially
fabricated or modified equipment will remain the property of Dematic. Dematic
will provide assembly level drawings, including a bill of material, for
specially fabricated equipment and Dematic’s standard service/parts manual pages
for standard equipment. Detail drawings of weldments, sub-assemblies or
individual components are proprietary and will not be provided.

5.               Only those items listed in the specific equipment lists in this
Proposal will be provided. All other items are presumed to be provided by The
Children’s Place.

6.               A recommended spare parts list for the equipment under this
Proposal will be furnished to The Children’s Place prior to Commissioning. This
will allow The Children’s Place to select and purchase spare parts early enough
for the spare parts to be on-site for the commissioning process. This spare
parts list will include:

a.               Item Number

b.              Item Description

c.               Manufacturer

d.              Part Number

e.               Price

f.                 Recommended Inventory Quantity

7.               Unless otherwise noted, Dematic has priced this project with
the intent to utilize The Children’s Place’s purchased spare parts on an as
needed basis during the commissioning phase. Dematic will document all spare
parts consumed, and will replenish these parts as quickly as possible.

8.           CAD Drawings are included in this Proposal.

133


--------------------------------------------------------------------------------


9.               This Proposal does include travel to the site by the Dematic
Software Engineers. The software portion of the project is expected to be
performed in-house and commissioned by way of modem.

10.         Dematic will provide Maintenance and Operation documentation for the
equipment installed by Dematic under this Proposal.

11.         Full service maintenance of equipment, commencing with the operation
of a portion or all of the equipment, is not included in this Proposal but can
be quoted separately.

12.         Only those work stations, catwalks, platforms, or crossovers
specified in this Proposal are included.

13.         Fork truck barriers to protect the equipment from damage are not
included in this Proposal.

14.         This Proposal includes only those interfaces with other equipment
specifically noted.

9.2                  The Children’s Place Deliverables

The Children’s Place is responsible for the following:

1.               Immediate availability of a Project Engineer / Manager
authorized to represent The Children’s Place, such that the project schedule may
be maintained through the duration of the project.

2.               All necessary federal, state, and local government licenses,
taxes, permits, and fees as may be required. If required, The Children’s Place
is responsible for the costs associated with Dematic obtaining the PE stamp of
approval.

3.               Ample product for system testing during the installation,
commissioning, and testing periods. The Children’s Place will have the equipment
and Personnel available, as required, to handle the loading and off-loading of
product to the conveyor system. Also, The Children’s Place will have fork trucks
and Personnel available, as required, to bring product from its final
destination back to its loading point during the installation testing phase.

NOTE   A large quantity of product may be necessary, based upon the final system
design, system rate, accessibility, etc.

4.               Staging of all loads prior to testing which is to include
product labeling (machine and/or human-readable).

5.               Unique barcode ID’s for all totes and cartons.

6.               Training classrooms.

7.               Secure storage for backup media.

134


--------------------------------------------------------------------------------


10                   Safety

10.1                Mutual Commitment to Safety

Dematic and The Children’s Place recognize that accidents can be reduced by
following safe practices in the design, construction, installation, operation,
and maintenance of the equipment. Therefore, in a mutual effort to minimize the
possibility of accidents, Dematic and The Children’s Place agree as follows:

1.                           Dematic furnished equipment will be designed,
manufactured, and installed under the guidance of the appropriate ANSI/ASME
Standards. Likewise, The Children’s Place will apply appropriate ANSI/ASME
Standards as they incorporate user instructions into their operations, and will
enforce these operating standards and instructions. In particular, The
Children’s Place will place into standard operating procedure those instructions
contained within the Dematic supplied Conveyor Safety Guidelines Form Number
5100 (9/02).

2.                           When Dematic provides on-site installation
services, Dematic will provide operational and maintenance instructions and
training prior to the completion of Commissioning. The Children’s Place will
provide the appropriate Operational and Maintenance Personnel for such
instructions and training. The Children’s Place will retain a record of
attendees.

3.                           Dematic will provide written instructions relating
to the safe use of the equipment. These materials will include such items as
manuals, safety instructions, posters, user instructions, etc. The Children’s
Place will make such instructions available on a continuous basis to its
Operational and Maintenance Personnel.

4.                           The Children’s Place will periodically conduct
safety programs, as required, to keep its Operational and Maintenance Personnel,
including new hires, constantly knowledgeable with respect to the safe use of
the equipment.

5.                           The Children’s Place will maintain a dress code
which requires all Personnel around the equipment to wear hair protection (or
short hair), snug fitting clothes and heavy duty work shoes. The wearing of
tennis shoes, baggy cuffs, neckties, jewelry and similar apparel will not be
permitted. Hard hats will be worn where Personnel could be subjected to injury
because of obstructions or falling objects.

6.                           The Children’s Place will provide man lifts,
platforms or similar devices for the safe maintenance servicing of elevated
equipment where catwalks, platforms or similar means of access are not provided.

135


--------------------------------------------------------------------------------


10.2                OSHA Lockout / Tagout Rules

NOTE  An important note to The Children’s Place.

On August 28, 1989, the U.S. Department of Labor amended the Occupational Safety
and Health Standards to incorporate lockout / tagout requirements. This standard
applies to most employers and covers, among other things, “the servicing and
maintenance of machines and equipment in which the unexpected energization or
start-up of the machines or equipment...could cause injury to employee.” The
standard states that servicing and maintenance covers various workplace
activities including “lubrication, cleaning or un-jamming of machines or
equipment...where the employee may be exposed to the unexpected energization or
start-up of the equipment.....”

In Dematic’s opinion, this standard applies to most workplaces utilizing powered
conveyor. Dematic is bringing this to the attention of The Children’s Place in
the event The Children’s Place is not aware of the standard. Dematic urges The
Children’s Place to review the applicability and requirements of the standard
with respect to The Children’s Place’s facilities. In general, the standard
requires employers to establish an ongoing program of control procedures and
employee training (regardless of training provided by the equipment vendor at
the time of sale) to ensure that equipment is rendered inoperative before any
servicing or maintenance is performed.

The referenced standard (as may be amended) can be found at 29 CFR Part 1910,
Section 1910.147; it was published in the Federal Register, Volume 54, No. 169
on September 1, 1989. Also, copies may be requested from the Dematic Contracts
Administration Department. This and other pertinent OSHA safety standards may be
found at WWW.osha.gov.

136


--------------------------------------------------------------------------------


11                   Service Support

Dematic offers a complete range of services to meet The Children’s Place’s needs
- from Emergency Service to comprehensive Resident Maintenance Programs. Service
options are also available within each service support offering, to tailor the
product to best meet The Children’s Place’s specific needs. Material handling
system services are one of Dematic’s most important core competencies and have
been for decades. This extensive background enables Dematic to provide the
highest quality services at competitive prices.

Dematic includes basic service and support as part of every system it sells and
installs. These services are designed to make the beginning stages of system
start-up and operation simple and efficient for The Children’s Place. The
Dematic Service and Support group can help The Children’s Place by answering
technical questions, providing training for Operators and Maintenance Staff, and
by helping The Children’s Place ensure that the Material Handling system is
being properly maintained. The services included with a new Dematic material
handling system are:

·                              Initial Spare Parts Set-up

·                              Initial Operator and Maintenance Training

·                              Technical Documentation and E-Manuals

·                              1 Year of 24/7 Technical Phone Support

·                              1 Year Technical Phone Support Monthly Call Log

·                              1 Year Technical Phone Support Annual Call
Analysis Report

·                              16 Hours of On-site Engineering Support during
the 1-year Warranty Period (Can be used for Launch Support, Preventive
Maintenance, Assessments, or Training.)

137


--------------------------------------------------------------------------------


11.1                Additional Optional Services Available from Dematic

The programs outlined below can be offered as options to the base system.

11.1.1             Extended Technical Phone Support

Technical Phone Support is available 24 hours a day, 7 days a week and is a
critical support service available from Dematic. The Dematic support desk, also
known as the Uptime Center, is staffed by qualified Dematic Personnel, not call
center operators. These Engineers are knowledgeable experts in the fields of
mechanical, electrical, and software applications as they apply to Dematic
integrated systems. They have comprehensive knowledge of material handling
systems and access to The Children’s Place’s Material Handling system CAD
drawings and Operation and Maintenance manuals. This allows Dematic to
troubleshoot a wide variety of problems over the phone (over 95% of issues are
resolved by phone annually).

NOTE  During the original warranty period, Dematic’s Technical Telephone Support
(1-800-530-9153) is available 24 hours per day, 7 days per week, at no charge.
After the warranty period expires this same high quality support can be
continued through a separate support agreement.

11.1.2             Spare and Replacement Parts

To keep Material Handling Systems operating at peak efficiency it is important
to replace worn parts with high quality replacements. Dematic uses only
top-of-the-line parts. Each part must meet or surpass a series of critical
performance standards. With high-quality Dematic replacement parts installed,
The Children’s Place should realize longer equipment life, optimized uptime,
greater efficiency, maximum productivity, and lower overall life-cycle cost.

Dematic stocks more than 25,000 spare parts in its world-class distribution
center, with same-day shipping on most parts. Customers can order parts by
phone, fax, EDI or online, 24 hours a day, 7 days a week.

11.1.3             Remote System Monitoring

Remote System Monitoring is a proactive and predictive maintenance program where
Dematic Engineers periodically monitor The Children’s Place’s system operating
characteristics from a remote location and review error reports using
sophisticated visualization software.

If any deviations are detected, Dematic will contact The Children’s Place so
that corrective action can be taken. If issues, trends or potential problems are
becoming evident, Dematic will proactively alert The Children’s Place so that

138


--------------------------------------------------------------------------------


corrective measures can be taken to avoid serious problems that could affect
system uptime and performance.

Dematic will review error logs and faults such as photoeye malfunctions, servo
belt errors, scale and scanner issues, and product “no reads”. Dematic will then
suggest a course of action to help remedy the problem to avoid future
occurrences. Remote System Monitoring also allows us to more accurately analyze
system data and measure overall system performance using a variety of KPIs (Key
Performance Indicators).

11.1.4             Preventive Maintenance

Correctly performed routine Preventive Maintenance (PM) has been proven to
maximize system life, significantly reduce total maintenance costs and
dramatically increase system uptime. This program helps provides
Return-on-Investment for The Children’s Place’s maintenance dollars by balancing
the cost of preventive maintenance against the cost of unscheduled repairs and
downtime.

When performing preventive maintenance, Dematic Technicians follow a detailed
checklist of tasks specific to each equipment type. Components are inspected,
tested, lubricated or adjusted to help ensure quality performance. Any equipment
found in need of repair or replacement parts is identified and included in a
summary report.

Preventive Maintenance work is scheduled at set intervals throughout the year
and at a pre-determined cost. It is completed by Dematic Technicians who are
specifically trained to keep The Children’s Place’s system in top mechanical and
electrical condition. PM programs are scheduled ahead of time, and since the
cost is fixed it is easy to fit into The Children’s Place’s maintenance budget.

11.1.5             Emergency Service

Dematic maintains a staff of Service Personnel who are on-call 24 hours a day, 7
days a week. These professionals are highly skilled at solving mechanical,
electrical and software problems, and are strategically located across the
country. Dematic Service Personnel are equipped with service vehicles and the
tools and equipment necessary to diagnose any The Children’s Place problems
quickly and make repairs efficiently. This helps ensure that The Children’s
Place’s system is back online with minimal downtime.

11.1.6             On-Site Support

The On-Site Support service program at Dematic provides a team of trained
Mechanical and/or Electrical Technicians at The Children’s Place’s site –
usually on a short-term basis – to perform specific technical maintenance or
training activities. On-Site Support Technicians can help during system launch,
a major

139


--------------------------------------------------------------------------------


system overhaul, or to help The Children’s Place establish a site-specific
maintenance program. This team of skilled professionals provides technical
support, preventive, corrective, and emergency maintenance, and general
troubleshooting, as needed, on a daily basis.

Since these individuals are fully trained experts in Dematic systems, they can
also provide hands-on training to The Children’s Place operational staff to help
ensure peak system performance. The Children’s Place staff is given the
opportunity to observe and participate in the regular maintenance of the The
Children’s Place system. Dematic Technicians can also assist The Children’s
Place staff in periods of special need, such as emergency shutdown and start-up.

Team size and composition can be tailored to meet The Children’s Place’s
specific maintenance and budget objectives. This customized program helps create
superior support and exceptional system reliability.

11.1.7                                      Customer Training

Properly trained Maintenance and Operational staff members are a key factor in
maintaining optimum system performance. Training programs are available as
individually tailored, on-site classroom and equipment instruction taught by the
company that designed and engineered The Children’s Place’s individual system.

Dematic’s training approach is different from other companies in that it
integrates individual performance into The Children’s Place’s business goals.
The training goes beyond demonstrations in starting, stopping, and maintaining
equipment. It goes beyond tightening a belt, adjusting a drive chain or
replacing a pulley and looks at the full system. Dematic reviews product flow
and explains how system performance affects productivity which, in turn, affects
The Children’s Place’s internal customers, both upstream and downstream. It
places emphasis on how The Children’s Place’s material handling system
profoundly impacts its business. Dematic training systems are based on these
principles:

·                  Business goals, such as increased system uptime, reduced
costs, and improved productivity, are reviewed to help ensure that each staff
person clearly understands his/her role and how their job affects the end-result

·                  Learning is tightly linked to desired business outcomes

·                  Each person has numerous opportunities to participate in
exercises and hands-on activities

11.1.8                                      Resident Maintenance Programs

Resident Maintenance Programs provide for The Children’s Place to contract with
Dematic for custom, on-site maintenance services for The Children’s Place’s
system. This program provides for optimization of The Children’s Place’s system

140


--------------------------------------------------------------------------------


by weighing preventive maintenance costs against the cost of unscheduled repairs
and downtime. A team of professional Dematic Technicians will work full-time at
The Children’s Place’s site to provide mechanical and electrical system support.
This support can be geared for preventive, predictive, corrective, and emergency
maintenance, as well as troubleshooting on a regular basis.

The number of employees, number of hours worked, job requirements, and
scheduling will be tailored to meet The Children’s Place’s requirements.
Resident Technicians can be provided for work in accordance with The Children’s
Place’s scheduling. The contract can be designed to provide any level of
operations or maintenance that The Children’s Place needs to meet its
operational objectives.

Resident Maintenance professionals can be provided to operate equipment, provide
routine, corrective, or emergency maintenance as needed, and to troubleshoot The
Children’s Place’s system as necessary. They can also be provided to help
monitor and maintain material flow throughout the system, and help to ensure
that productivity goals are met.

Dematic’s Resident Maintenance Teams provide the best Material Handling contract
maintenance services available today. They possess the knowledge, experience,
maintenance procedures, tools, and equipment needed to help give The Children’s
Place’s operation a competitive advantage. Dematic aligns its maintenance
practices with The Children’s Place’s business goals. This means Dematic tracks
and measures all maintenance costs including labor, down time, and spare parts
usage to help improve throughput and efficiency while helping lower the total
cost of operation.

11.1.9                                      Extended Warranties

Dematic offers a variety of extended warranty programs that extend a new system
warranty in yearly increments for parts and/or labor. Extended warranties can be
limited to parts replacement only or can be custom tailored to meet the specific
needs of The Children’s Place’s operation such as seasonal coverage or hostile
environment coverage.

141


--------------------------------------------------------------------------------


12           System Pricing

12.1        Base System

The following prices are provided for the Hardware and Engineering Services as
described in Dematic Proposal 103522. The prices and the acceptance of this
Agreement by Dematic are contingent upon performing the work under Proposal
103522 in conjunction with the Dematic Proposal Number 104846 dated
2006-September-27 and execution by The Children’s Place of the Agreement for
Dematic Proposal Number 104846 dated 2006-September-27.

The price for the performance of Dematic work described in this Proposal is as
follows:

Base System Price

Total

 

$11,809,725

 

 

12.2        Pricing Notes

Above pricing does not include building permits, installation permits, or other
project permits or fees. All permits and fees are the responsibility of The
Children’s Place.

All options are priced to be purchased with the Base System.

Above pricing does not include any sales, use, excise, or similar taxes - these
are the responsibility of The Children’s Place. If The Children’s Place is tax
exempt, an appropriate tax exemption certificate must be provided within 60 days
of order.

Notwithstanding any of the above, within thirty (30) days of signing the
Agreement the Purchaser shall have the right to terminate the Agreement upon
written notice to Dematic. In the event of such termination, Purchaser shall pay
Dematic the reasonable value of the equipment and services already provided to
Purchaser.

All prices are in U.S. dollars.

NOTE  Commodity Pricing Fluctuations – The metals (steel, aluminum, and copper)
to be provided for this project were priced at rates in effect as of the date of
this Proposal. Because of the volatility of market prices, any changes in the
prices for these commodities from the date of this Proposal to the date on which
Dematic ships the equipment, will be charged at “price in effect” on the date of
shipment to the installation site. Price adjustments shall be made based upon

142


--------------------------------------------------------------------------------


the changes in the following published price indicators: (1) Steel – Nucor
Steel’s price list and surcharges, (2) Aluminum – London Metal Exchange, (3)
Copper – London Metal Exchange, which may result in an added charge or credit to
The Children’s Place.

12.3        Delivery and Shipping Terms

Delivery and Shipping Terms for the equipment shall be: F.O.B. Destination,
Freight Prepay and Add.

12.4        Export Laws and Regulations

The Children’s Place acknowledges that Dematic is required to comply with
applicable export laws and regulations relating to the sale, exportation,
transfer, assignment, disposal and usage of the work/equipment/services provided
under the Contract, including any export license requirements. The Children’s
Place agrees that such work/equipment/services shall not at any time directly or
indirectly be used, exported, sold, transferred, assigned or otherwise disposed
of in a manner which will result in non-compliance with such applicable export
laws and regulations. It shall be a condition of the continuing performance by
Dematic of its obligations hereunder that compliance with such export laws and
regulations be maintained at all times.

The Children’s Place agrees to indemnify and hold Dematic harmless from any and
all costs, liabilities, penalties, sanctions and fines related to non-compliance
with applicable export laws and regulations that are caused by The Children’s
Place’s negligent actions.

12.5        Payment Terms

Dematic agrees to submit invoices and The Children’s Place agrees to pay
invoices in accordance with the invoice and payment schedule shown below. All
payments shall be made payable net 30 days from invoice date, at the address
indicated on the Dematic invoice.

A late payment charge of five one-hundredths of one percent (.05) per day (18
percent annum, based upon a 360-day year) will be added to any amount not
received by Dematic on or before the invoice payment date indicated on the
payment schedule. Where this rate exceeds a maximum rate permitted by applicable
law, the permissible rate will apply.

If this Agreement provides for Dematic to install the Equipment, the final
invoice, per the invoice and payment schedule, may be held by The Children’s
Place as retainer. The Children’s Place will pay the retainer (final invoice)
amount within thirty (30) days after Dematic completion of Installation
Commissioning. However, should there be a dispute about the completion of the
Installation

143


--------------------------------------------------------------------------------


Commissioning, then The Children’s Place shall inform Dematic of any claimed
defects in the Equipment and the amount of any retainer necessary to correct
claimed defects will be mutually determined. The Children’s Place will then pay
the final invoice less the determined amount. The Children’s Place will pay the
remaining retainer upon correction by Dematic of any defects in the Equipment as
mutually determined.

Upon contract ratification, the following payment terms apply:

Item

 

Payment Terms

 

Time Frame

1

 

Twenty percent of the total project price as a down
payment less any previous payments made

 

Upon execution of
contract.

2

 

Monthly progress payments. (Progress payments
and down payment will not exceed 50% of the
contract value prior to February 1, 2007.)

 

Net thirty days.

3

 

Five percent retainer

 

Thirty days after system
acceptance.

 

12.6        Commercial Terms

This Proposal is based on General Terms and Conditions - Exhibit A. Dematic’s
price is based on our standard practices, equipment, Terms and Conditions, and
warranty.

144


--------------------------------------------------------------------------------


13           Sales Agreement

This Sales Agreement, (hereinafter referred to as “Agreement”), made by and
between The Children’s Place Services Company, LLC, 915 Secaucus Road, Secaucus,
New Jersey 07094, (hereinafter referred to as “The Children’s Place”) and
Dematic Corp., with headquarters located at 507 Plymouth Avenue, N.E., Grand
Rapids, Michigan, 49505, (hereinafter referred to as “Dematic”), constitutes the
Agreement of the parties as follows:

1.   Dematic agrees to sell to The Children’s Place and The Children’s Place
agrees to purchase from Dematic, the equipment and services described in Dematic
Proposal Number 103522, dated 2006-September-27, Sections 1 through 13, for the
price set forth in the Proposal and on the General Terms and Conditions –
Exhibit A.

2.   This Agreement constitutes the entire agreement between the parties and no
oral or other representation shall prevail, notwithstanding any other terms and
conditions of any order submitted by The Children’s Place. Any changes,
modifications, or additions to this Agreement are binding and enforceable only
if made in writing and signed by both parties.

Approved and Executed By:

The Children’s Place Services
Company, LLC

 

Dematic Corp.

 

 

 

/s/ Sal Pepitone

 

 

Signature

 

Signature

 

 

 

Sal Pepitone

 

 

Name (please print)

 

Name (please print)

 

 

 

VP of Logistics

 

 

Title

 

Title

 

 

 

9-29-06

 

 

Date

 

Date

 

145


--------------------------------------------------------------------------------


13.1        General Terms and Conditions – Exhibit A

The Dematic Corp. (“Dematic”) Proposal and Sales Agreement specifically
incorporate the following General Terms and Conditions. Collectively the
Proposal, Sales Agreement, and these General Terms and Conditions are referred
to herein as the “Agreement” between Dematic and The Children’s Place.

146


--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS

 

Exhibit A

 

 

 

The following General Terms and Conditions shall apply to any resulting order
between Dematic Corp. (hereinafter referred to as “Dematic”) and Purchaser.

1.             TAXES: Unless otherwise indicated, the price does not include any
sales, use, excise, or similar taxes, and Purchaser shall be responsible for all
such taxes, whether or not invoiced by Dematic. If taxes are included as part of
the price and the rate or base of the tax is increased or decreased, Purchaser
will pay any increased taxes, and Dematic will give credit for any tax decrease.
Absent written agreement to the contrary, Dematic will pay the tax and be
reimbursed by the Purchaser.

In the event Purchaser is exempt from such taxes or should Purchaser elect to
pay such taxes directly to the taxing authority, then within 60 days of the
order, Purchaser will provide Dematic with a valid tax exemption certificate or
similar document satisfactory in form to Dematic.

2.             WARRANTY: Dematic warrants that goods sold by Dematic will be
free from defects in material and workmanship for a period of two years from the
date of installation or four thousand hours of operation, whichever occurs
first. Dematic’s obligation under this warranty is limited to repairing or
replacing, at Dematic’s option, F.O.B. manufacturing plant, any part of the
goods found to be defective within the warranty period. This obligation is
conditioned upon receipt by Dematic of prompt written notice of the claimed
defect, including a description of the defect and its discovery, and the
opportunity for Dematic to inspect the goods in the purchaser’s facility. This
obligation does not include costs of labor or other charges incurred in removing
or reinstalling parts, and does not apply to goods damaged by misuse, neglect or
accident or to goods which have been improperly applied, installed, adjusted,
operated, maintained, repaired or altered by persons other than Dematic.

If the goods include computer hardware or software acquired from original
manufacturers, Dematic’s obligation will be limited to conveying and
transferring to Purchaser any interest, rights and/or warranties which Dematic
may obtain.

DEMATIC MAKES NO ADDITIONAL WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY GOODS, AND
IN PARTICULAR DEMATIC MAKES NO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.

3.             INSURANCE BY DEMATIC: Dematic will maintain insurance covering
its operations as follows:

a.     Worker’s Compensation Insurance as required by the state having
jurisdiction over Dematic and Employer’s Liability with limit of $1,000,000.

b.     Commercial General Liability Insurance with combined single limit for
bodily injuries and property damage of $1,000,000.

c.     Automotive Liability Insurance for bodily injuries, including death and
property damage with combined single limit of $1,000,000.

Dematic may, at its sole option, satisfy these requirements with commercial
insurance or through a program of combined self-insurance, self-insured
retention, and excess insurance.

Certificates of insurance or letter of authority to self-insure will be
furnished upon request.

4.             INSURANCE BY PURCHASER: Purchaser assumes all risk of loss from
damage and destruction of the material and equipment and any applicable
installation charges thereof. Such risk of loss will transfer to Purchaser at
the F.O.B. point pursuant to the shipping terms of the Agreement (F.O.B.
destination). Purchaser agrees to acquire and maintain all risk insurance
covering damage and destruction of the materials and equipment at replacement
value and in no event less than the purchase price including any increases by
change order(s). The insurance policy or policies shall include Dematic as an
insured, shall provide for 20 days prior notification to Dematic if the
insurance coverage is terminated, reduced, or otherwise materially modified, and
shall provide that the insurance proceeds shall be payable to Dematic and
Purchaser as their interests may appear. Payments made by an insurance carrier
to Dematic as a result of such damage or destruction of the equipment will be
applied against the purchase price and any other amounts owed by Purchaser under
the Agreement. Purchaser shall furnish Dematic with certificates evidencing such
insurance.

5.             INDEMNIFICATION: The equipment furnished hereunder will be
manufactured with Dematic safety features and furnished with user safety
instructions. The operation of the equipment with safety features removed or
modified and/or the disregard of the user safety instructions is outside of
Dematic’s control and is the responsibility of the Purchaser. Therefore,
Purchaser agrees to indemnify and hold Dematic harmless from any and all claims,
demands, liabilities, causes of action, suits, costs, and expenses of any kind
or nature (including attorney’s fees) for loss or damage which may be suffered
by Dematic as a result of injury to persons arising from such removal or
modification to Dematic-furnished safety features and/or the disregard of
Dematic-furnished user safety instructions, including any person injured while
riding, sitting, stepping, walking, or climbing on the equipment furnished
hereunder; Provided that Dematic notifies Purchaser in writing, within 30 days
of Dematic’s knowledge of any such claim, and gives Purchaser the exclusive
control of the defense and settlement of any claim.

Dematic agrees to indemnify and hold Purchaser harmless from any and all claims,
demands, liabilities, causes of action, suits, costs, and expenses of any kind
or nature including attorney’s fees) for loss or damage which may be suffered by
Purchaser as a result of injury to persons arising from defects in material and
workmanship of the equipment caused by Dematic. Provided that Purchaser notifies
Dematic in writing, within 30 days of Purchaser’s knowledge of any such claim,
and gives Dematic the exclusive control of the defense and settlement of any
claim.

6.             CHANGE ORDER: The parties may agree at any time prior to final
payment of the Agreement to make additions, deletions, or other revisions by
Change Order or Work Order (as defined below) without invalidating the
Agreement. No such change will be performed by Dematic until an approved Change
Order or Work Order is executed as provided below.

a.     When the price, schedule and other conditions relating to the change can
be determined prior to the start of work under the change, a document describing
this change (Change Order) will be issued for execution by the parties.

b.     When the change requires immediate action and the issuance of an executed
Change Order with firm price would unreasonably delay the change, Purchaser
shall place its signature upon a document authorizing Dematic to proceed with
the change (Work Order). After the change under the Work Order has been
completed, Dematic will calculate the firm price for the change using actual
costs (including overhead and reasonable profit) current at time of performance
of the

147


--------------------------------------------------------------------------------


work. Completed Work Order(s) will be incorporated into a Change Order for
execution by the parties.

Unless expressly modified by a Change Order or Work Order, the provisions of the
Agreement will govern all work performed under such Change Order or Work Order.

7.             LIENS: Dematic will protect Purchaser as to any lien asserted
against Purchaser’s property for work, material or services furnished by others
at Dematic’s request when Purchaser makes the payments provided for in the
Agreement.

8.             RIGHTS AND REMEDIES: If Dematic defaults in the performance of
any of its obligations under the Agreement (other than its obligations under
Article 2 hereof) and if Dematic has not cured the default or implemented a plan
to cure the default in a diligent manner within 20 days after Purchaser shall
have given Dematic written notice of the default, or such other time period as
mutually agreed upon, Purchaser shall have the right to terminate the Agreement
upon written notice to Dematic. In the event of such termination, Purchaser may
(i) pay to Dematic the reasonable value of equipment and services already
provided to Purchaser, or (ii) complete the work specified in the Agreement.

If Purchaser elects to complete the work and the reasonable costs of completion
exceed the unpaid balance of the Agreement price, Dematic shall pay the
difference to Purchaser. If the unpaid balance of the purchase price exceeds the
reasonable cost of completion, Purchaser shall pay the difference to Dematic.

If Purchaser fails to pay the purchase price, or any installment thereof, within
10 days after it is due, or if Purchaser defaults in the performance of any of
its other obligations under the Agreement and if the default continues for 20
days after Dematic gives Purchaser written notice thereof, or such other time
period as mutually agreed upon, then Dematic shall have the right to (i) suspend
performance of its obligation under the Agreement until the default is cured, or
(ii) exercise any right or remedy provided for in the Agreement, or available to
Dematic under applicable law.

9.             SECURITY INTEREST AND TITLE:

a.     Subject to any interest that Wells Fargo Retail Finance, LLC has in the
equipment pursuant to the credit facility dated November 21, 2004, as amended
between the purchaser and Wells Fargo, Dematic retains a security interest in
the equipment to secure the purchase price payable by Purchaser under the
Agreement and all other amounts now and hereafter owing by Purchaser to Dematic
hereunder. Upon request by Dematic, Purchaser will execute and deliver to
Dematic a financing statement evidencing this security interest.

b.     Dematic hereby grants Purchaser a single site non-transferable and
non-exclusive license to use all computer software manufactured and provided by
Dematic under the Agreement. Title to the software and documentation, if any,
provided hereunder shall at all times remain with Dematic. Purchaser agrees to
use such software strictly in compliance with the terms of the Agreement, and
for the use(s) contemplated herein, and specifically agrees not to copy,
furnish, disclose, or otherwise make said software, or any portion thereof,
available to any third party.

c.     The Dematic manufactured and provided software is a proprietary trade
secret of Dematic. Purchaser agrees to maintain confidentiality of Dematic
software, and to restrict access to Purchaser’s employees or agents directly
concerned with Purchaser’s licensed use of same.

d.     Refer to Article 2 for provisions of title for software which Dematic
acquires from original manufacturers.

10.          DELAYS: If Dematic’s performance is delayed or prevented by
Purchaser or other cause uncontrolled by Dematic (such as casualty, labor
trouble, governmental action, inability to obtain supplies or transportation, or
any order modification by Purchaser):

a.     Purchaser agrees to pay Dematic invoices upon notification that equipment
is ready for shipment in accordance with the shipping schedule and to reimburse
Dematic for expenses incident to such delay including, without limitation, the
cost of engineering, equipment and installation escalations; maintaining,
repairing and refurbishing equipment, storage, demurrage, and pullout charges
from installation site; and

b.     The time for delivery of the equipment and performance of the services
will be extended accordingly, and Dematic will not be liable for any damages
caused by the delay; and

c.     The stated purchase price shall be revised based upon labor wage rates
and other conditions prevailing at the time of actual performance.

11.          PATENTS: Dematic agrees to indemnify and hold Purchaser harmless
from any damages (including litigation costs incurred) that may be awarded
against Purchaser in any final judgment based upon a claim that the equipment or
its use infringes any currently existing United States patents owned by third
parties, provided that Purchaser notifies Dematic in writing, within 30 days of
Purchaser’s knowledge of any such claim, and gives Dematic the exclusive control
of the defense and settlement of any claim, including the right to make changes
in the equipment to avoid any alleged infringement, so long as such changes do
not materially affect the performance of such equipment which shall be
determined by the Purchaser in its sole reasonable discretion. Purchaser is
responsible for any infringement claim arising from any modifications of the
equipment by Purchaser or any combining by Purchaser of the equipment with other
equipment not furnished by Dematic.

12.          ASSIGNMENT/SUBCONTRACTS: Purchaser shall not delegate the
performance of any obligation hereunder, nor assign any rights arising under the
Agreement, to any unaffiliated third person without the prior written consent of
Dematic.

Dematic reserves the right to use subcontractors in the performance of any
services to be performed by Dematic. Dematic is responsible for the acts and
omissions of any subcontractor so engaged.

13.          LIMITATION OF REMEDIES/GOVERNING LAW: The Agreement sets forth
Purchaser’s sole and exclusive remedies for any defect in or non-conformity of
any equipment or services and for any negligent design, manufacture, or
installation of the equipment, and for any breach of the Agreement by Dematic.
Neither Dematic nor Purchaser shall be liable for incidental or consequential
damages (including loss of profits).

The Agreement shall be interpreted and enforced in accordance with the
substantive laws of the State of Michigan.

148


--------------------------------------------------------------------------------